        Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 1 of 422
                                   Internal Working Document


INFORMATION MEMORANDUM FOR THE DEPUTY DIRECTOR OPS

DATE:          April 3, 2018

TO:            Michael D. Nedd, Deputy Director Operations

FROM:          John F. Ruhs, BLM Nevada State Director

SUBJECT:       Briefing regarding the Mission Critical designation for the Burning Man Event
               and utilization of Permanent Instruction Memorandum (IM).

I.      INTRODUCTION

This memorandum is for information and subsequent decision on how to proceed regarding the
use of a Permanent IM (P-IM) for the Burning Man Event Mission Critical designation.

II.     BACKGROUND

The biweekly pay cap for employees assigned to the Burning Man Event has been lifted from
2012 through present. In 2017, the decision was made to use the Mission Critical authority
under §550.106(b)(1) rather than the previously utilized authority of Emergency designation
under §550.106(a)(1). The Mission Critical designation authority is appropriate to the event and
is supported by the Burning Man planning team.

Memorandums from the Washington Office have annually enacted these authorities to lift the
pay cap. Preparation, tracking, and posting of the memorandums is a large time commitment for
the planning team during an already busy time of year.

III.    POSITIONS OF INTERESTED PARTIES

The planning team continues to support lifting the biweekly pay cap under the Mission Critical
authority, §550.106(b)(1). A return to Emergency authority was analyzed and abandoned by the
2018 planning team because the Mission Critical authority is the most applicable to this unique
event.

Enacting the authority through an IM or P-IM will reduce the annual paperwork burden for the
planning team, State Director, and Washington Office staff. An IM would require in-house
tracking to ensure it was renewed appropriately. A P-IM resolves the tracking issue and will
remain in place until rescinded.

The 2018 planning team recommends enacting the Mission Critical authority to lift the biweekly
pay cap and ensure employees are fairly compensated for their work at the event through a P-IM
to increase efficiencies in planning and operations.

Holly Vinall, Nevada Deputy State Director Support Services, and Marguerite Adams, Nevada
State Records Administrator, were consulted in this path and they concurred this is a reasonable
and appropriate path to pursue.
1

                                                                                        AR06507
       Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 2 of 422
                                  Internal Working Document



IV.    NEXT STEPS

A decision from the Nevada State Director is needed on how best to proceed.

V.     ATTACHMENTS

       1. Draft P-IM Designating Mission Critical authority for the Burning Man Event.

PREPARED BY: Becky Andres, Staff Law Enforcement Ranger, 775-315-3497




2

                                                                                    AR06508
            Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 3 of 422

                     UNITED STATES DEPARTMENT OF THE INTERIOR
                           BUREAU OF LAND MANAGEMENT
                               WASHINGTON, D.C. 20240
                                  https://www.blm.gov

                                         May 21, 2018

In Reply Refer To:
1400-550 (700) I

EMS TRANSMISSION 5/23/2018
Permanent Instruction Memorandum No. 2018-010

To:      All Employees, Attn: Personnel Officers

From:    Deputy Director, Operations

Subject: Mission Critical designation for personnel deployed to Public Lands in Nevada in
         Support of the Burning Man Event, lifting pay cap requirements

Program Areas: Human Capital Management and Pay Administration

Purpose:The Bureau of Land Management (BLM) personnel deployed to public lands in
Nevada to support the annual Burning Man Event are designated as ''mission critical work” in
accordance with 5 CFR 550.106(b)(I). This allows lifting the bi-weekly pay cap authorized by 5
CFR 550.106 and the Fair Labor Standards Act (FLSA) overtime under 5 CFR 551.21 l(f) for
personnel participating in direct support of the annual Burning Man Event. Employees are
entitled to premium pay under the annual maximum earning limitations while performing the
mission critical work under the limitation s described in 550. l06(c) and 550.107 and in
accordance with BLM’s Pay Administration Manual found at 1400-550.

Policy/Action: The FLSA status of the employees assigned to the annual Burning Man Event
shall be reviewed and administered in accordance with the previously cited Federal regulations.
The temporary waiver of the biweekly pay cap, as well as the mission critical work for deciding
FLSA designations, will begin the pay period prior to Labor Day, and continue until the
conclusion of the annual Burning Man Event, at the end of the pay period including Labor Day.
In some cases, personnel involved in operational set-up may be authorized additional days
included in the waiver while present on the desert playa, the site of the Burning Man Event,
outside of the identified pay periods. These situations will be determined and approved on a
case-by-case basis by the Authorized Officer.

Timeframe:This Instruction Memorandum is effective immediately upon signature.

Budget Impact:Minimal impact. Savings will be due to the elimination of the need to prepare,
track and post annual memorandums.                                             AR08049
            Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 4 of 422
Background: The Burning Man Event requires a substantial percentage of the Bureau’s
nationwide staffing to administer the permit and account for public health and safety of
participants and staff. The BLM Washington Office staff has annually lifted the pay cap for
employees deployed in support of the Burning Man Event since 2012 via memorandum. The
authority used from 2012-2016 was §550.106(a)(1), Emergency Designation. After review of
§550.106(b)(1), the Mission Critical Designation was utilized in 2017 and found to be the
appropriate authority for the personnel deployed to the Burning Man Event.

This Permanent IM increases efficiencies in program management by eliminating the need for
annual memorandums and designates the Burning Man Event as Mission Critical per
§550.106(b)(1) due to the inherent requirement to safeguard and protect public health and safety
within an approved special recreation permit. The statute states "For any pay period in which the
head of an agency (or designee), in his or her sole discretion, determines than an employee is
needed to perform work that is critical to the mission of the agency, the agency may pay
premium pay under the limitation described in paragraph (c) of this section and §550.107 instead
of the biweekly limitation described in §550.105(a)."

Manual/Handbook Section Affected:None.

Instruction Memorandum(s) Affected:None.

Coordination:This Instruction Memorandum was coordinated with WO 700, and the Office of
Law Enforcement and Security.

Contact::Please contact Michael Courtney, Acting BLM Nevada State Director, at (775) 861-
6590 for further clarification on these procedures, or for any general questions.

Signed by:                                      Authenticated by:
Michael D. Nedd                                 Catherine Emmett
Deputy Director                                 WO-870, IT Policy and Planning
Operations




                                                                                  AR08050
       Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 5 of 422




                       United States Department of the Interior
                                    BUREAU OF LAND MANAGEME�T
                                           Nevada State Office
                                         1340 Fin:mcial Boulc\'3.J'd
                                        Reno, Nevada 89502-7147
                                         hUp:llwww.hJm .g9v/nv
 In Reply Refer To:
 8312 (NV9 l 0/WNDO)                           APR t 3 2017

  Memorandum


 To:             Assistant Director (\V0700)
                 Attn: Anzanelle Randall, Deputy Assistant Director, Human Capital Management

 From:


 Subject:        Li fling of Pay Cap for personnel deployment to Public Lands in Nevada in support of the
                 2017 Burning Man Event

 I respectfully request that the BLM designate personnel deployment to public lands in Nevada to support
 the 2017 Burning Man Event as ·'mission critical work" in accordance with 5 CFR 550.106(b}( I). My
 request allows lifting the bi-weekly pay cap authorized by 5 CFR 550.106 and the Fair Labor Standards
 Act (FLSA) overtime under 5 CFR 551.211(f) for personnel partici pating in direct support of the 20 I 7
 Burning Man Event. Employees would be entitled to premium pay under the annual maximum earning
 limitations while pcrfonning the mission critical work under the limitations described in 550.106(c) and
 550.107.

 The FLSA status of the employees assigned to the 2017 Burning Man Event shall be reviewed and
 administered in accordance with the previously cited federal regulations. The temporary waiver of the
 bh,eekly pay cap. as well as the mission critical work for deciding FLSA designations, will begin pay
 period 18 (August 20, 2017), and continue until the conclusion of the 2017 Burning Man Event, at the end
 ofpay period 19(Septcmber 16,2017).

 The BLM, Winnemucca District, Black Rock Field Office will designate a point of contact to keep the
 records, including the date(s) that the mission critical work is conducted. the number of employees
 affected, hours expended for the specilic mission, and the type of premium pay involved.


�l Approved                1 Disapproved



                                                          4-13-11
                                                         Date




                                                                                                       AR01457
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 6 of 422



 1
     David S. Levin (CA Bar No. 156336)
 2   LEVIN LAW FIRM
     405 Sherman Ave
 3   Palo Alto, CA 94306-1827
     Telephone: (650) 858-8500
 4   david@levinlawfirm.com
 5
     Attorneys for Appellant,
 6   Black Rock City LLC

 7

 8
                        UNITED STATES DEPARTMENT OF INTERIOR
 9
                                INTERIOR BOARD OF LAND APPEALS
10

11
     BLACK ROCK CITY LLC,                      Case Identification No.: IBLA-2019-0109
12
                   Appellant,                  Special Recreation Permit
13                                             LLNVW03500-18-01
            v.                                 2930 (NV030.10)
14
     BUREAU OF LAND MANAGEMENT,
15
                   Appellee.                   Statement of Reasons Supporting Appeal
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                            AR11185
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 7 of 422



 1
                                             TABLE OF CONTENTS
 2

 3   I.     INTRODUCTION ............................................................................................... 1
 4

 5   II.    FACTUAL BACKGROUND .............................................................................. 3
            A.        Overview Of The Burning Man Special Recreation Permit .................... 3
 6

 7
            B.        Burning Man Has An Established And Exceptional Record Of Safety
 8                    And Environmental Compliance .............................................................. 4
 9

10          C.        Under The Leadership Of Special Agent Love And District Manager
                      Seidlitz, BLM Increased Its Costs to Administer The Burning Man SRP
11                    By Nearly 300% From 2011 To 2014 ...................................................... 5
12                    1.         In 2012, concurrent with a change in BLM regional law
                                 enforcement leadership, BLM's Burning Man-related costs
13                               increased by 60% without justification ........................................ 5
14                    2.         Instead of stabilizing in 2013, BLM’s costs more than doubled
                                 again ............................................................................................. 6
15
                      3.         In 2014, BLM’s costs rose by another 15%, while Burning
16                               Man’s participant population fell 5%........................................... 7
17

18          D.        BLM Continued To Increase Its Demands in 2015, Causing BRC To
                      Appeal To The Board For Relief ............................................................. 8
19

20
            E.        Multiple Federal Investigations Found That Special Agent Love
21                    Violated Ethics Rules And Committed Other Misconduct While
                      Overseeing BLM’s Law Enforcement Operations For Burning Man ...... 9
22

23
            F.        While The SRP Planning Process Improved In 2016 And 2017, BLM’s
24                    Costs Remained Inflated Due To The Demands Of Prior BLM
25                    Leadership .............................................................................................. 11

26
     III.   LEGAL STANDARD ........................................................................................ 13
27

28

                                                  i
     ___________________________________________________________________________________________
                                                                                    AR11186
                                                      STATEMENT OF REASONS
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 8 of 422



 1
     IV.   ARGUMENT ..................................................................................................... 15
 2         A.        BLM Has Not Sufficiently Explained Its Costs For The 2018 Burning
 3                   Man SRP ................................................................................................ 15

 4
           B.        BLM’s 2018 Law Enforcement Costs Were Unreasonably High In 2017
 5                   ................................................................................................................ 18
 6                   1.         BLM law enforcement staffing continues to exceed the needs of
                                the Event .................................................................................... 20
 7
                     2.         BLM’s Own Data Confirm that BLM is Over-Policing the Event
 8                              Through Self-Directed Enforcement Activities ......................... 23
 9                              a.          “Public [relations] contacts.” ......................................... 23
10                              b.          Traffic enforcement upon entering the Event ................ 24

11                              c.          Drug enforcement through traffic stops ......................... 24
                     3.         BLM deployed twice the number of officers needed for every
12
                                shift and these officers were idle two-thirds of the time ............ 28
13                   4.         BLM unreasonably charged BRC for six senior level
14                              “investigators” assigned to work exclusively for Pershing
                                County on state law matters ...................................................... 30
15
                     5.         BLM again unreasonably charged BRC for internal
16                              investigations ............................................................................. 32

17                   6.         BRC should not be required to pay any costs associated with
                                BLM’s law enforcement “.......................................................... 33
18
                     7.         BRC should not be charged premium pay rates for BLM’s
19                              unjustified designation of Burning Man work as “mission
                                critical. ........................................................................................ 34
20

21
           C.        BLM’s Soaring Communications and Information Technology Costs
22                   Far Exceed What Is “Reasonable” for the Event ................................... 36

23                   1.         BLM personnel spent excessive hours on BLM communications,
                                technology, and logistical services for the 2018 Event ............. 36
24
                     2.         BLM continued to charge BRC for unjustified technology ....... 38
25                              a.          BLM expenditures on satellite tracking were
26                                          unreasonable................................................................... 38
                                b.          BLM’s expenditures on network services were
27
                                            unreasonable................................................................... 40
28
                                                                           ii
                                                          STATEMENT OF REASONS
                                                                                                                               AR11187
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 9 of 422



 1
                               c.          BLM again contracted for needlessly expensive and
 2                                         unnecessary communications equipment and upgrades..
                                           ........................................................................................ 41
 3

 4
          D.        The Costs Associated With BLM’s Provision of Superfluous And
 5                  Unnecessary Medical Services For Its Personnel Were Not
                    “Reasonable” Costs ................................................................................ 44
 6

 7
          E.        BLM Unreasonably Charged BRC For The Costs Associated With The
 8                  SRPs That BLM Issued To Third Parties ............................................... 46
 9

10        F.        BLM Charged BRC For Unreasonable Equipment And Supply Costs..
                    ................................................................................................................ 47
11

12   V.   CONCLUSION .................................................................................................. 49
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          iii
                                                         STATEMENT OF REASONS
                                                                                                                              AR11188
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 10 of 422



 1
                                              TABLE OF AUTHORITIES
 2

 3

 4

 5   Federal Court Cases

 6   Nevada Power Co. v. Watt,
       711 F.2d 913 (10th Cir. 1983)................................................................ 13, 14, 17, 48
 7
     City of Indianapolis v. Edmond, 531 U.S. 32, 41-42 (2000)
 8    531 U.S. 32,41-42 .................................................................................................... 25
 9

10   Federal Statutory Authorities

11   42 U.S.C. § 4321 ............................................................................................................ 3

12   43 U.S.C. § 1434(a) ..................................................................................................... 16

13   43 U.S.C. § 1701 ............................................................................................................ 3
     43 U.S.C. § 1734(b) ............................................................................. 13, 15, 18, 20, 45
14
     43 U.S.C. § 1734(b)-(c).......................................................................................... 18, 22
15
     43 U.S.C. § 1734(c) ..................................................................................................... 15
16

17
     Federal Rules and Regulations
18
     5 C.F.R. § 550.103 ......................................................................................................... 5
19
     5 C.F.R. § 550.105 ....................................................................................................... 35
20
     5 C.F.R. § 550.106 ......................................................................................................... 6
21
     5 C.F.R. § 550.106(b)(1) .......................................................................................... 6, 12
22
     5 C.F.R. § 551.2110 ....................................................................................................... 6
23
     43 C.F.R. §2923.31(e)(2)-(3) ....................................................................................... 46
24   43 C.F.R. §2932.31(e)(3) ............................................................................................. 47
25   43 C.F.R. § 2932.11 ..................................................................................................... 46
26   43 C.F.R. § 2932.31(d)(2) .............................................................................................. 8
27   43 C.F.R. § 2932.34 ....................................................................................................... 8
28
                                                                            iv
                                                             STATEMENT OF REASONS
                                                                                                                            AR11189
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 11 of 422



 1
     Additional Authorities
 2
     Bookcliff Rattlers Motorcycle Club, IBLA 2004-151, 171 IBLA 6 (2006)... ....... Passim
 3   James R. Stacy, IBLA 2014-216, 188 IBLA 134, 137 (2016). .................................... 13
 4   Mark Patrick Heath, IBLA 2010-34, 181 IBLA 137 (2011) ....................................... 15
 5   Michael Voegele, IBLA 2007-255, 174 IBLA 313 (2008) .................. 14, 15, 18, 22, 45
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           v
                                               STATEMENT OF REASONS
                                                                                               AR11190
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 12 of 422



 1                                        I. INTRODUCTION
            Appellant Black Rock City LLC (“BRC”) comes before this Board for the fourth
 2
     consecutive year to seek relief from unreasonable costs imposed by the U.S. Bureau of Land
 3
     Management (“BLM”) in connection with the special recreation permit (“SRP”) for the
 4
     annual Burning Man event (“Event”). Since 2011, the Event’s participant population has
 5
     increased by 30%, while BLM’s costs to administer the Event permit have gone up an
 6
     unreasonable 298%.
 7
            The largest and fastest-growing category of BLM costs is law enforcement
 8
     activities. Excessive law enforcement spending is an unfortunate legacy that BRC has borne
 9
     since former BLM Special Agent Daniel P. Love managed BLM’s law enforcement
10
     operations at the Event. The Department of Interior ultimately found that Special Agent Love
11
     had violated ethics rules and committed other misconduct, including the misuse of personnel
12
     and other resources at Burning Man (all of which BRC was charged for). While BLM
13
     removed Special Agent Love from the Burning Man detail in 2015, and terminated him in
14
     2017, the local field office has maintained law enforcement staffing at the same inflated level
15
     and has continued to increase the bloated operation that is a legacy of Special Agent Love, all
16
     at BRC’s expense.
17
            The scale of BLM’s law enforcement program still far exceeds what is reasonably
18
     necessary for the Event, with BLM’s own data confirming that officers are only engaged in
19
     law enforcement activities about one-third of their time, on shifts for which they are paid at
20
     premium overtime rates due to a “mission-critical work” designation that the agency has
21
     applied to the Event without justification. In 2018, BLM charged BRC nearly $1 million for
22
     the direct costs of law enforcement labor alone. BLM also continues to demand a needlessly
23
     elaborate technology program to support its law enforcement apparatus, led by senior
24
     command personnel from the Office of Law Enforcement and Security and staffed with
25
     dozens of additional BLM employees and contractors, and to insist on top-dollar equipment it
26
     would never deem necessary if the taxpayers were footing the bill instead of BRC. And BLM
27
     continues to require that BRC pay for superfluous medical services, unexplained travel, and
28
                                                        1
                                            STATEMENT OF REASONS                         AR11191
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 13 of 422



 1   unnecessary equipment and supplies.
 2          Year after year, BLM personnel spend thousands of hours and hundreds of thousands
 3   of dollars supporting BLM’s two-week operation at the eight-day Event. Year after year,
 4   BLM ignores the basic tenets of cost recovery regulations that require the agency to (1) only
 5   charge BRC for reasonable costs; and (2) provide sufficient information regarding the costs
 6   charged to enable BRC to assess their reasonableness. Whenever BRC has challenged BLM’s
 7   costs, BLM has effectively claimed that its decisions are above review. According to BLM,
 8   its staff are experts in the field with the sole discretion to determine whether costs are
 9   reasonable. BLM’s position can be summarized as follows: “If we incurred a cost, that cost
10   was reasonable.” In its Answers to BRC’s previous cost appeals, BLM has even claimed that
11   not even this Board can assess the reasonableness of BLM’s permit administration
12   costs. Despite BLM wishing it were so, federal cost recovery regulations do not vest the
13   agency with such absolute discretion.
14          As detailed below, BLM again ignored the “reasonableness” requirement for costs
15   charged to BRC to administer the 2018 Burning Man SRP. BLM’s costly practices have
16   continued to sharply diverge from the Interior Department’s refocusing of BLM priorities on
17   land management, and away from heavy-handed law enforcement, while also easing
18   restrictions and costs on other users of federal lands. As a result, Burning Man — a
19   temporary, recreational event known for its Leave No Trace ethos — may be the most heavily
20   regulated activity on BLM-managed lands. BRC contends that a substantial portion of the
21   $2,578,065 BLM charged through cost recovery to administer the 2018 Burning Man SRP are
22   not “reasonable costs” according to controlling authority. BRC asks the Board to reject
23   BLM’s improper “if we spent it, it was reasonable” analysis and order BLM to refund those
24   unreasonable costs identified herein.
25

26

27

28
                                                         2
                                             STATEMENT OF REASONS                          AR11192
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 14 of 422


                                II.    FACTUAL BACKGROUND1
 1
     A.     Overview Of The Burning Man Special Recreation Permit
 2
            Since 1990, the Burning Man Event has been held over and around Labor Day
 3
     weekend on public lands managed by BLM in what is now the Black Rock Desert—High
 4
     Rock Canyon Emigrant Trails National Conservation Area of northern Nevada (the “Black
 5
     Rock NCA”). (Declaration of Marnee Benson (“Benson Decl.”) ¶ 3.) The Event location,
 6
     commonly called Black Rock City, has been situated within Pershing County for about the
 7
     last 20 years. (Id.) Burning Man began its tenure in the Black Rock NCA as an expressive
 8
     weekend camping trip for a small group of people. (Id. ¶ 4.) Over nearly 30 years, the Event
 9
     has grown in size, popularity, and complexity, and the peak population2 of the 2018 Event
10
     was 70,248 participants. (Id. ¶ 4.)
11
            Burning Man has been produced by BRC since 1997. (Id. ¶ 5.) In 2013, BRC became
12
     a wholly owned subsidiary of Burning Man Project (“BMP”), a California nonprofit public
13
     benefit corporation recognized as exempt under section 501(c)(3) of the Internal Revenue
14
     Code. (Id.) BMP’s mission is to facilitate and extend the culture of the Burning Man Event
15
     in the larger world. (Id.) BLM issues the SRP for Burning Man each year pursuant to the
16
     requirements of the National Environmental Policy Act (“NEPA”) and the Federal Land
17
     Policy and Management Act (“FLPMA”). (Id. ¶ 6; 42 U.S.C. § 4321, et seq. (1969); 43
18
     U.S.C. § 1701, et seq. (1976).) The permitting process has included several environmental
19
     assessments over the years, the most recent of which covered the period 2012 to 2016,3 and as
20
     with previous assessments, resulted in BLM issuing a mitigated Finding of No Significant
21

22
     1
23    Most of this background information was provided in the Statements of Reasons submitted in
     support of BRC’s appeals of BLM’s 2015, 2016, and 2017 cost decisions. BRC includes an
24   abbreviated version here, focusing on those issues most relevant to BLM’s 2018 cost decision.
     2
25    All references to Burning Man’s population are to the peak number of paid participants at
     any one time during the Event, as defined by the BLM special stipulations governing the
26   Event. (Benson Decl. ¶ 4.) Actual population varies significantly over the course of each
     Event. (Id.)
27
     3
      BLM issued a Determination of NEPA Adequacy for the 2017 and 2018 Event SRPs, based
28   on the 2012-2016 assessment.
                                                     3
                                           STATEMENT OF REASONS                       AR11193
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 15 of 422



 1   Impact. (Benson Decl. ¶ 7.)
 2          BRC and BLM have cooperated over the years to develop and refine a “Leave No
 3   Trace” standard for the Event that BLM has adopted for use with other events on BLM-
 4   managed public lands. (Id. ¶ 8.) BLM typically inspects the Event site at the end of the SRP
 5   period, and BRC has passed every inspection to date. (Id. ¶ 9.)
 6   B.     Burning Man Has An Established And Exceptional Record Of Safety And
            Environmental Compliance.
 7

 8          Safety and environmental stewardship are paramount to the Burning Man organization
 9   and to the members of the Burning Man community. (Id. ¶ 11.) BRC’s commitments to
10   public safety and the environment are evidenced by its decades-long record of compliance and
11   year-round work with cooperating agencies at the federal, state, and local
12   levels. (Id.) Burning Man is guided by Ten Principles, including communal effort, civic
13   responsibility, leaving no trace, participation, and radical self-reliance, all of which are
14   reflected in daily life in Black Rock City and in the Event’s extraordinary historical
15   record. (Id., Ex. B.)
16          In 2018, BRC’s Event operations comprised more than 50 departments and teams, and
17   BRC engaged several thousand trained and certified health and safety employees, contractors,
18   and volunteers to produce Burning Man. (Id. ¶ 12.) BRC has built these departments,
19   protocols, and best practices over the course of nearly 30 years in the Black Rock NCA, and
20   many of these individuals have more than 20 years of experience, both with managing safety
21   operations and infrastructure at Burning Man and in their respective fields of
22   expertise. (Id.) These BRC departments were engaged year-round in planning all aspects of
23   the 2018 Event and their onsite operations, including providing emergency medical and fire
24   services; surveying the streets, roads, and airport; building infrastructure; ensuring sanitation;
25   managing air and bus transportation services; managing participant arrival and processing;
26   placing more than 1,000 camps; licensing nearly 1,000 vehicles; and educating participants
27   about staying safe, protecting the environment, and being good citizens of Black Rock
28   City. (Id.)
                                                         4
                                             STATEMENT OF REASONS                          AR11194
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 16 of 422



 1           BRC’s extensive operational expertise, developed over decades of experience, has
 2   resulted in an outstanding record of public safety and environmental compliance for the Event
 3   over the years, and BRC has passed BLM’s meticulous post-Event site inspection each
 4   year. (Id. ¶ 9.)
 5   C.      BLM’s Costs To Administer The SRP Soared Nearly 300% From 2011 To 2014.
 6           1.         In 2012, BLM’s costs increased by 60% without justification when Special
                        Agent Love took charge of BLM’s law enforcement operation.
 7

 8           Since 2007, BLM has charged BRC for the costs of administering the Burning Man
 9   SRP under cost recovery regulations that require a permittee to pay all of BLM’s direct and
10   indirect costs, plus 3% of BRC’s gross receipts as a commercial use fee. (Declaration of
11   Raymond Allen (“Allen Decl.”) ¶ 3.) Between 2007 and 2011, BLM increased its costs to
12   manage the SRP by about 10% annually — from approximately $626,000 to $859,000. (Id. ¶
13   4.) During this same period, Burning Man’s population increased from 47,097 to 53,963, or
14   about 4% per year. (Id.)
15           In 2012, Daniel P. Love became the BLM Special Agent in Charge for Region 3 of
16   BLM’s Office of Law Enforcement and Security (“OLES”) and assumed leadership of law
17   enforcement operations for the Burning Man SRP. (Id. ¶ 5.) That year, BRC’s population
18   again increased by just 4%, while BLM’s costs for administering the Burning Man SRP
19   soared by 62% and totaled almost $1.4 million. (Id. ¶ 6.) This was in part due to Special
20   Agent Love’s decision to increase BLM law enforcement staffing levels by 37%, from 51
21   officers in 2011 to 70 in 2012. (Id.) As a result, BLM’s labor costs shot up, as did all related
22   costs from staff lodging, meals, and travel to technology services and equipment. (Id.) BLM
23   has never adequately explained the substantial increases, and BRC is aware of no safety or
24   other issues that warranted them. (Id. ¶ 7.)
25           Also in 2012, BLM designated Burning Man as an “emergency special event”
26   pursuant to 5 C.F.R. § 550.103, for the first time to BRC’s knowledge. (Id. ¶ 8.) Special
27   Agent Love informed BRC that the designation was intended to facilitate assignment of
28   officers from other regions to Burning Man, despite BLM never documenting any difficulty in
                                                       5
                                             STATEMENT OF REASONS                        AR11195
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 17 of 422



 1   securing a sufficient number of staff for the reasonable needs of the Event. (Id.) The
 2   authorizing memorandum signed by then-OLES Director Salvatore Lauro gave only one
 3   reason for imposing the emergency designation: it “would allow for lifting the bi-weekly pay
 4   cap as authorized by 5 C.F.R. § 550.106 and the ... overtime requirements under 5 C.F.R. §
 5   551.2110, for law enforcement personnel participating in direct support of this
 6   event.” (Benson Decl., Ex. B.)4 As a result, these employees would “be entitled to premium
 7   pay under the annual maximum earning limitations while performing the emergency
 8   work.” (Id.) BRC understands BLM applied the “emergency” designation to every Event
 9   from 2012 through 2016, though BLM’s sparse labor summaries did not confirm the
10   designation’s existence, basis, or effects. (Id. ¶¶ 16-17.)5
11          Despite all its concerns with BLM’s 2012 expenses, BRC felt it had no choice but to
12   agree to them. BLM’s Winnemucca District Manager, Gene Seidlitz, warned that if BRC
13   appealed the 2012 costs, BLM might not have enough time to both answer the appeal and
14   process BRC’s 2013 SRP application, which would have caused BRC disastrous financial
15   losses. (Allen Decl. ¶ 10.)
16          2.      Instead of stabilizing in 2013, BLM’s costs more than doubled again.
17          Given the substantial increases in 2012, BRC expected BLM’s costs would remain flat
18   in 2013, and BLM represented that this would be the case. (Id. ¶ 11.) But in the spring of
19   2013, BLM advised BRC that its costs for administering the Burning Man SRP would more
20   than double that year. (Id. ¶ 12.) They ultimately totaled over $2.93 million, an extraordinary
21   increase of 241% in just two years. (Id.) Special Agent Love claimed that the 2013 increase
22

23   4
       BLM declined BRC’s repeated requests from 2012 through 2016 to provide written
24   documentation of the emergency designation and BLM’s basis for applying it to the
     Event. (Allen Decl. ¶ 9.) In early 2017, BRC personnel visited BLM’s Winnemucca District
25   Office to inspect BLM’s Burning Man files and found the 2012 memorandum. (Benson Decl.
     ¶ 15.)
26   5
      As discussed below, after BRC objected to this unjustified designation in the 2015 and 2016
27   Cost Recovery Appeals, BLM retreated from past “emergency” declarations and instead
     designated work related to the 2017 and 2018 Events as “mission-critical” under 5 C.F.R. §
28   550.106(b)(1). This has enabled BLM to continue paying bonus pay at BRC’s expense.
                                                         6
                                             STATEMENT OF REASONS                      AR11196
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 18 of 422



 1   was due in part to a one-time upgrade of BLM’s infrastructure for “safety” reasons, including
 2   implementation of a new computer-aided dispatch (“CAD”) system. (Id. ¶ 13.) BLM assured
 3   BRC the CAD system would provide data about BLM’s law enforcement activities that would
 4   justify, explain, and reduce the costs BLM charged BRC through cost recovery. (Id.)
 5           When BRC requested the reasoned, factual explanation for these cost increases to
 6   which it was entitled under cost recovery regulations, Special Agent Love contended that
 7   these regulations did not apply to law enforcement, which “costs what it costs.” (Id. ¶
 8   14.) District Manager Seidlitz claimed that BRC was not entitled to any explanation of these
 9   costs, but would simply need to pay them in order to secure an SRP. (Id.) Mr. Seidlitz also
10   informed BRC that BLM’s Winnemucca District Office could not function without the money
11   from the Burning Man SRP, suggesting that these funds were being used to backfill the
12   District’s budget shortfalls. (Id. ¶ 15.)
13           When BRC was informed of the 2013 cost increase, the Event was just five months
14   away, and BRC had already sold thousands of tickets and incurred significant production
15   expenses based on BLM’s assurances that its costs had stabilized. (Id. ¶ 16.) BRC again felt
16   compelled to sign the cost recovery agreement, acquiesce to BLM’s unjustified price hike, and
17   continue to seek an adequate explanation from BLM. (Id. ¶ 18.)6 BLM has still not justified
18   this astronomical cost increase, and the data that would supposedly have confirmed the
19   reasonableness of BLM’s costs never materialized. (Id.)
20           3.      In 2014, BLM’s costs rose by another 15%, while Burning Man’s
                     participant population fell 5%.
21

22           In planning for the 2014 Event, BRC again relied on BLM’s assurances that costs
23   would not substantially increase for a while, and that the 2012 and 2013 cost increases would
24
     6
25     BRC could not afford to pay the additional $1.5 million BLM was suddenly requiring. (Id. ¶
     17.) During the meeting on March 26, BRC staff explained that BRC could only able finance the
26   cost increase if BLM allowed the Event’s population to increase, enabling BRC to sell more
     tickets. (Id.) BLM had always refused to allow Burning Man to grow proportionally to BLM’s
27   costs, but within minutes of BRC making this request at the March 26 meeting, BLM approved a
28   substantial population increase to secure BRC’s agreement to pay the agency’s doubled costs in
     2013. (Id.)
                                                          7
                                                 STATEMENT OF REASONS                  AR11197
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 19 of 422



 1   improve communications and data collection, finally enabling an objective assessment of
 2   BLM’s costs. (Id. ¶ 19.) But BLM did not furnish BRC with any additional data, and no
 3   health and safety improvements resulted from the agency’s $1.5 million cost increase for the
 4   2013 SRP. (Id.)
 5          Incredibly, BLM’s cost recovery proposal for the 2014 Burning Man SRP estimated
 6   that BLM’s costs would increase by another $700,000, to around $3.7 million. (Id. ¶
 7   20.) When BRC objected to yet another cost hike, BLM offered BRC an opportunity to “save
 8   money” by signing a memorandum of understanding (“MOU”), under which BRC would
 9   fulfill certain contracts instead of BLM. This way, BRC would avoid paying the indirect
10   administrative cost rate (“IACR”), which BLM applies to all direct expenditures charged
11   through cost recovery, on these contracts. (Id.)7 In 2014, BRC spent about $600,000
12   fulfilling the statements of work (“SOWs”) under the MOU and another $70,000 to fund two
13   proffer accounts for BLM personnel who allegedly worked year-round on the Burning Man
14   SRP. (Id.)
15          In total, BLM charged BRC more than $3.4 million to administer the 2014 SRP —
16   about $500,000 more than in 2013 and $2.5 million more than in 2011. (Benson Decl., Ex.
17   C.) BLM never adequately explained the further escalation of its costs and requirements in
18   2014. (Id.)
19   D.     Following BLM’s Unreasonable Cost Increases In 2015, BRC Began To Seek
            Relief From This Board.
20

21          The planning process for the 2015 Burning Man SRP was marred by delays and
22   friction resulting from BLM’s unprecedented demands of BRC, including a luxury compound
23   to accommodate VIP personnel and “24-hour access to ice cream,” according to the headline
24   of one article picked up by the national media. (Benson Decl. ¶ 19; Exs. D, E.) BLM’s
25
     7
26     BLM can waive the IACR, and it does so for other users of public lands. (See 43 C.F.R. §§
     2932.31(d)(2), 2932.34.) BRC has made several requests for a waiver over the years, which
27   BLM has denied. (See, e.g., Allen Decl. ¶ 20.) Via the MOU process, BLM effectively agreed
     to waive the IACR for these costs, but in exchange, BRC gave up its right to challenge the
28   costs via a cost recovery appeal. (Id.)
                                                      8
                                           STATEMENT OF REASONS                       AR11198
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 20 of 422



 1   demands became the subject of a public outcry and criticism by elected officials, with Senator
 2   Harry Reid admonishing Interior Secretary Sally Jewell that such facilities “should be beyond
 3   the scope of the permitting requirements.” (Id., Ex. E.) BLM ultimately withdrew the SOW
 4   for the VIP compound under this pressure, and both District Manager Seidlitz and Special
 5   Agent Love were reassigned from work on the Burning Man SRP. (Id. ¶ 19.)
 6          BRC did not receive the 2015 cost recovery estimate and agreement until just a few
 7   weeks before the start of the 2015 Event, days before site work was scheduled to begin. (Id. ¶
 8   20.) BLM then pressured BRC to sign the $2.9 million estimate without adequate review or
 9   sufficient documentation, advising that the SRP could not issue until BRC had signed and
10   paid. (Id.) BRC was again effectively forced to accept BLM’s cost estimate despite its
11   reservations. (Id.)
12          In January 2016, BLM issued its final cost recovery decision for the 2015 SRP,
13   totaling about $2.8 million. (Id. ¶ 21.)8 As the decision failed to sufficiently explain the basis
14   for BLM’s costs, and many costs were objectively unreasonable, BRC exercised its right to
15   appeal. That appeal remains pending before the Board as Case No. IBLA 2016-115 (“the
16   2015 Appeal”).
17   E.     Multiple Investigations Found That Special Agent Love Committed Misconduct
            While Overseeing BLM’s Burning Man Law Enforcement Detail.
18

19          In January 2017, the Office of the Inspector General (“OIG”) for the Interior
20   Department released a public version of a report entitled “Investigative Report of Ethical
21   Violations and Misconduct by Bureau of Land Management Officials” (the “Ethics
22   Report”). (Allen Decl. ¶ 21; Ex. B.) The Ethics Report detailed the OIG’s investigation into
23   the conduct of Special Agent Love during his tenure as head of OLES Region 3, including
24   conduct related to the 2015 Event. (Id., Ex. B.) The investigators found that Special Agent
25   Love violated federal ethics rules and misused BLM resources in many ways, including by
26
     8
27    Including the amounts paid for the SOWs and a proffer account that funded BLM’s Burning
     Man Project Manager position, BRC paid a total of more than $3.5 million for costs incurred
28   by BLM to administer the 2015 Burning Man SRP. (Benson Decl. ¶ 21.)
                                                        9
                                             STATEMENT OF REASONS                         AR11199
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 21 of 422



 1   directing on-duty officers to escort his family on a several-hour tour of Burning Man using
 2   official vehicles. (Id. Ex. B at 1, 6.) BRC understands that it paid for all of the time logged
 3   by these officers, including Special Agent Love, while they engaged in activities that the
 4   Ethics Report confirmed were both wholly unrelated to BLM’s management of the Burning
 5   Man SRP and in violation of BLM policy. (Id. ¶ 21.)
 6           After reviewing an unredacted version of the Ethics Report, the Chair of the U.S.
 7   House Oversight and Reform Committee requested that the OIG separately investigate the
 8   numerous documented incidents of “troubling behavior” by Special Agent Love. 9 (Id., Ex. C
 9   at 1-2.) These included allegations of tampering with email evidence, attempting to influence
10   witness testimony, and directing another employee to destroy hundreds of federal records
11   relevant to a congressional request. (Id.) The report of the OIG’s second investigation, issued
12   in August 2017, concluded that Special Agent Love had committed several other ethical
13   violations, including ordering the destruction of emails in which he had been “inappropriate,”
14   despite the messages’ relevance to the OIG’s investigation into his conduct at the 2015
15   Event. (See, e.g., id., Ex. D at 7-9.)
16           The following month, BLM confirmed that it had terminated Special Agent Love’s
17   employment. (Id., Exs. E, F.) In a message to all Interior employees, the present Secretary,
18   David Bernhardt, cited Special Agent Love’s removal from federal service as evidence that
19   the Department’s leadership was committed to holding employees accountable when
20   “informed that they have failed in their duties and obligations.” (Id., Ex. G.)
21           Shortly after this announcement, BLM Special Agent Larry C. Wooten released a
22   whistleblower memorandum that detailed his separate investigation into Special Agent Love
23   in connection with a case against a Nevada rancher. (Id., Ex. I.) That investigation “revealed
24   a widespread pattern of bad judgment, lack of discipline, incredible bias, unprofessionalism
25   and misconduct, as well as likely policy, ethical, and legal violations among senior and
26

27
     9
       Though the published Ethics Report does not name the investigated officer, the Committee’s
28   letter confirmed Special Agent Love was the investigation’s target. (Allen Decl., Ex. C at 1.)
                                                       10
                                              STATEMENT OF REASONS                        AR11200
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 22 of 422



 1   supervisory staff at the BLM’s Office of Law Enforcement and Security,” and in particular by
 2   Special Agent Love. (Id., Ex. I at 1.) On multiple occasions, Special Agent Love
 3   “specifically and purposely ignored U.S. Attorney’s Office and BLM civilian management
 4   direction and intent as well as Nevada State Official recommendations in order to command
 5   the most intrusive, oppressive, large-scale, and militaristic trespass cattle impound
 6   possible.” (Id. at 5.)
 7           Special Agent Wooten’s investigation also revealed that Special Agent Love’s
 8   misconduct was shielded and even sanctioned by previous OLES Director Salvatore Lauro,
 9   resulting in “an improper cover-up in virtually every matter that [Special Agent Love]
10   participated in or oversaw,” and an office culture in which “any disagreement with [Special
11   Agent Love], or any reporting of his many likely embarrassing, unethical/unprofessional
12   actions and misconduct was thought to be career destroying.” (Id. at 12.) Special Agent
13   Wooten found that Special Agent Love’s “subordinates and peers were afraid to correct him
14   or properly report his misconduct (despite a duty to act) out of fear for their own jobs and
15   reputation[s]” because Director Lauro not only gave him “complete autonomy and discretion,
16   but also likely provided no oversight and even contributed to an atmosphere of cover-ups,
17   harassment and retaliation for anyone that questioned or reported former [Special Agent]
18   Love’s misconduct.” (Id. at 8, 12.)
19   F.      From 2016 Through Today, BLM Costs Have Remained Unreasonably Inflated.
20           Following the 2015 departure of both Special Agent Love and District Manager
21   Seidlitz from BLM’s leadership team for the Burning Man SRP, BRC’s planning for the 2016
22   and 2017 Events saw certain improvements in collaboration with BLM. (Benson Decl. ¶ 22.)
23   BLM did not, however, reduce a number of programs and costs that were initially escalated
24   without justification under the prior leadership, including the excessive expenditures on labor,
25   support and infrastructure for the law enforcement Joint Operations Center (“JOC”), and
26   technology services and equipment. (Id.) BRC therefore filed a second and then a third
27   appeal to the Board, challenging BLM’s 2016 and 2017 cost recovery decisions (respectively,
28   the “2016 Appeal,” docketed as Case No. IBLA 2017-126, and the “2017 Appeal, docketed as
                                                       11
                                            STATEMENT OF REASONS                         AR11201
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 23 of 422



 1   Case No. IBLA 2018-086). The parties completed briefing on the these appeals in July 2017
 2   and August 2018, respectively, and the parties await decisions from the Board.
 3            One notable change in 2017 was that BLM stopped seeking to have Burning Man
 4   designated an “emergency” event, as it had since 2012. (Benson Decl. ¶ 24.) After BRC
 5   objected to this designation in its 2015 and 2016 Appeals, BLM decided to instead designate
 6   the deployment of personnel to Nevada to support the 2017 Event as “mission-critical work”
 7   under 5 C.F.R. § 550.106(b)(1). (Id. ¶ 25; Exs. F, G.) A BLM deputy assistant director
 8   approved the designation, notwithstanding the lack of any explanation or justification for
 9   it. (Id., Ex. G.) BRC understands BLM likewise applied the “mission critical” designation to
10   work at the 2018 Event, although BLM has not provided any documentation to confirm
11   this. (Id. ¶ 26.)
12            Negotiations for the 2018 Burning Man SRP were similar to 2016 and 2017. Again,
13   BLM declined to change cost practices instituted by Mr. Seidlitz and Special Agent Love,
14   intimating that it would not do so unless required by the Board in connection with BRC’s
15   pending cost appeals. (Benson Decl. ¶ 28.) As a consequence, BLM continues to pass
16   unjustified costs on to BRC year after year while the parties await the decisions of this
17   Board.
18            The 2018 Event took place from Sunday, August 26, through Monday, September
19   3. (Id. ¶ 29.) BLM notified BRC that it had passed BLM’s environmental inspection on
20   December 12, 2018. (Id.) On March 29, 2019, BLM issued its 2018 Cost Recovery Final
21   Decision, with direct and indirect costs totaling $2,578,065 — an increase of approximately
22   10% from 2017. (Id., Exs. C, H.) Factoring in the BLM contracts for which BRC directly
23   paid, BLM’s total costs to administer the 2018 SRP were $3,497,692. (Id., Ex. C.) BLM’s
24   Decision again provided BRC with insufficient detail to enable a determination of the
25   necessity and reasonableness of the charges. To obtain relief from the unjustified costs that
26   BLM assessed in connection with the 2018 Burning Man SRP, BRC timely filed its Notice of
27   Appeal in this action on April 29, 2019.
28
                                                       12
                                            STATEMENT OF REASONS                         AR11202
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 24 of 422


                                    III.    LEGAL STANDARD
 1
             BLM issues SRPs under the general authority of the Secretary of the Interior to
 2
     administer use of public lands under section 302(b) of the Federal Land Policy and
 3
     Management Act (“FLPMA”). James R. Stacy, IBLA 2014-216, 188 IBLA 134, 137
 4
     (2016). Under section 304(b) (codified as 43 U.S.C. § 1734(b)), the agency is permitted to
 5
     require a deposit of any payments intended to reimburse the agency for “reasonable costs” with
 6
     respect to issuing and administering an SRP. The FLPMA defines “reasonable costs” to
 7
     include “the costs of special studies; environmental impact statements; monitoring
 8
     construction, operation, maintenance, and termination of any authorized facility; or other
 9
     special activities.” Id.
10
             Congress, through the FLPMA, has made clear that an agency may not use cost
11
     recovery to force the permittee to fund general costs or costs for the “benefit of the general
12
     public”:
13
                     In determining whether costs are reasonable under this section, the
14                   Secretary may take into consideration actual costs (exclusive of
                     management overhead ..., that portion of the cost incurred for the
15                   benefit of the general public interest rather than for the exclusive
16                   benefit of the applicant, the public service provided, and other
                     factors relevant to determining the reasonableness of the costs.
17
     43 U.S.C. § 1734(b). Similarly, 43 CFR § 2932.31(e) limits cost recovery as follows:
18
                     (3) Limitations on cost recovery. Cost recovery charges will be
19                   limited to BLM’s costs of issuing the permit, including necessary
                     environmental documentation, on-site monitoring, and permit
20                   enforcement. Programmatic or general land use plan NEPA
                     documentation are not subject to cost recovery charges, except if the
21
                     documentation work done was done for or provides special benefits
22                   or services to an identifiable individual applicant.

23           In its Answers to BRC’s 2015, 2016, and 2017 Appeals, BLM ignored the word
24   “reasonable” and claimed that all of its “actual” costs are recoverable from BRC. As this
25   Board and courts applying FLPMA Section 304(b) have affirmed, however, Congress
26   deliberately used the modifier “reasonable” to limit the agency’s discretion. For example, in
27   Nevada Power Co. v. Watt, 711 F.2d 913 (10th Cir. 1983), when the Department of the Interior
28   “[took] the position that for right of way applications, ‘reasonable costs’ equal[ed] actual
                                                       13
                                             STATEMENT OF REASONS                        AR11203
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 25 of 422



 1   costs” (id. at 920), the appellate court rejected the agency’s interpretation of Section 304(b) as
 2   follows:
 3                 Our review of this unusually abundant legislative history reinforces
                   our conclusion that the reasonableness factors were intended to limit
 4                 the Secretary's authorization to charge reasonable costs. The factors
                   were added to ensure that applicants would not as a matter of course
 5
                   bear all of the costs occasioned by their application. On the other
 6                 hand, private enterprises were not to be subsidized by requiring the
                   government to shoulder all of the costs. The conferees sought to draw
 7                 a line between the two extremes; the reasonableness factors
                   constitute that line. To suggest that the Secretary may completely
 8                 disregard that line flouts the clear expression of congressional intent
                   contained in the legislative history.
 9

10   (Id. at 925) (footnotes omitted); accord Bookcliff Rattlers Motorcycle Club, IBLA 2004-151,

11   171 IBLA 6, 17 (2006) (“The Court in Nevada Power held that the Secretary cannot disregard

12   the ‘reasonableness factors’ set forth in section 304(b) of the FLPMA in determining costs to

13   be recovered.”). Thus, Congress intended “reasonableness” to be a limiting term and rejected

14   BLM’s position that actual costs are synonymous with reasonable costs under the FLPMA.

15                  Another important feature of cost recovery under Section 304(b) is the

16   requirement that the agency must give the permittee a rational explanation for all costs

17   charged that is “supported by the facts of record demonstrating that [BLM’s] action is not

18   arbitrary, capricious, or an abuse of discretion.” Michael Voegele, IBLA 2007-255, 174 IBLA

19   313, 318 (2008). It is not sufficient for BLM simply to describe what it spent. “The recipient

20   of a BLM decision is entitled to a reasoned and factual explanation providing a basis for

21   understanding and accepting the decision or, alternatively, for appealing and disputing it

22   before the Board.” Bookcliff Rattlers, 171 IBLA at 21. In Bookcliff Rattlers, the Board made

23   clear that BLM cannot base its SRP cost recovery decision on summary spreadsheets.

24                 The rationale for requiring disclosure of the underlying facts and
                   assumptions BLM used to obtain the results reached is equally
25                 applicable here. Where BLM makes use of computer spreadsheets to
                   accumulate data upon which a cost estimate for an SRP is based, it
26                 must reveal underlying data sufficient for the applicant being charged
                   to ascertain the justification for its conclusions; otherwise, the
27                 applicant has no basis upon which to understand and accept the
28                 decision or, in the alternative, to appeal and dispute it.
                                                        14
                                             STATEMENT OF REASONS                         AR11204
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 26 of 422



 1   Id. Thus, threadbare summary spreadsheets do not satisfy BLM’s obligation to provide a
 2   reasoned explanation of its costs, and BLM’s internal instruction memoranda do not shield its
 3   cost decisions from appellate review. The Board must still examine them for reasonableness
 4   and abuse of discretion. Mark Patrick Heath, IBLA 2010-34, 181 IBLA 137 (2011).
 5          BRC acknowledges that it has the burden of proof to demonstrate that BLM failed to
 6   meet these statutory requirements. See Michael Voegele, 174 IBLA 323. And upon showing
 7   that BLM’s 2018 Cost Recovery Decision charged BRC for unreasonable costs under Section
 8   304(b), BRC has a clear statutory remedy: To the extent BRC “has made a payment . . . not
 9   required or in excess of the amount required by applicable law and regulations,” BRC is
10   entitled to a refund of the overpayment under 43 U.SC. §1734(c).
11                                        IV.    ARGUMENT
12   A.     BLM Has Not Sufficiently Explained Its Costs For The 2018 Burning Man SRP.
13          Over the four years since BRC began appealing BLM’s cost decisions, BLM has
14   become expert at explaining what it spends to administer BRC’s permit, and it has continued
15   to ignore the legal requirement that it also explain why it spent the permittee’s funds under
16   cost recovery. Otherwise, BRC and this Board have no basis to judge whether the funds are
17   “reasonable” as required by 43 U.S.C. § 1734(b).
18          Following the 2018 Event, BLM became even more opaque. Until 2017, BLM
19   prepared and distributed an annual After Action Review describing how it administered the
20   Burning Man SRP and giving BRC at least some information about its use of the several
21   million dollars charged to BRC each year through cost recovery. (Vind Decl. ¶ 4; Exs. A, B.)
22   Without explanation, BLM failed to prepare a 2018 After Action Report and limited its
23   assessment of the Event to BRC’s compliance with BLM restrictions in an SRP Annual
24   Evaluation, which Field Manager Hall issued in draft form in December 2018 and never
25   finalized. (Id. ¶ 4.) BRC has even less information about what BLM did to administer the
26   2018 SRP and whether its costs totaling $2,578,065 were “reasonable.” BRC’s only recourse
27   is another appeal to this Board for information about and relief from BLM’s 2018 costs.
28
                                                       15
                                            STATEMENT OF REASONS                         AR11205
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 27 of 422



 1          As BRC has come to expect, BLM’s failure to comply with its cost recovery
 2   obligations is particularly notable with respect to its labor costs, which again account for
 3   nearly two-thirds of the total expenditures. (Benson Decl., Ex. H, Att. 1.) For each of the 119
 4   employees listed, BLM’s Project Log lists only the last name, title, a few words or short
 5   phrases summarizing general duties, the range of dates in which the employee worked, total
 6   number of hours worked, and total pay received. (Id.) BRC has therefore been unable to
 7   meaningfully assess whether any of BLM’s labor charges were reasonably incurred in
 8   connection with the Burning Man SRP, such that they could appropriately be charged to BRC
 9   through cost recovery. BRC still disputes that BLM could effectively manage its staff, or
10   even create the summary Project Log, without precisely tracking the time each employee
11   spends on the Burning Man SRP and what they are doing. BRC is entitled to review the
12   underlying data on which BLM has based its bare summation, and the agency does not satisfy
13   its cost recovery obligations without providing it.
14          Despite BLM’s continued refusal to supply the pay grade of any of its assigned
15   personnel, the limited information in the labor summary indicates that BLM is still choosing
16   to utilize law enforcement and other personnel who have a higher pay grade than necessary, in
17   conflict with its obligation to charge a permittee only for its reasonable costs. See 43 U.S.C. §
18   1434(a), (b); Bookcliff Rattlers, 171 IBLA 17. Burning Man is a recreation-oriented event,
19   and according to BLM’s 2017 witness Declarations, BLM law enforcement spends the bulk of
20   their time patrolling the Event and conducting traffic stops. (See, e.g., 2017 Andres Decl. ¶
21   7). Based on the nature of this work, patrol-level rangers, who are generally paid at a lower
22   rate than special agents or State Chief Rangers, are the reasonable choice for nearly all law
23   enforcement assignments. (Declaration of Robert Abbey (“Abbey Decl.”) ¶ 4.) Yet BLM’s
24   2018 labor summary again confirms that nearly one-third of the total law enforcement
25   positions were held by highly paid senior BLM staff, including at least six State Chief
26   Rangers, nine special agents, and four supervisory rangers. (Benson Decl., Ex. H, Att. 1.)
27   BLM has failed to justify the assignment of 27% of its entire national force of law
28   enforcement officers to the Event, including numerous highly compensated senior officers.
                                                       16
                                             STATEMENT OF REASONS                         AR11206
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 28 of 422



 1   (2017 Briscoe Decl. ¶ 10). The agency cannot reasonably charge BRC for the costs associated
 2   with unsupported staffing levels. Bookcliff Rattlers, 171 IBLA at 21. (See Abbey Decl. ¶
 3   4.)10
 4           BLM also again, and without justification, assigned several specialists to perform
 5   information technology work in connection with the SRP, plus another State Chief Ranger to
 6   serve as Communications Chief. (Benson Decl., Ex. H, Att. 1.) BRC cannot be required to
 7   shoulder the burden of BLM’s astronomical labor costs without evidence showing these costs
 8   are reasonable. See, e.g., Bookcliff Rattlers, 171 IBLA 21.
 9           And again in 2018, BLM’s “Travel Per Person” spreadsheet fails to provide BRC with
10   any explanation for more than $38,000 in costs, giving the same generic statement for each of
11   the 119 individuals listed, regardless of the amount claimed: “Travel for related assigned
12   duties at Event.” (Benson Decl., Ex. H, Att. 3.) This statement provides no basis for BRC to
13   comprehend BLM’s justification for charging these costs. BRC recognizes that BLM
14   employees must travel to and from the Event and does not object to paying their reasonable
15   travel costs, but BLM must provide the detail required for any understanding of what the
16   travel was and whether it was reasonable, as BLM has done in the past. In the administrative
17   record for 2015 Cost Recovery Appeal, BLM included a travel spreadsheet for the 2012 Event
18   that itemized all claimed travel expenses of all assigned employees. (Id., Ex. K.) It was
19   during the leadership of Special Agent Love and District Manager Seidlitz that BLM’s travel
20   expenditures increased and its explanations for this travel became obscured. Notably, BRC’s
21   2015 Appeal argued against certain specific travel expenses based on the description
22   provided. (2015 Appeal at 20.) Ever since, BLM has frustrated BRC’s ability to challenge
23   BLM’s travel costs in the same manner by providing no detail at all. (2016 Appeal at 17-18.)
24   BRC asks that the Board reject BLM’s transparent effort to withhold material information in
25
     10
26      Field Manager Mark Hall declared that the ratio of command staff to non-command staff
     needed at the 2017 Event was one to thirty-six (1:36), or 2.7%. (2017 Hall Decl. ¶ 6 (“BLM
27   requires a minimum of 75 officers to safely fulfill the law enforcement portion of
     administering the Burning Man event permit, 2 officers in the command staff and 73 officers
28   in the support, patrol and investigative operation.”).)
                                                      17
                                            STATEMENT OF REASONS                        AR11207
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 29 of 422



 1   order to frustrate BRC’s appeals and require BLM to provide sufficient information to
 2   confirm the reasonableness of its travel costs. See Bookcliff Rattlers, 171 IBLA 21; Michael
 3   Voegele, 174 IBLA 318 (2008).
 4          BLM’s failure to provide the necessary detail in these and other areas cannot be
 5   inadvertent, given BRC’s appeal of BLM’s last three cost recovery decisions for the same
 6   deficiencies. (See generally 2015-2017 Statement of Reasons.) Year after year, BLM has
 7   responded to BRC’s concerns about the agency’s enormous and unjustified overhead for the
 8   Burning Man SRP by claiming that it need only prove that it spent these amounts on the
 9   Event. (See, e.g., 2017 BLM Answer at 10-13.) The cost recovery regulations make clear,
10   however, that BLM must also show all of its expenditures were reasonable, and a cost is not
11   reasonable just because it is incurred. See 43 U.S.C. § 1734(b). “Reasonable costs” are not a
12   synonym for “actual costs.” Nevada Power, 711 F.2d at 925. As BLM has failed to provide
13   the requisite reasoned and factual explanation of the costs it incurred to administer the 2018
14   Event SRP, respectfully requests that the Board order a refund of all amounts charged. See
15   Bookcliff Rattlers, 171 IBLA 21.
16   B.     BLM’s 2018 Law Enforcement Costs Were Unreasonably High.
17          BRC seeks relief from all BLM law enforcement costs that have not been adequately
18   explained, are unreasonable under any rational assessment of the Event’s public safety needs,
19   and therefore violate BLM’s obligation to only charge a permittee for reasonable costs. See
20   43 U.S.C. § 1734(b)-(c); Michael Voegele, 174 IBLA 318; Bookcliff Rattlers, 171 IBLA
21   13. Burning Man has been taking place for nearly three decades in the Black Rock NCA, and
22   BLM should have learned lessons over this long period that allow for tremendous efficiencies,
23   even as the Event has grown in size. (Benson Decl. ¶ 3; Abbey Decl. ¶ 4.) Instead, as the
24   Event’s participant population has remained mostly static for several years, BLM’s costs have
25   disproportionally and unreasonably increased. (Benson Decl., Ex. C.)
26          By contrast, for other permittees, BLM has lately lessened the financial burdens and
27   regulatory requirements on virtually every other user of public lands, from oil, gas, and
28   mining companies to livestock operators to off-highway vehicle enthusiasts. For BRC, the
                                                       18
                                            STATEMENT OF REASONS                         AR11208
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 30 of 422



 1   subsidiary of a non-profit organization, BLM has maintained and increased its economic and
 2   regulatory demands. (Abbey Decl. ¶ 9.) The absurd result is that Burning Man may now be
 3   the most regulated activity on BLM-managed public lands, despite far fewer impacts being
 4   associated with this temporary special event than with most of the other uses permitted by
 5   BLM. (Id.)
 6            BRC believes this disconnect has principally resulted from BLM’s unwillingness to
 7   revisit the unreasonable demands of its prior leadership team for the Burning Man SRP,
 8   particularly the demands of Special Agent Love related to Event law enforcement. (Benson
 9   Decl. ¶ 28.) While this reticence always conflicted with BLM’s duty to charge a permittee
10   only for “reasonable” costs, it is all the more inappropriate in 2018, after numerous official
11   investigations found that Special Agent Love committed serious misconduct, specifically at
12   the Event, and the agency terminated his employment. (Allen Decl., Exs. B-I.) The Board
13   must finally require BLM to revisit and correct all aspects of its Burning Man operation that
14   were mandated by Special Agent Love without justification, especially the costs discussed
15   below.
16            Based on BLM’s responses to BRC’s three prior appeals, BLM will try to justify its
17   ever-increasing law enforcement costs by: (1) downplaying the seriousness of BRC’s
18   concerns by referring to them as a “mere disagreement” over staffing (2017 BLM Answer at
19   16:25); (2) contending that BLM has sole “authority and discretion” to conduct law
20   enforcement and anything it decides and spends in this area is irrefutably reasonable (id. at
21   16:7); (3) claiming that BLM’s only obligation is to explain “how it enforces public land
22   laws” and it need make no other showing of the reasonableness of its costs (id. at 19:15-24);
23   and (4) arguing that this Board cannot order a refund because it lacks “general supervisory
24   authority over the BLM” (id. at 9:26-27).
25            BRC will refute each of these points below, but would like to address at the outset an
26   outrageous argument that permeated past Answers. Previously, BLM has claimed that it has
27   complete “discretion to determine the nature and extent of its law enforcement operations”
28   and that BRC is seeking the right to “approve of agency law enforcement practices on public
                                                       19
                                             STATEMENT OF REASONS                        AR11209
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 31 of 422



 1   lands.” (Id. 20:8-9.) This is patently false. BRC is not trying to dictate law enforcement
 2   practices or priorities at the Event. BRC merely objects, as is its right, to paying for law
 3   enforcement costs that are not necessary to the SRP and not subject to reasonable fiscal
 4   oversight.
 5          Law enforcement priorities and practices are, by necessity, a function of available
 6   resources. If law enforcement resources were limitless, BLM could treat every law
 7   enforcement goal as an absolute priority and staff the public lands with thousands of officers
 8   and substations. Law enforcement resources are typically limited by an elected legislative
 9   body with the power of the purse and public oversight, and the agency must make
10   compromises based on legislative funding and the agency’s budget. None of these limitations
11   apply to BLM’s administration of BRC’s SRP, however. Here, BRC is the purse, and BLM
12   believes that it can manipulate the cost recovery regulations to force BRC pay for any demand
13   BLM law enforcement may make. BRC’s only check on BLM’s spending is the limitation
14   under 43 U.S.C. § 1734(b) that agency costs must be “reasonable.” BRC is appealing BLM
15   law enforcement costs that appear to be unreasonable and an abuse of the cost recovery
16   system created by Congress.
17          1.      BLM law enforcement staffing continues to exceed the needs of the Event.
18          BLM cannot ignore the fact that its staffing demands have increased
19   disproportionately to the size of the Event and that an explosion in BLM law enforcement
20   costs coincided with the tenure of its disgraced former special agent in charge. Before Special
21   Agent Love’s arrival, BLM charged BRC about $500,000 in labor costs. (Benson Decl., Ex.
22   C.) After Special Agent Love assumed full charge of BLM’s law enforcement operations in
23   2013, the agency’s costs for law enforcement labor soared to nearly $1 million and topped
24   $1.1 million in 2014 and 2015. (Id.)
25          In 2016, law enforcement staffing costs fell slightly after Special Agent Love stopped
26   working on the Burning Man SRP. (Id.) But costs started to rise again in 2017 and the
27   increases continued in 2018. (Id.) In 2018, BLM charged BRC $971,787 for law
28   enforcement labor alone. (Id., Ex. H, Att. 1.) Overall, BLM’s labor costs were 208% higher
                                                        20
                                             STATEMENT OF REASONS                         AR11210
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 32 of 422



 1   in 2018 than in 2011, and about 3% higher than in 2017.11 (Id.; see also id., Ex. C.)
 2          Meanwhile, Burning Man’s peak participant population increased by 30% from 2011
 3   to 2018 and by effectively zero percent from 2013 to 2018. (Id., Ex. C.) BLM has never
 4   produced data to justify such a disproportionate increase in its law enforcement costs relative
 5   to the Event’s population growth, nor has it documented any meaningful improvement to
 6   public safety as a result. (Allen Decl. ¶ 7.) Absent such evidence, BRC believes it is
 7   continuing to suffer the financial and cultural consequences of Special Agent Love’s
 8   unjustified inflation of BLM’s law enforcement operations, particularly his 37% increase in
 9   the number of officers staffing the Event and assignment of an unprecedented number of
10   highly paid senior staff to these roles. (Id. ¶ 6.) These improper decisions have never been
11   rectified or even reviewed, despite Special Agent Love’s documented misconduct and
12   termination from the agency. (See, e.g., Allen Decl., Exs. B, D, I.) BRC has also borne the
13   costs of providing housing, meals, vehicles, and equipment for all these additional officers,
14   and meeting the demands of law enforcement leadership for increasingly elaborate and
15   expensive technology. (See Section IV.C.)
16          As noted above, Special Agent Love was the subject of several investigations and
17   findings of illegal and unethical conduct. (Allen Decl., Exs. B, D, I.) Although Special Agent
18   Wooten’s investigation did not relate to Burning Man, he reported that “BLM Law
19   Enforcement Supervisors” had accused Special Agent Love of misconduct connected to the
20   Event, including “[d]irecting [s]ubordinates to [e]rase [o]fficial [g]overnment [f]iles in order
21   to impede the efforts of rival civilian BLM employees in preparation for the ‘Burning Man’
22   Special Event, unlawfully removing evidence, bragging about the number of OIG and internal
23   investigations on him and indicating that he is untouchable, [and] encouraging subordinates
24   not to cooperate with internal and OIG investigations[.]” (Id., Ex. I at 8.) Thus, the agency’s
25   independent investigations have found Special Agent Love committed misconduct and lacked
26
     11
27     This total includes $1,527,140 for the labor of BLM law enforcement and civilian personnel,
     and another $39,740.02 to hire additional law enforcement personnel from the U.S. Forest
28   Service.
                                                       21
                                             STATEMENT OF REASONS                         AR11211
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 33 of 422



 1   sufficient oversight throughout the period during which he oversaw BLM’s law enforcement
 2   operations at Burning Man and demanded unwarranted increases in their scale, intrusiveness,
 3   and associated costs, as he had done with other operations. (See, e.g., id., Ex. I at
 4   5.) Following the release of these reports, BRC reasonably expected BLM to reassess and
 5   reduce the number of law enforcement officers assigned to the Event, as Special Agent Love
 6   had never justified the increase he demanded.
 7          Instead, BLM has continued to insist that BRC bear the costs of this unjustified
 8   expansion. (Abbey Decl. ¶ 4.) Special Agent Love’s excessive staffing has unreasonably
 9   remained the baseline for BLM’s Event staffing decisions, and BLM’s officer headcount
10   continues to rise without justification. At the 2018 Event, as in 2017, BLM deployed again 73
11   officers, and its law enforcement labor costs increased by more than $26,000 over
12   2017. (Benson Decl., Ex. H, Att. 2; Ex. C.) BLM has not shown that it required four more
13   officers at the 2017 and 2018 Events than at the 2016 Event, when there was no substantive
14   increase in the Event’s size. (Id., Ex. C.) Conclusory pronouncements of necessity do not
15   fulfill BLM’s obligation to provide a reasoned explanation for the costs it charged to a
16   permittee. See, e.g., 43 U.S.C. § 1734(b)-(c); Michael Voegele, 174 IBLA 318; Bookcliff
17   Rattlers, 171 IBLA 13. As BLM’s 2018 law enforcement staffing decisions continued to be
18   unexplained and apparently arbitrary, the associated costs were not “reasonable” and BRC
19   deserves a refund under 43 U.S.C. § 1734(b)-(c).
20          In past Answers, BLM attacked “the implication that BLM’s [law enforcement] costs
21   must correspond to the population size” (2017 BLM Answer at 12-13), but offered no
22   alternative for determining what is “reasonable,” other than the words of its purported internal
23   “experts.”12 BRC contends that spiraling law enforcement costs to police a stable Event
24

25   12
        BLM itself claims to use Event population to determine law enforcement staffing levels. In
     its 2017 Answer, BLM cites purported “recommendations” of the International Association of
26
     Chiefs of Police (“IACP”) as the basis for setting its law enforcement staffing levels at the
27   Event. (2017 Answer at 18:10-12.) As BRC noted in its 2017 Reply, the population ratios in
     the IACP report relate to municipalities and are wholly inapplicable to a temporary recreation
28
                                                        22
                                             STATEMENT OF REASONS                            AR11212
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 34 of 422



 1   population, with no explanation, are per se unreasonable.
 2             2.    BLM’s Own Data Confirm that BLM is Over-Policing the Event Through
                     Self-Directed Enforcement Activities.
 3
               In 2013, BLM demanded that BRC pay for a new computer assisted dispatch (“CAD”)
 4
     system, claiming it would provide data justifying the extent of BLM’s law enforcement
 5
     operations at the Event, and eventually save BRC money. (Allen Decl. ¶ 13.) Since then,
 6
     however, BLM’s costs have continued to rise, especially in the realm of law enforcement-
 7
     related technology,13 and the CAD data has failed to justify these costs. For the 2018 Event,
 8
     the data recorded by BLM’s CAD system and the Department of the Interior’s Incident
 9
     Management, Analysis and Reporting System (“IMARS”) confirm that BLM again assigned
10
     far more law enforcement officers to Burning Man than were reasonably required for public
11
     safety.
12
                     a.     “Public [relations] contacts.”
13
               According to BLM’s 2018 Statistical Summary, BLM’s CAD system recorded 3,205
14
     “Law Enforcement Events,” a 65% decrease from 2016, the last year that BLM provided BRC
15
     with a CAD data report. (Vind Decl. ¶ 6; Exs. C, D.) Of these law enforcement events, more
16
     than a third (1,218) were assigned the service call type of “public contact.” (Id. ¶ 11; Ex.
17
     C.) BRC understands that BLM law enforcement officers have made it a practice to record a
18
     public contact whenever they communicate with a Burning Man participant, even if they are
19
     just providing directions to the porta-potties or handing out BLM logo items as gifts. (Vind
20

21

22   event like Burning Man. (2017 Reply at 9:27-10:20.) Moreover, the IACP expressly
     recommends against using “[r]atios, such as officers-per-thousand population as a basis for
23   staffing decision,” noting that this would be “totally inappropriate” and that such ratios have
     “no place in the IACP methodology.” (Id. (quoting IACP Patrol Staffing and Deployment
24   Study (2004)).) Instead, the IACP advises agencies to consider “an extensive series of factors
     and a sizeable body of reliable, current data” that reflect the unique needs of the locality. (Id.;
25   see also Vind Decl., Ex. F.) BLM has no rational basis for using these ratios to make staffing
26   decisions for a special event like Burning Man, which enjoys lower levels of criminal activity
     than any Nevada city and benefits from thousands of BRC staff and volunteers who serve as
27   force multipliers for law enforcement. (Vind Decl. ¶¶ 16, 28.) Thus, BLM’s law enforcement
     staffing is arbitrary, capricious, and unreasonable under cost recovery regulations.
28   13
        BRC’s objections to the costs of BLM’s technology program are set forth in Section IV.B.3.
                                                        23
                                             STATEMENT OF REASONS                         AR11213
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 35 of 422



 1   Decl. ¶ 11.)
 2          BRC appreciates the officers’ interest in engaging with Event participants, but the
 3   costs of these activities are not reasonable costs under cost recovery regulations. These
 4   outreach and assistance activities are both entirely discretionary and duplicative of the
 5   extensive infrastructure and support services that BRC provides, including thousands of staff
 6   and volunteers to assist with directions and information. (Benson Decl. ¶¶ 12-13.) And the
 7   fact that law enforcement officers can devote so much time to these activities every year is
 8   evidence that BLM overstaffs the Event. (Vind Decl. ¶ 11.) BLM is, of course, welcome to
 9   engage in public outreach to participants, but it should not be charging BRC for this time,
10   including any time spent logging such efforts.
11                  b.      Traffic enforcement upon entering the Event.
12                  Excluding the “public contacts,” BLM’s data indicate that its officers recorded
13   1,987 law enforcement service calls over 15 days in 2018. (Vind Decl. ¶ 11.) Of these, 783
14   — almost 40% — were self-initiated traffic stops. (Id. ¶ 27.) BRC understands that many of
15   these stops occurred near and on “Gate Road,” which is not a BLM, state, or county road, but
16   a temporary path of ingress and egress on the playa surface that BRC creates for its private
17   Event. (Id., Ex. D; Benson Decl. ¶ 35.) BRC sets the speed limit at 10 miles per hour and
18   accidents of any kind are extraordinarily rare, with vehicle collisions and accidents causing
19   injury even less common. (Benson Decl. ¶ 35.) Despite spending thousands of hours on
20   traffic stops, and pulling 783 vehicles over for purported safety issues, BLM issued just 115
21   citations for motor vehicle-related offenses, primarily for minor violations of the Closure
22   Order, like a missing tail-light or registration. (Vind Decl., Ex. C.) Given Gate Road’s
23   exceptional safety record, it is unreasonable for BLM to devote such extensive resources to
24   traffic stops in that location, all at BRC’s expense.
25                  c.      Drug enforcement through traffic stops.
26          The real reason BLM initiated these traffic stops, especially against vehicles entering
27   the Event, was that BLM was conducting a drug enforcement operation. BLM admitted in
28   past Answers that motor vehicle stops are its primary means to enforce drug possession laws,
                                                        24
                                             STATEMENT OF REASONS                        AR11214
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 36 of 422



 1   which BLM purportedly considers a primary law enforcement priority. (2017 Andres Decl. ¶
 2   24.) Once a vehicle is stopped for a minor or manufactured traffic infraction, a second team
 3   of BLM officers with drug sniffing K-9 dogs searches the perimeter of the vehicle and its
 4   passengers for drugs.
 5          BLM failed to tell BRC how many K9 units it deployed at the 2018 Event, but BRC
 6   believes that BLM used at least as many as it did in 2017: eight separate teams with at least
 7   two on-shift at all times. (Id. ¶ 25.) BLM even required BRC to fund and construct a shade
 8   structure outside the JOC, so that K9 agents could park their idling, air-conditioned vehicles
 9   beneath it and ensure that K9 teams could be deployed to any traffic stop. (Vind Decl. ¶ 22.)
10   In past Answers, BLM claimed to need all this K9 support for public safety reasons, alleging
11   that “[r]emoving [controlled] substances before they enter the city helps reduce the potential
12   for harm to members of the visiting public and employees … BLM conducted a traffic stop on
13   average of less than 5% of the vehicles entering the city.” (2017 Andres Decl. ¶ 24.) Of
14   course, removing controlled substances from society reduces the “potential for harm.” But no
15   city in America stops 5% of the vehicles entering its borders to detect evidence of “ordinary
16   criminal wrongdoing” like simple drug possession. See City of Indianapolis v. Edmond, 531
17   U.S. 32, 41-42 (2000) (holding that warrantless searches for such purposes at police
18   checkpoints are unconstitutional). Not only would such blanket warrantless searches be
19   illegal, their cost would be staggering.
20          Likewise, BLM’s extensive and indiscriminate searches do not occur at the entrances
21   to national parks or any other public lands managed by the U.S. government. Among other
22   BLM-permitted activities, no other permittee is forced to pay the costs for extensive use of K9
23   units to fund a general drug prevention goal. (Abbey Decl. ¶ 5.) This is understandable,
24   given that the primary responsibility of BLM’s law enforcement program is to provide visitor
25   assistance and protect sensitive natural and cultural resources. (Id. ¶ 9.) Moreover, the law
26   enforcement strategy BLM deploys at the Event is in conflict with directives from U.S.
27   Secretary of the Interior Ryan Zinke “to refocus on Interior’s long-standing but recently
28   forgotten recreation mission” (Allen Decl. ¶ 29, Ex. J), and for BLM personnel in particular to
                                                         25
                                                STATEMENT OF REASONS                    AR11215
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 37 of 422



 1   emphasize their role as land managers more than law enforcers. (Abbey Decl. ¶ 9; Exs. A, B.)
 2          Despite the enormous amount of resources expended on K9-assisted traffic stops,
 3   BLM’s drug enforcement activities again yielded few drug citations in 2018. BLM issued a
 4   total of 94 citations for drug-related offenses in 2018: 86 for possession of a controlled
 5   substance including marijuana, and eight for “drug paraphernalia” (which BRC believes were
 6   for marijuana paraphernalia). (Vind. Decl., Ex C.) For comparison, BLM issued 196 drug-
 7   related citations in 2017, including 15 for “drug paraphernalia,” and 85 drug-related citations
 8   in 2016, including 3 for “drug paraphernalia.” (Id., Ex. D.) The number of BLM drug-related
 9   citations has gone up and down from year to year seemingly at random. Despite no material
10   change in the number of Event participants from 2016 to 2018 and a steady increase in BLM
11   law enforcement costs during that time (Benson Decl., Ex. C), BLM issued 48% fewer drug-
12   related citations in 2018 than 2017. (Vind Decl. Ex. D.) The wild variance in the annual
13   number of BLM-issued drug citations is proof that BLM’s law enforcement activities are not
14   connected to the safety needs of the Event.
15          Further evidence is found in the prosecution results from BLM drug enforcement
16   activity at the Event, which have remained remarkably consistent. Since the 2010 Event,
17   every participant challenging a drug-related BLM citation has had the drug offense dismissed.
18   (Declaration of Marc Picker (“Picker Decl.”) ¶¶ 4, 5.) In every negotiated case, the citation
19   was dismissed or the defendant was allowed to plead guilty to a minor motor vehicle
20   infraction or a general Closure Order violation. (Id.) The outcome of BLM’s extensive drug
21   enforcement efforts was essentially the same in 2018 as in each of the last nine years: BRC
22   understands that BLM agreed to dismiss the drug-related charges for all Burning Man
23   participants who negotiated their BLM citations. (Id.) BRC believes that the only drug
24   possession convictions BLM obtained were from participants who elected to plead guilty to an
25   infraction and pay a $530 fine. (Id.)14
26
     14
27     In its 2017 Answer, BLM reports that it received “either payment or guilty pleas” in a total
     of 105 “cases.” (Andres Decl. ¶ 27.) This “testimony” lacks foundation and is not supported
28
                                                        26
                                               STATEMENT OF REASONS                       AR11216
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 38 of 422



 1            Citation and prosecution data confirm that BLM’s drug enforcement efforts do not
 2   justify its exorbitant expenditures on law enforcement at the Event. It is unreasonable for
 3   BLM to continue to charge BRC for the substantial costs of self-directed drug enforcement
 4   activities when these drug charges are universally dismissed when challenged in court.
 5            Outside of motor vehicle and drug possession infractions, BLM officers issued only
 6   224 citations (none of which appear to have been for serious offenses) and made no
 7   arrests. (Vind Decl., Ex C.) Moreover, the bulk of BLM’s non-drug related citations were for
 8   environmental compliance-related infractions and not serious crimes.15 Excluding the 166
 9   citations for environmental issues and the variable number of motor vehicle/drug-related
10   citations, BLM issued only 58 citations in 2018, an extremely low number of enforcement
11   actions for an eight-day Event with almost 80,000 attendees and staff. (Id.) BLM will likely
12   argue that this number would be higher if only they had more officers. That argument is
13   absurd, however, as their officers are idle and/or engaged in public contacts for an
14   overwhelming amount of time as it is. (Id. ¶¶ 11, 25.) The number, nature and results of
15   BLM’s 2018 citations confirm that the agency continued to unreasonably over-police the
16   Event.
17            Results from the state law enforcement agency with jurisdiction over the Event, the
18   Pershing County Sheriff’s Office (“PCSO”), confirm the extremely low-level public safety
19   threat at the Event. According to official reporting provided by Sheriff Allen during the
20   Event, PCSO made 44 arrests and issued 85 citations. (Vind Decl. ¶ 9.) The vast majority of
21   PCSO citations and arrests were drug-related. In 2018, PCSO made just five arrests for
22   battery or assault of any kind, including three for domestic violence and zero for sexual
23   assault. (Id.) Given that serious criminal activity of any kind is rare at Burning Man year
24

25   by any court records. If this number is accurate, it means over 82% of BLM’s drug
26   enforcement activity consisted of writing citations for marijuana possession, which is legal
     under Nevada law.
27   15
       In 2018, BLM issued 166 citations for environmental compliance-related offenses, including
28   40 citations for improper fuel storage, 38 citations for “waste water,” and 88 for “depositing
     human waste.” (Vind Decl. ¶ 8.)
                                                       27
                                            STATEMENT OF REASONS                        AR11217
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 39 of 422



 1   after year, and person-on-person crime extraordinarily so, the massive scale of BLM’s law
 2   enforcement operations is objectively unreasonable. (Vind Decl. ¶ 15.)
 3          3.      BLM deployed twice the number of officers needed for every shift and these
                    officers were idle two-thirds of the time.
 4

 5          As it has in each of the last several years, BLM over-staffed every law enforcement
 6   shift at the 2018 Event, as confirmed by an objective assessment of BLM’s CAD and IMARS
 7   data. Though BLM failed to prepare a 2018 After Action Review (“AAR”), its 2017 AAR,
 8   Answer to BRC’s 2017 Appeal, and sparse 2018 labor summary indicate that BLM assigned
 9   at least 73 law enforcement officers to work three round-the-clock, overlapping 13-hour
10   shifts. (2017 Andres Decl. ¶ 7; Vind Decl. ¶ 4, Ex. A; Benson Decl., Ex. H, Att. 1.) As noted
11   above, BLM’s CAD system recorded 1,987 “law enforcement events” (excluding public
12   contacts) during the entirety of BLM’s 2018 Event operations — a 17-day period covering the
13   eight-day Event, six days pre-Event, and three days post-Event. (Vind Decl. ¶ 6, Ex. C.)
14   BRC understands that some law enforcement responses are more involved and require more
15   officer time than others. It is nonetheless unreasonable for BLM to assign so many officers to
16   Burning Man that each appears to be responding to no more than a handful of law
17   enforcement events in a 13-hour shift. BLM’s own data show that each officer sits idle almost
18   two-thirds of the time.
19          To assist in its assessment of the reasonableness of BLM’s law enforcement staffing,
20   BRC enlisted the expert analysis of former Nevada Highway Patrol (“NHP”) Lieutenant
21   Roger Vind, who managed traffic enforcement for NHP during the Event ingress and egress
22   periods from 2003 to 2005 and from 2007 to 2010. (Id. ¶ 3.) His analysis of the 2018 CAD
23   data and BLM’s 2017 AAR indicated that BLM officers again spent about two-thirds of their
24   overall time in an “available” status while on duty. (Id. ¶ 20.) Lieutenant Vind had reached
25   the same conclusion in 2017 by examining the CAD data and calculating the amount of time
26   each officer was classified as “Available.” (Id. ¶ 26.) Apparently embarrassed by the data
27   showing that BLM officers were idle most of the time, BLM deleted the “Available” status
28   from its CAD system in 2018. (Id. ¶ 24.) Instead of making substantive changes to address
                                                      28
                                           STATEMENT OF REASONS                        AR11218
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 40 of 422



 1   law enforcement over-staffing, BLM simply changed the optics. In place of “Available,”
 2   BLM created a new CAD status category: “Engaged.” (Id.) But the actual status of the
 3   officers on patrol did not change: whether reported as “Available” in 2017 or “Engaged” in
 4   2018, the officer was still simply driving around the Event, on call and available to respond to
 5   a service call. (Id.) Despite the terminology tweak, BLM’s 2018 CAD data showed that
 6   BLM law enforcement officers continued to spend approximately two-thirds of their time
 7   waiting and “available” for service calls, while spending only one-third of their time on actual
 8   calls for service. (Id. ¶ 25.)
 9           According to Lieutenant Vind, the nationally recognized, best-practice standard for
10   law enforcement agency staffing is the opposite of BLM’s practice: agencies are efficiently
11   staffed when only 25% to 30% of officers are “available” for service calls, and 70% to 75% of
12   officers are “on” service calls. (Id. ¶ 26.) Furthermore, Lieutenant Vind notes that traffic
13   stops are not really service calls but self-initiated activities, and the officers engaged in these
14   activities should be considered “available” law enforcement resources. (Id. ¶ 27.) The 2018
15   CAD data show that almost 40% of all BLM law enforcement events, excluding “public
16   contacts,” were for traffic stops (783). (Id. ¶ 6; Ex. C.) If BLM stopped devoting an
17   inordinate amount of resources to traffic stops (at a special event with a 5 mph speed limit)
18   and conceded that these officers are available for service calls, the true number of BLM
19   officers available at any given time would skyrocket. BLM cannot claim that paying
20   overlapping shifts of dozens of officers to self-initiate traffic stops, or else sit idle for hours
21   awaiting service calls, is a reasonable cost.16
22

23

24   16
       In past Answers, BLM argued that its staffing levels are actually insufficient based on a
     generic ratio of law enforcement officers to a city’s population size, according to a police
25   industry trade group. (See 2017 Andres Decl. ¶ 14) BLM then produces a series of ratios,
26   based on population size, to claim that the Event is understaffed. (Id.) But abstract ratios that
     are based on metropolises nothing like the Event prove nothing. The better metric is the actual
27   CAD data from 2018 which recorded the real activity by BLM law enforcement at the Event.
     When the CAD data proves that two-thirds of BLM officers were waiting for a service call,
28   BLM’s reference to a staffing shortage is ludicrous.
                                                          29
                                              STATEMENT OF REASONS                            AR11219
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 41 of 422



 1           In past Answers, BLM acknowledged that “BLM officers were not engaged in active
 2   calls 70% of the time” but called this fact “misleading” because officers are allotted time for
 3   “report writing, evidence processing, travel … and meal breaks within their tours of
 4   duty.” (2017 Andres Decl. ¶ 28). This argument is unavailing, however: every law
 5   enforcement agency accounts for administrative tasks and meal breaks in making staffing
 6   determinations, and industry standard nevertheless dictates that two-thirds of an officer’s shift
 7   should be spent on service calls. (Vind Decl. ¶ 26.) BLM should be no different and yet its
 8   officers spent just one-third of their time on service calls. The only difference is that BLM
 9   does not believe it is accountable to any budgetary constraints and can force BRC to pay the
10   costs associated with its inefficient staffing.
11           In fact, BRC is only responsible for paying BLM’s reasonable costs, and BLM’s data
12   show that a number of law enforcement agents could be removed from BLM’s table of
13   organization entirely, with no compromise to public safety. (Id.; Abbey Decl. ¶ 4.) It is
14   therefore unreasonable for BLM to charge BRC for the costs of their labor. For several years
15   now, BLM has been wedded to the profligate overstaffing of the Event that Special Agent
16   Love began mandating without justification in 2012. And as a direct result, BRC has been
17   overpaying for potentially thousands of hours of unnecessary labor, supplies, equipment, and
18   support services every year. As the available data wholly fail to support the size of BLM’s
19   law enforcement apparatus, BRC is entitled to a refund of all costs paid for all officers
20   deployed in excess of the Event’s reasonable public safety needs.
21           4.      BLM unreasonably charged BRC for six senior level “investigators”
                     assigned to work exclusively for Pershing County on state law matters.
22

23           Another glaring example of an unreasonable law enforcement cost that BLM foisted
24   on BRC again in 2018 was the cost of six “investigators” who, according to BLM’s labor
25   summary, “work[ed] for Pershing County Sheriffs [sic] to assist in investigations of state
26   violations.” (Benson Decl., Ex. H, Att. 1.) These six “investigators” (Allen, Duhresen, Hauk,
27   Huegerich, Knisley, Wilson) billed a total of 949 hours exclusively supporting the local
28   Sheriff's Office, and all held the rank of “Special Agent” or “Senior Special Agent,” making
                                                       30
                                              STATEMENT OF REASONS                       AR11220
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 42 of 422



 1   their pay rates among the highest of all BLM law enforcement in the country. (Id.) For their
 2   labor, which had nothing to do with protecting public lands or enforcing federal law, BLM
 3   charged BRC $88,195, plus $3,061 for their travel. BRC also paid the lodging, meal, and
 4   equipment costs for these six agents.
 5           BRC is not aware of any other instance in which a permittee is required to pay for
 6   BLM investigators to conduct county law enforcement (Abbey Decl. ¶ 6), and it has received
 7   no explanation for why any BLM investigators — let alone six of them — were provided to
 8   Pershing County. Indeed, BLM appears to have no rationale for this decision. Last year,
 9   BRC asked BLM about the work performed by the six senior investigative officers who billed
10   BRC nearly 1000 hours to work for PCSO at the 2017 Event. Incredibly, BLM responded
11   that “[t]his is a question that needs to be answered by the PCSO and is unrelated to the BLM
12   Cost Recovery” — despite having charged BRC through cost recovery for all their
13   time. (Benson Decl. ¶ 26; Ex. K at 1.)
14          In its 2017 Answer, BLM attempted to justify loaning six of its most senior law
15   enforcement officers to Pershing County by citing a 2016 report in which the Sheriff claimed
16   to be understaffed. BLM alleged that it “provided assistance to PCSO as requested in the
17   interest of public safety.” (2017 Andres Decl. ¶¶ 12-13.) In other words, BLM backfilled a
18   purported need expressed by local law enforcement to address state law issues at BRC’s
19   expense. Charging BRC for these costs was clearly unreasonable, as BRC has a separate 10-
20   year funding agreement, negotiated with the commissioners of Pershing County, for the
21   Sheriff’s provision of law enforcement services related to the Event. (Allen Decl. ¶ 30.) This
22   2013 agreement established the “maximum payment by BRC” to Pershing County, based on
23   the Event’s population, “for all services of any kind supplied by the County or any of its
24   officers, employees or contractors in connection with the Event, whether directly or
25   indirectly.” (Id.) BLM annually interferes with the Pershing-BRC contract and abuses the
26   cost recovery process by forcing BRC to pay for BLM officers to augment PCSO staffing,
27   when BLM purports not even to know what these officers were tasked with doing. (Id.; see
28   also Benson Decl., Ex. K.)
                                                       31
                                              STATEMENT OF REASONS                      AR11221
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 43 of 422



 1          According to BLM’s own labor summary, these six senior officers “assist[ed] in
 2   investigations of state violations.” Thus, BLM admits that these officers spent no time
 3   working on any federal, environmental or permit administration tasks. And there is no
 4   evidence that their services were required for public safety. Since BLM has not shown that
 5   any of the work of these senior officers was reasonably necessary for its administration of the
 6   Burning Man SRP, BRC requests a refund of $88,195 for labor and $3,061 for travel costs, as
 7   well as a refund for all lodging, meal, and equipment costs for Special Agents Allen,
 8   Duhresen, Hauk, Huegerich, Knisley, and Wilson.
 9          5.      BLM again unreasonably charged BRC for internal investigations.
10          As in previous years, BRC objects to funding the costs for BLM to investigate
11   allegations of wrongdoing by its own personnel, as this exceeds BLM’s obligation to charge
12   BRC only for reasonable costs. In 2018, BLM charged BRC $15,176 for 143 hours of labor
13   by a special agent in BLM’s Office of Professional Responsibility (“OPR”), a division of
14   OLES. (Benson Decl., Ex. H, Att. 1.) The labor summary indicates that this individual
15   served as the “OPR function officer” and the only description provided for the work is “event
16   on-site Internal Affairs component and Use of Force reports.” (Id.) It is entirely unreasonable
17   for BLM to charge BRC for costs related to the internal investigation and discipline of BLM
18   staff who have been accused of excessive use of force or other wrongdoing, or for the
19   agency’s work in anticipation of potential third-party misconduct claims. (Vind Decl. ¶ 13.)
20          Misconduct by a BLM law enforcement officer is clearly not a necessary component
21   of the Burning Man SRP, and BLM’s investigations into any such alleged misconduct
22   likewise should not be charged to the permittee. These charges are another unfortunate relic
23   of the era in which Special Agent Love oversaw BLM’s law enforcement operations at
24   Burning Man, and demanded that BRC pay for a host of unnecessary personnel. (See, e.g.,
25   Allen Decl. ¶ 14.) BRC therefore asks that the Board require BLM to refund all amounts paid
26   for the labor, travel, lodging, meals, and any other costs incurred by Special Agent
27   Vanairsdale.
28
                                                      32
                                            STATEMENT OF REASONS                        AR11222
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 44 of 422


            6.      BRC should not be required to pay any costs associated with BLM’s law
 1                  enforcement “substation.”
 2
            Yet another unreasonable demand made by Special Agent Love in 2013 was that BRC
 3
     pay the costs associated with a new law enforcement “substation” manned by BLM officers in
 4
     the center of Black Rock City. (Allen Decl. ¶ 32.) BRC has been forced to bear these costs,
 5
     without adequate justification, ever since. (Id.) Again in 2018, BRC understands that BLM
 6
     staffed this substation with at least one officer at all times during the Event, and that BLM
 7
     officers spent time at the substation engaging with the public in an outreach capacity, much
 8
     like BLM staff do at their nearby interpretive camp. (Vind Decl. ¶ 12)
 9
            BLM claims that the substation provided “participant access to law enforcement and
10
     allow for more efficient reporting with a secondary function of community interaction” like
11
     “looking for directions” and “engaging with the visiting public as part integration with the
12
     community.” (2017 Andres Decl. ¶ 35.) But the agency has never shown that these activities
13
     lead to any improvement in public safety at Burning Man, or that the associated costs are
14
     reasonable to the administration of BRC’s permit. (Vind Decl. ¶ 12.) Instead BLM justified
15
     the expense of a substation by vaguely referencing participants who visited the substation.
16
     (2017 Andres Decl. ¶ 36.) Anecdotal evidence that a resource was utilized a handful of times
17
     does not, however, confirm the necessity of that resource.
18
            A dedicated law enforcement station in the center of Black Rock City is also
19
     unnecessary in light of the many resources provided by BLM, other cooperating agencies, and
20
     BRC. Throughout the Event, dozens of BLM law enforcement officers and PCSO deputies
21
     are engaged in round-the-clock patrols of the site. (2017 Andres Decl. ¶ 7.) For its part, BRC
22
     provides a vast array of health and safety resources, from several medical facilities to
23
     hundreds of Black Rock Rangers and other community service volunteers who are dedicated
24
     to answering questions and providing information, and who have radios enabling them to call
25
     for immediate law enforcement assistance should it ever be needed. (See, e.g., Benson Decl.
26
     ¶¶ 12-13.)
27

28
                                                       33
                                            STATEMENT OF REASONS                         AR11223
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 45 of 422



 1            The substation is a cost that benefits general agency objectives and the general public,
 2   instead of the specific needs of the permittee and permit enforcement. As BLM has not
 3   shown that it is reasonable for the permittee to pay for a dedicated law enforcement
 4   “substation” in Black Rock City, BRC requests a refund of all costs associated with this
 5   operation.
 6            7.     BRC should not be charged premium pay rates for BLM’s unjustified
                     designation of Burning Man work as “mission critical.”
 7

 8            BRC understands that BLM designated the Event as an “emergency event” under
 9   federal labor regulations every year from 2012 to 2016, at the request of Special Agent
10   Love. (See Allen Decl. ¶ 9.) In 2017, BRC finally obtained a copy of the 2012 BLM
11   memorandum requesting the designation which alleged that its purpose was to ensure BLM
12   staff were paid more for their time working at Burning Man. (Benson Decl., Ex. B.)
13            In the 2015 and 2016 Cost Recovery Appeals, BRC objected to BLM’s designation of
14   the pre-planned Event as an “emergency” every year and pointed out that the regulations cited
15   in BLM’s memorandum wholly failed to support this decision. Finally, in 2017, BLM
16   apparently realized the designation had been made in error.17 That year, BLM found a new
17   way to over-compensate its personnel at BRC’s expense: it began designating their work as
18   “mission critical.” (Benson Decl., Ex. G.) Like the 2012 “emergency” memorandum,
19   however, BLM’s 2017 “mission-critical work” memorandum failed to provide any
20   justification for the designation. It did not even attempt to explain why the deployment of any
21   personnel to the Event should be considered “mission-critical work,” and only cited the
22   changes to employees’ premium pay that would result from the designation. (Id., Ex.
23   G.) Despite the lack of any stated rationale for the request, it was approved by a BLM deputy
24   assistant director. (Id.) BRC understands the designation applied to the 2018 Event, too, but
25   BLM has not confirmed this. (Benson Decl. ¶ 25.)
26            In 2017 correspondence, BLM claimed that law enforcement officers and others
27

28   17
          BLM’s concession is compelling proof of the merits of BRC’s 2015 and 2016 Appeals.
                                                        34
                                             STATEMENT OF REASONS                         AR11224
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 46 of 422



 1   working at the Event would “be getting their fair overtime via the ‘mission-critical work’
 2   clause (instead of the emergency clause).” (Id., Ex. F.) This statement is misleading,
 3   however, as BRC has never objected to BLM personnel receiving fair pay for their work on
 4   the Burning Man SRP. What BRC objects to is BLM’s continued inability to justify its desire
 5   to give extra premium pay to these employees — regardless of whether that extra pay results
 6   from an improper “emergency” designation or an improper “mission-critical work”
 7   designation.
 8          BRC challenged the “mission-critical designation” in its 2017 Appeal, and BLM tried
 9   to justify the extra cost as “reasonable” through witness speculation that lacked foundation or
10   reliability. The crux of BLM’s argument was that paying staff at their regular rates “would
11   make it difficult for the BLM to fully staff the [E]vent.” (2017 BLM Answer at 14:23-24.)
12   But it offered nothing to support that claim beyond the conclusory statements of its staff, who
13   continue to benefit from receiving the premium pay themselves. BLM has still never shown
14   that it would have any difficulty assigning an adequate number of personnel to the Event if it
15   paid these employees using the standard premium pay limitations in 5 C.F.R. § 550.105.
16   (Allen Decl. ¶ 8.) BLM has never even attempted to make that showing. Instead, BLM has
17   contended that the designation saves BRC money because without it, BLM would need to add
18   “a three wave rotation of 73 officers or a combined total of 219 officers,” 146 officers more
19   than the current total. (Hall Decl. ¶ 6; 2017 BLM Answer at 15:8.) Again, no supporting
20   evidence was provided, nor any explanation of the logical fallacy of BLM claiming both that
21   it needs to pay premium rates to find enough officers and that it would have to hire 146 extra
22   officers if it didn’t pay premium rates.
23          Finally, BLM claimed it needed to overpay because “without the designation lifting
24   the pay cap, BLM employees working at the [E]vent would be compensated at less than their
25   normal pay rate, which would not be fair or reasonable.” (2017 BLM Answer at 14:21-23.)
26   This is nonsensical. The failure to pay overtime rates does not mean a worker receives less
27   than their regular pay rate or make that regular rate unfair. Is BLM not being “fair and
28   reasonable” when it pays employees their regular pay the rest of the year? Of course not.
                                                         35
                                                STATEMENT OF REASONS                    AR11225
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 47 of 422



 1           As detailed above, BLM staffs every law enforcement shift with twice as many
 2   officers as it should, and those officers sit idle waiting for service calls for two-thirds of their
 3   shifts. BLM can remedy its perceived shortage of personnel by assigning only the number
 4   actually needed and by better utilizing the officers it deploys. Instead of conducting nearly
 5   800 traffic stops in the hopes of issuing drug citations that will be dismissed if challenged in
 6   court, BLM officers could be redeployed to protect public safety and the public lands inside
 7   the Event. BLM’s decision to apply the “mission critical” designation to work performed at
 8   the Event was unjustified, arbitrary and constituted an abuse of discretion by the agency.
 9   BRC therefore asks that the Board require BLM to refund all amounts attributed to so-called
10   “mission critical” premium pay.
11   C.      BLM’s Soaring Communications and Information Technology Costs Far Exceed
             What Is “Reasonable” for the Event.
12

13           Another legacy cost from the failed leadership of former Special Agent Love is a
14   bloated communications and technology program that primarily supports BLM law
15   enforcement, and grows more expensive every year. BLM continues to demand equipment,
16   services and staffing that greatly exceed the agency’s reasonable needs for a two-week on-site
17   operation.
18           1.      BLM personnel spent excessive hours on BLM communications,
                     technology, and logistical services for the 2018 Event.
19

20           As noted above, BLM did not provide an After Action Review for its 2018 Event
21   operations, and the only information BRC has received regarding BLM’s Communications
22   staff for the 2018 Burning Man SRP is contained in the scant labor summary attached to
23   BLM’s cost recovery decision. (Vind Decl. ¶ 4; Benson Decl., Ex. H, Att. 1.) BRC’s review
24   of this summary indicates that BLM’s Communications team for the 2018 Event consisted of
25   at least 13 employees: a Comm Chief, a separate Comm Lead, two dispatch center managers,
26   an IT security specialist, three IT equipment specialists, a law enforcement IT specialist, three
27   IT network specialists, and one radio technician. (Id., Ex. H, Att. 1.)
28           As in prior years, the program was managed by the OLES Region 5 State Chief
                                                         36
                                              STATEMENT OF REASONS                           AR11226
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 48 of 422



 1   Ranger Jon Young, a former colleague of Special Agent Love, who served as “Comm Chief”
 2   and billed more hours to the 2018 Burning Man SRP than nearly any other BLM employee:
 3   542 hours totaling almost $53,000. (Id.) “Comm Lead” Wisemore charged BRC more than
 4   $21,700 for an additional 381 hours. (Id.) The remaining employees on BLM’s
 5   Communications team logged almost 2,500 more hours. (Id. ¶ 29.) In all, BRC paid nearly
 6   $225,000 for the labor alone of these 13 BLM personnel, plus the 21.8% IACR, and the
 7   additional amounts charged to BRC for these employees’ travel and other Event-related
 8   expenses. (Id., Ex. H.)
 9          BLM’s labor summary provided scant detail regarding what any of these employees
10   did for several thousand hours, with descriptions of work consisting of no more than a few
11   words. (Id.) For example, a “Telecoms Specialist,” an “IT Specialist,” and a “Radio Tech”
12   billed a combined 820 hours, costing BRC nearly $58,000, and BLM has provided a three-
13   word description of their work: “Communications network support.” (Id., Ex. H, Att.
14   1.) Absent any information about what these individuals did, BRC cannot possibly assess
15   whether all 820 of these hours were spent on tasks that were reasonable to BLM’s
16   administration of the 2018 SRP. The same deficiencies exist for the other team members.
17   (Id.) It is especially difficult to understand the need for so many BLM IT personnel roles,
18   given the extensive technical support personnel that BLM required in its technology contracts,
19   including its $130,618 contract with High Desert Internet for network services and support,
20   and the $226,314 contract BRC executed with iNet Public Safety for CAD services and
21   support. (Allen Decl. ¶ 34; Benson Decl. Ex. J.)
22          There is simply no evidence that BLM’s two-week operation at the Event, involving
23   around 100 on-site employees, requires such a massive communications/technology operation,
24   with many thousands of personnel hours devoted to supporting and growing this function each
25   year. For example, BLM still has never shown that it needs both a Comm Chief and a Comm
26   Lead to ensure a reasonably sufficient communications operation at the Event, or that it needs
27   to assign so many expensive IT specialists to Event-related roles, rather than technicians at
28   lower pay grades. (See Benson Decl., Ex. H, Att. 1; Abbey Decl. ¶ 4.)
                                                        37
                                            STATEMENT OF REASONS                         AR11227
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 49 of 422



 1          BLM’s communications and technology program continues to be an expensive
 2   boondoggle. BRC understands that BLM requires the services of some personnel to provide
 3   radios, dispatch services, internet service, and IT equipment and security in connection with
 4   its operations at the Event. But the fact that these services may be generally needed does not
 5   mean BLM can assign an unchecked number of personnel to log an unlimited number of
 6   hours in providing them, including senior BLM staff at the highest pay rates in the
 7   agency. See Bookcliff Rattlers, 171 IBLA 21. BLM cannot discharge its cost recovery
 8   obligation with the same tired mantra that it has the sole and absolute discretion to determine
 9   what technology costs are “reasonable.” BRC is entitled to a refund of all the costs associated
10   with unjustified or needlessly specialized communications personnel.
11          2.      BLM continued to charge BRC for unjustified technology.
12
            BLM does not have discretion to require that a permittee purchase new equipment or
13
     technology simply because agency employees would like to have access to the latest gadgets
14
     or because the agency prefers not to spend its own money on the equipment it uses for
15
     everyday operations. (Abbey Decl. ¶ 10.) Requests to purchase new equipment or implement
16
     new technology in connection with an SRP should be negotiated with the permittee, who
17
     should have a substantial role in assessing whether these added costs are likely to measurably
18
     improve public safety or enjoyment, or the protection of the public lands. (Id.) This is
19
     especially true for the recent Burning Man SRPs, as the Event has experienced little
20
     population growth over the past five years and should not require extensive technology
21
     upgrades. (Id.; see also Benson Decl., Ex. C.) As explained below, several 2018 technology
22
     contracts contained unreasonable provisions.
23
                    a.     BLM expenditures on satellite tracking were unreasonable.
24
            During the contentious negotiations over the 2013 Burning Man SRP, which resulted
25
     in a doubling of BLM’s costs in a single year, Special Agent Love demanded that BRC
26
     purchase satellite tracking devices so that BLM could identify the precise location of law
27
     enforcement within the Event site at any given time. (Allen Decl. ¶ 13.) The claimed “one-
28
                                                       38
                                            STATEMENT OF REASONS                        AR11228
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 50 of 422



 1   time” purchase in 2013 cost BRC over $72,000, and every year since, these handheld devices
 2   — which can readily be purchased at athletic recreation stores and updated online — have
 3   allegedly “required” more than $50,000 in maintenance and programming. (Id. ¶ 31.) In
 4   2018, BLM again awarded this contract to Strohman Enterprises, at a cost to BRC of
 5   $50,640. (Benson Decl., Ex. H, Att. 2.) BRC’s six-year bill for this equipment is well over
 6   $300,000, plus the unspecified costs of the BLM staff who negotiate this contract and deploy
 7   the trackers every year. (Vind Decl. ¶ 17.)
 8          BLM’s current leadership team has essentially argued that these devices must be
 9   necessary, regardless of cost, since they have been used “since 2013.” (See, e.g., 2017
10   Answer at 23-24.) According to BLM’s logic, because Special Agent Love and Mr. Seidlitz
11   coerced BRC into paying for unjustified technology, BRC must continue to swallow these
12   unnecessary expenses forever. The mere fact that BLM has employed satellite tracking at the
13   last few Events does not confirm the reasonableness of this expense. BRC believes that
14   Special Agent Love only deemed these devices “necessary” in the first place because he could
15   order BRC to pay for them.
16          As BRC has noted in its prior Appeals, BLM has never demonstrated a legitimate need
17   for this equipment in its operations at the Event. (Vind Decl. ¶ 18.) All law enforcement
18   officers at the Event have radios for communication and dispatch purposes, and they work in
19   pairs that enable one officer to radio a location if his or her partner is otherwise
20   engaged. (Id.) Moreover, BRC understands that many BLM officers do not even know how
21   to use the devices. (Id. ¶ 19.)
22          In its Answers to BRC’s 2015, 2016, and 2017 Appeals, BLM has declined three
23   opportunities to explain its insistence on using this expensive satellite tracking equipment,
24   claiming only that the devices fill a need that nothing else could. (See, e.g., BLM 2017
25   Answer at 23-24.) As BLM has made no showing that this $50,000+ annual contract is a
26   reasonable cost, BRC asks the Board for a refund of all amounts paid in 2018, and relief from
27   future charges related to these unnecessary devices.
28
                                                         39
                                             STATEMENT OF REASONS                           AR11229
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 51 of 422



 1

 2                  b.     BLM’s expenditures on network services were unreasonable.
 3          Every year since at least 2015, BLM has entered into contracts for network services
 4   totaling more than $100,000. (Benson Decl., Exs. N, O.) In 2018, BLM again awarded this
 5   contract to High Desert Internet Services (“High Desert”) at a cost to BRC of $130,618. (Id.,
 6   Ex. H, Att. 2 (High Desert contract).) While BLM has provided BRC with a copy of the
 7   contract — and BRC does not question whether BLM actually spent this amount — the
 8   agency has declined to provide any explanation for requiring such extensive services for its
 9   15-day operation at the eight-day Event. The elaborate and unnecessary requirements of this
10   annual network services contract were unreasonably charged to BRC through cost recovery.
11          The networking costs include the provision of numerous services related to BLM’s
12   law enforcement substation. As discussed above, BLM should not be charging BRC for any
13   costs related to the substation, as BLM has not demonstrated that their reasonableness. (See
14   Section IV.B.6.) Even if BLM could reasonably charge BRC to staff a law enforcement
15   office in the middle of the Event, it would be unreasonable to charge BRC for the costs of
16   extravagant and unnecessary technology at this location.
17          For example, BLM has wholly failed to justify the expense of a fancy HD camera
18   (mounted on its own tower), dedicated computer workstation, large LCD display monitor, and
19   extensive networking equipment — all to enable monitoring of the substation by personnel at
20   the JOC. (Benson Decl., Ex. J.) Given that the substation is staffed 24 hours per day with at
21   least one BLM officer (2017 Andres Decl. ¶ 35), and the Event is patrolled by dozens of
22   officers around the clock — all with radios if they need to report information to the JOC or
23   request personnel — BLM’s insistence on this lavish monitoring technology is an abuse of
24   discretion. BLM has admitted the dedicated JOC workstation is not even manned during the
25   Event. (Benson Decl. ¶ 38; Vind Decl. ¶ 19.) The agency would not be requiring such
26   redundant and costly technology if it were spending its own money instead of BRC’s. (See
27   Abbey Decl. ¶ 10.)
28          BLM also has demonstrated no need for the slew of fancy IP cameras and huge
                                                      40
                                           STATEMENT OF REASONS                        AR11230
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 52 of 422



 1   monitors that it obtained for viewing the temporary holding facility at the JOC. (Benson
 2   Decl., Ex. J.) This facility is a small building that PCSO uses, in lieu of a patrol car, to
 3   temporarily hold people under arrest before they are transported to Lovelock for
 4   booking. (Vind Decl. ¶ 20.) BLM’s SOW for the High Desert contract required no fewer
 5   than eight cameras at the holding facility and three 55-inch monitors. (Benson Decl., Ex. J at
 6   18.) As this holding facility is staffed 24 hours per day by PCSO, and only 12x40 feet in size,
 7   it can be monitored by simply looking inside, and it is BRC’s understanding that the screen is
 8   not manned. (Vind Decl. ¶ 20.) BRC should not be responsible for the costs incurred by
 9   BLM or PSCO to conduct video or audio surveillance for evidentiary purposes. The costs of
10   this excessive equipment were improperly charged to BRC.
11          Finally, BRC objects to paying for excessive internet phone service via the High
12   Desert contract, including 20 separate voice-over IP lines, three more than in years
13   past. (Benson Decl., Ex. J at 14.) BLM has never demonstrated a need for anywhere near this
14   many phone lines, especially as its personnel typically use their cell phones for calls. (Vind
15   Decl. ¶ 21.) The contract states that all these phone lines will facilitate calls within the JOC
16   and substation, despite all personnel in these buildings already having radios and cell phones
17   and contract also calling for cell service at the JOC. (Id.; Benson Decl., Ex. J at 5-6.) All
18   unreasonable costs in this contract must be refunded to BRC.
19                  c.      BLM again contracted for needlessly expensive and unnecessary
                            communications equipment and upgrades.
20

21          In its 2016 and 2017 Appeals, BRC objected to paying the costs that BLM incurred to
22   replace and upgrade a host of technology equipment, pointing out that BLM had failed to
23   show these expenditures were reasonable and that more cost-effective alternatives could
24   address any demonstrated need. (See, e.g., 2017 Appeal 36:18 – 43:14) In 2018, BLM
25   continued its practice of charging BRC for technology upgrades without showing that the
26   upgrade was necessary, and despite BRC’s evidence to the contrary.
27          BLM’s IT-related costs included a $13,118 contract with RELM for unjustified
28   upgrades to its radio dispatch service equipment and a $199,870 contract with Law
                                                        41
                                             STATEMENT OF REASONS                          AR11231
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 53 of 422



 1   Enforcement Temporary Placement Service (“LETPS”) for an excessive number of
 2   dispatchers. (Benson Decl., Ex. H, Att. 3.) Of course BRC understands that BLM requires
 3   dispatcher services and equipment, but as in so many other areas of its operations, BLM has
 4   failed to show that the number of dispatchers it engages or the type of equipment its personnel
 5   elected to use in 2018 were necessary and that no less expensive alternative would suffice.
 6          For example, BRC understands that the digital base stations BLM purchased from
 7   RELM could have been rented at a much lower cost, and renting would have been a far more
 8   reasonable choice for this expensive equipment that will be used only for the Event. (Id. ¶
 9   41.) It is unreasonable for BLM to charge BRC to purchase technology whose useful lifespan
10   is inherently limited. If the technology requires replacing in, say, 10 years, the equipment will
11   have had less than 10 months of use. (Id.) The cost of BLM’s wasteful decision making
12   cannot reasonably be charged to BRC. Likewise, BLM has not shown it was reasonable to
13   purchase six of these stations, a decision linked to BLM’s insistence on using an unreasonably
14   high number of dispatchers. (Id., Exs. L, M.) This has resulted in excessive and unreasonable
15   costs charged to BRC in the LETPS contract. (Id., Ex. M.) BLM’s contractor staffs five
16   dispatchers at all times, but BLM has not made any showing that this number is reasonable
17   and that three or four would not be sufficient to manage the volume of radio traffic, or that
18   eliminating the superfluous “public contact” records would decrease the need for dispatcher
19   hours. (Id.) BRC should not be overcharged as a result of inefficiencies in BLM’s dispatch
20   operations.
21          BLM cannot continue to purchase expensive equipment and technology upgrades for
22   every iteration of the Event, with no showing of need or budgetary oversight, simply because
23   BRC is footing the bill through cost recovery. (Abbey Decl. ¶ 10.) If certain accessories or
24   services require replacement or upgrading in a given year, BLM should discuss these needs
25   with BRC during the planning season, so that BRC is has the opportunity to budget, offer
26   alternatives, and ask clarifying questions. (See id.) As BLM’s 2018 contracts with RELM
27   and LETPS included unjustified expenses, these costs should be refunded to BRC.
28          BLM also unreasonably charged BRC for a $17,000 contract for wiring services at
                                                       42
                                            STATEMENT OF REASONS                         AR11232
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 54 of 422



 1   Bruno’s Country Club, an off-site property in the town of Gerlach that is owned by a third
 2   party and used to house BLM personnel during Event periods. (Id., Ex. H, Att. 3; ¶ 43.)
 3   BLM has used this property for years with no power issues, but it claimed a change to the
 4   property’s wiring was essential in 2018 because a wildland fire had caused the town to lose
 5   power for a short time in 2017. (Id. ¶ 43.) BLM claimed its employees must have
 6   uninterrupted access to air conditioning at all times, necessitating a rewiring of the hotel and
 7   multiple generators on standby for the duration of the BLM operational period, just in case the
 8   electricity was to ever go out again. (Id.) BLM claimed it could not issue the SRP unless
 9   BRC paid these costs (id.), but BLM has no rational basis for demanding that BRC pay for
10   these services and a private business’s property upgrades. If BLM desired this upgrade, it
11   should have funded it directly. Given that the expense was unnecessary, charging it to BRC
12   through cost recovery was unreasonable.
13          BRC also objects to BLM’s charges of $6,276.09 in 2018 for various
14   “communications supplies” listed on BLM’s “Misc. Supplies and Equipment” spreadsheet,
15   none of which has been explained to BRC. (Id., Ex. H, Att. 5.) All BLM has provided are the
16   receipts showing that the money was spent. Most of these receipts do not even clearly specify
17   what was purchased; they certainly do not explain why these supplies were needed or provide
18   any information enabling BRC to assess the reasonableness of the charges. Absent a
19   sufficient showing that BLM acted reasonably in passing these costs on to BRC, they must be
20   refunded.
21          The failure to show a reasonable need any of these equipment expenditures
22   underscores BRC’s concerns with the unchecked expansion of BLM’s Burning Man
23   technology program over the past few years. BRC respectfully requests that the Board
24   provide relief from BLM’s mounting costs in this area, and order a refund of all amounts
25   charged for unjustified technology services and equipment, including as identified above.
26

27

28
                                                       43
                                             STATEMENT OF REASONS                         AR11233
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 55 of 422


     D.       The Costs Associated With BLM’s Provision of Superfluous And Unnecessary
 1            Medical Services For Its Personnel Were Not “Reasonable” Costs.
 2
              As it has since 2012, BLM again elected to make redundant and unnecessary medical
 3
     services available to its staff at the 2018 Event and to charge BRC for all associated
 4
     costs. BRC again objects to paying these costs, as superfluous costs are not “reasonable”
 5
     costs.
 6
              BRC has long provided comprehensive patient care onsite at the Event, including a
 7
     state of the art, licensed emergency care facility, emergency transportation, several first-aid
 8
     stations, and a communications system - all fully equipped to handle the historic and
 9
     reasonably anticipated medical needs of tens of thousands of Event participants and staff, plus
10
     the government personnel on site. (Benson Decl. ¶ 44.) As in prior years, for the 2018 Event,
11
     BRC contracted with a specialized provider to provide advanced life support (“ALS”)
12
     services, including board-certified emergency physician care and an extensive array of
13
     medical services, including X-ray, radiology, sonography, electrocardiogram services,
14
     orthopedic treatment, a comprehensive pharmacy formulary, and an onsite fixed wing air
15
     ambulance. (Id.) BRC also deployed a large number of response and transport vehicles,
16
     including ALS-capable ambulances and quick response vehicles, and provided basic medical
17
     services at six first-aid stations located throughout the Event site and staffed by licensed
18
     medical professionals. (Id.)
19
              Although BLM is well aware that BRC provides these comprehensive, state-of-the-art
20
     medical services, it has continued to insist on a separate medical facility for its personnel at
21
     BRC’s expense. BLM’s medical program has been staffed as part of the agency’s law
22
     enforcement operation since 2012 and is another legacy of Special Agent Love’s abuse of the
23
     cost recovery process for BRC’s permit and unjustified escalation of BLM’s law enforcement
24
     operation at the Event. (Allen Decl. ¶ 6; Benson Decl. ¶¶ 12, 39, 44.) Special Agent Love
25
     insisted these medical services had become necessary, but he never documented any such
26
     need. (Id.) Instead of reassessing the need for a separate medical program and eliminating
27
     these superfluous expenditures after terminating Special Agent Love, BLM has maintained
28
                                                        44
                                             STATEMENT OF REASONS                          AR11234
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 56 of 422



 1   and even increased these costs without an adequate explanation.
 2          According to its 2018 labor and travel logs, BLM staffed two “Medical Unit Leader”
 3   positions (Hone and Templeton), and charged BRC a total of $34,008 for their labor and $367
 4   for their travel costs. (Benson Decl., Ex. H, Atts. 1, 3.)18 BLM has provided no details about
 5   what these two personnel did for the combined 346 hours they logged. The labor summary
 6   states only that one was a “[m]edical function officer [who] served as lead of BLM’s medical
 7   unit,” while the other was “[m]edical unit staff [who] provide[d] care to employees.” (Id.,
 8   Ex. H, Att. 1.) As noted above, BLM has not released an AAR or any other report about its
 9   operations at the 2018 Event. Prior BLM AARs have confirmed, however, that the medical
10   unit primarily provides routine care to officers and K9 units. (Vind Decl., Ex. A at 12 (2017
11   AAR, noting that services included “heat mitigation for humans and K9s” ); Ex. B at 31 (2015
12   AAR, stating that “[a]n overwhelming majority” of medical unit visits were “for routine
13   medical care such as eye wash, minor wound care, over the counter pain relief, and other over
14   the counter medicine.”).)
15          If BLM desires an additional medical facility for its personnel and dogs, it can provide
16   one at its own expense. BLM has never shown that this facility is necessary or reasonable,
17   however, and thus continues to abuse its discretion by charging the associated costs to
18   BRC. BLM’s annual inclusion of these medical costs in the cost recovery closeout is yet
19   another decision made by Special Agent Love that does not withstand scrutiny in light of
20   BLM’s obligation to charge BRC only for its reasonable costs. 43 U.S.C. § 1734(b); Michael
21   Voegele, 174 IBLA 318; see also Bookcliff Rattlers, 171 IBLA 13. BRC is entitled to a
22   refund of all amounts charged to supply this unnecessary function, including at least the
23   $36,769 outlined above.
24

25

26   18
       BLM also again contracted with the U.S. Department of Health and Human Services
     (“HHS”) to provide medical services, as it has since 2012, but for the first time in 2018, HHS
27   invoiced BLM for travel costs totaling $2,394.88, and BLM passed these costs on to BRC
28   through cost recovery. (Id. ¶ 44; Ex. N.) As with all other costs associated with BLM’s
     medical program, these costs were unreasonably passed on to BRC and must be refunded.
                                                      45
                                            STATEMENT OF REASONS                        AR11235
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 57 of 422


     E.     BLM Unreasonably Charged BRC For The Costs Associated With The SRPs
 1          That BLM Issued To Third Parties.
 2
            For the 2018 SRP, BLM maintained its practice of improperly charging BRC for the
 3
     costs of monitoring the compliance of third parties with the separate SRPs that these third
 4
     parties obtain from BLM. As it has since its 2015 Appeal, BRC objects to paying for these
 5
     costs, as it is patently unreasonable to charge one permittee for costs incurred to administer
 6
     the permit issued to a different permittee.
 7
            In 2018, BLM charged BRC $29,297 for the labor and travel costs of three personnel
 8
     assigned to perform a “Vending Compliance Monitoring function” (Cadigan, Freiberg,
 9
     McKinnon), plus another $39,218 for two “compliance function specialists” (Rorex, Welty) to
10
     assist BLM’s vending and environmental teams with technological equipment. (Benson
11
     Decl., Ex. H, Att. 1.) BLM’s labor summary says only that its three compliance monitors
12
     “worked with BRC vending teams on SRP compliance” or “worked with BRC OSS team on
13
     SRP compliance” — a reference to BRC’s Outside Services program, which facilitates and
14
     regulates third-party vendors doing business with participants at the Event. (Id.; see also id. ¶
15
     45.) As these third parties are engaged in commercial activities on the public lands, they
16
     require their own SRPs from BLM. 43 C.F.R. § 2932.11. To assist BLM, BRC requires that
17
     each third-party vendor obtain a separate SRP as a condition of participating in the OSS
18
     program. (Benson Decl. ¶ 40.)
19
            BLM cannot, however, appropriately charge BRC for the costs BLM incurs to monitor
20
     the compliance of these third parties with their BLM permits. While BLM can charge a
21
     permittee for the reasonable costs associated with its own permit, the regulations do not allow
22
     BLM to charge one permittee for the costs of administering permits to another party. 43
23
     C.F.R. § 2923.31(e)(2)-(3); National Special Recreation Permit Fee Schedule, available at
24
     https://www.blm.gov/policy/im-2014-055.
25
            BLM continues to disregard its own regulations by charging its costs related to third-
26
     party permits to BRC through the cost recovery account for BRC’s separate permit. In its
27
     Answers to BRC’s prior Appeals, BLM has argued that these costs are appropriately charged
28
                                                       46
                                             STATEMENT OF REASONS                        AR11236
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 58 of 422



 1   to BRC because these vendors are providing services to attendees of BRC’s Event. (See, e.g.,
 2   2016 Answer at 24-25.) That argument lacks any support in the cost recovery regulations,
 3   however, and BLM cites no authority for this attenuated “but for” causation theory. Simply
 4   because the agency finds it convenient to hold BRC responsible for the costs of all the other
 5   SRPs that BLM issues for activities in the Closure Order area does not mean that BLM has the
 6   authority to do so.
 7          BRC also notes, as it has in its prior Appeals, that BLM collects hundreds of thousands
 8   of dollars in commercial use fees from these permittees each year. (Allen Decl. ¶ 34.) BLM
 9   is clearly generating revenue from third-party vendor SRPs and should budget and pay the
10   costs of monitoring their compliance. As BLM again abused its discretion by unreasonably
11   charging BRC for the monitoring of these third-party SRPs, BRC respectfully requests that
12   the IBLA order a refund of these costs, amounting to at least $29,297.92 as described above.
13   F.     BLM Charged BRC For Unreasonable Equipment And Supply Costs.
14          In 2018, BLM charged BRC $22,258.30 for equipment and supplies that were
15   purportedly purchased in connection with the Burning Man SRP. (Benson Decl., Ex. H, Att.
16   5.) As usual, BLM declined to explain the reason that it incurred any of the 75 separate
17   charges listed on the “Misc. Supplies and Equipment” attachment that accompanied its 2018
18   Cost Recovery Decision, depriving BRC of the opportunity to meaningfully assess the
19   reasonableness of any of these charges. (Id.) BRC objects to all BLM equipment and supply
20   charges that have not been sufficiently explained and shown to be reasonable costs.
21          BLM continues to act as though its only obligation were to show that it actually
22   incurred a given cost in connection with administering the Burning Man SRP. (Id., Ex. I.) If
23   so, BLM insists that the cost was de facto reasonable and that BRC is entitled to no further
24   explanation. As explained above, however, this position lacks any support in the cost
25   recovery regulations and decisions of this Board, which require that BLM demonstrate the
26   necessity and reasonableness of all charges passed on to a permittee. See, e.g., 43 C.F.R. §
27   2932.31(e)(3) (“Cost recovery charges will be limited to BLM’s costs of issuing the permit,
28   including necessary environmental documentation, on-site monitoring, and permit
                                                      47
                                            STATEMENT OF REASONS                        AR11237
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 59 of 422



 1   enforcement.”) (emphasis added); Bookcliff Rattlers, 171 IBLA 17 (the Department of Interior
 2   must “give thorough consideration” to the reasonableness factors set forth in section 304(b) of
 3   the FLPMA “before assessing any costs”) (quoting Nevada Power Co. v. Watt, 711 F.2d 913,
 4   925 n.6 (10th Cir. 1983)).
 5          BRC’s objections to paying for BLM’s unnecessary technology equipment and
 6   medical supplies are explained in Sections IV.C. and IV.D, respectively. BRC has identified a
 7   number of other improprieties in BLM’s charges for equipment and supplies. For example,
 8   BRC also objects to BLM’s insistence on purchasing a slew of new protective goggles and
 9   face scarves (referred to as “employee safety supplies” on BLM’s spreadsheet) for its
10   personnel each year, regardless of actual need. These charges totaled approximately $2700
11   each year - $2768.67 in 2018. (Id., Ex. H, Att. 5 at R-63-66, 75.) BLM has admitted that all
12   its personnel have the option of requesting a new pair of goggles and a new scarf every year,
13   so the agency purchases enough for all its personnel each year, plus some extra just in case
14   they’re needed. (Id., Ex. J.) And if any BLM personnel opt not to take a new shemagh or
15   goggles, BLM offers this unused equipment — at BRC’s expense — to non-BLM personnel
16   working at the Event. (Id.) BLM has no right to dispose of its unused equipment in this
17   manner, nor should it be permitted to charge BRC for the agency’s wasteful practices with
18   respect to personal protective equipment. BLM has no rationale for annually replacing
19   goggles and scarves that have been used for only a few days by returning personnel, and it is
20   an abuse of discretion for BLM to continue to pass these costs on to BRC.
21          BRC’s overarching concern with BLM’s charges for supplies and equipment continues
22   to be the apparent lack of oversight for including these charges in the cost recovery final
23   decision. Any BLM employee assigned to the Burning Man SRP seems to have the ability to
24   charge any expense to BRC’s cost recovery account, and BLM includes all such charges in
25   the final decision, without assessing the reasonableness of passing these expenses on to
26   BRC. Certainly, no such assessment has ever been provided to BRC, despite its repeated
27   requests. (Allen Decl. ¶ 19.) Year after year, BLM will only confirm that it actually incurred
28   these costs, forcing BRC to appeal to this Board to seek an understanding of why.
                                                       48
                                            STATEMENT OF REASONS                         AR11238
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 60 of 422



 1          As for all previous Events, BLM documentation of the thousands of dollars it spent on
 2   equipment and supplies for the 2018 Event was limited to a summary table and stack of
 3   photocopied receipts. The latter confirm only that the amounts listed on the table were spent;
 4   in many cases, it is not even possible to identify the items or services purchased, let alone why
 5   they were deemed essential for BLM’s administration of the SRP. The mere fact that a BLM
 6   staff member purchased something to use at the Event does not automatically render that
 7   purchase a necessary item or a reasonable cost. If the cost recovery regulations were so
 8   expansive, BLM’s budget would know no bounds; it could purchase literally anything — no
 9   matter how exorbitantly priced or superfluous to the agency’s administration of a permit —
10   and force the permittee to provide reimbursement. Fortunately, and rationally, the cost
11   recovery regulations do not give BLM such unfettered discretion to charge costs to a
12   permittee. (Abbey Decl. ¶ 14.)
13          BRC therefore asks that the Board (1) require BLM to provide the necessary reasoned
14   and factual explanation for all charges reflected in the Supplies and Equipment spreadsheet;
15   and (2) refund to BRC any such charges for all items that are not shown to be necessary and
16   for all costs that are not shown to be reasonable.
17                                        V.     CONCLUSION
18          This appeal marks the fourth consecutive year that BRC has identified significant
19   deficiencies in BLM’s imposition of costs associated with the annual Burning Man SRP. In
20   response to BRC’s pending Appeals, BLM has failed to conduct a meaningful assessment of
21   its costs, including the extraordinary cost increases mandated by former Special Agent Love,
22   to confirm whether they are justified, necessary, and reasonable. Instead, BLM has amplified
23   his misconduct by using his unjustified demands as the baseline for future cost decisions. and
24   has begun providing BRC with even less information about the agency’s activities and
25   expenditures in connection with the SRP. BLM must comply with cost recovery
26   requirements for every SRP, and must refund unreasonable costs as described in BRC’s prior
27   year appeals.
28
                                                          49
                                             STATEMENT OF REASONS                        AR11239
     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 61 of 422



 1          Therefore, and for all the reasons stated herein, BRC respectfully requests relief from
 2   all unreasonable costs in BLM’s 2018 Cost Recovery Decision.
 3

 4    DATED: June 27, 2019                         LEVIN LAW FIRM
 5

 6

 7                                                 By: /s/ David S. Levin
 8                                                     Davis S. Levin
                                                       Attorneys for Appellant,
 9
                                                       BLACK ROCK CITY LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      50
                                           STATEMENT OF REASONS                        AR11240
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 62 of 422




                                                                AR11241
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 63 of 422




                                                                AR11242
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 64 of 422




                                                                AR11243
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 65 of 422




                                                                AR11244
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 66 of 422




                                                                AR11245
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 67 of 422




                                                                AR11246
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 68 of 422




                                                                AR11247
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 69 of 422




                                                                AR11248
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 70 of 422




                                                                AR11249
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 71 of 422




                                                                AR11250
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 72 of 422




                                                                AR11251
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 73 of 422




                                                                AR11252
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 74 of 422




                                                                AR11253
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 75 of 422




                                                                AR11254
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 76 of 422




                                                                AR11255
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 77 of 422




                                                                AR11256
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 78 of 422




                                                                AR11257
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 79 of 422




                                                                AR11258
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 80 of 422




                                                                AR11259
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 81 of 422




                                                                AR11260
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 82 of 422




                                                                AR11261
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 83 of 422




                                                                AR11262
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 84 of 422




                                                                AR11263
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 85 of 422




                                                                AR11264
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 86 of 422




                                                                AR11265
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 87 of 422




                                                                AR11266
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 88 of 422




                                                                AR11267
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 89 of 422




                                                                AR11268
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 90 of 422




                                                                AR11269
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 91 of 422




                                                                AR11270
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 92 of 422




                                                                AR11271
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 93 of 422




                                                                AR11272
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 94 of 422




                                                                AR11273
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 95 of 422




                                                                AR11274
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 96 of 422




                                                                AR11275
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 97 of 422




                                                                AR11276
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 98 of 422




                                                                AR11277
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 99 of 422




                                                                AR11278
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 100 of 422




                                                                AR11279
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 101 of 422




                                                                AR11280
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 102 of 422




                                                                AR11281
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 103 of 422




                                                                AR11282
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 104 of 422




                                                                AR11283
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 105 of 422




                                                                AR11284
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 106 of 422




                                                                AR11285
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 107 of 422




                                                                AR11286
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 108 of 422




                                                                AR11287
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 109 of 422




                                                                AR11288
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 110 of 422




                                                                AR11289
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 111 of 422




                                                                 AR11290
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 112 of 422




                                                                 AR11291
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 113 of 422




                                                                 AR11292
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 114 of 422




                                                                 AR11293
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 115 of 422




                                                                AR11294
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 116 of 422




                                                                 AR11295
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 117 of 422




                                                                 AR11296
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 118 of 422




                                                                 AR11297
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 119 of 422




                                                                 AR11298
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 120 of 422




                                                                 AR11299
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 121 of 422




                                                                AR11300
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 122 of 422




                                                                 AR11301
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 123 of 422




                                                                 AR11302
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 124 of 422




                                                                 AR11303
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 125 of 422




                                                                 AR11304
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 126 of 422




                                                                AR11305
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 127 of 422




                                                                 AR11306
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 128 of 422




                                                                 AR11307
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 129 of 422




                                                                 AR11308
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 130 of 422




                                                                 AR11309
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 131 of 422




                                                                 AR11310
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 132 of 422




                                                                 AR11311
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 133 of 422




                                                                 AR11312
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 134 of 422




                                                                 AR11313
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 135 of 422




                                                                 AR11314
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 136 of 422




                                                                 AR11315
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 137 of 422




                                                                 AR11316
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 138 of 422




                                                                 AR11317
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 139 of 422




                                                                 AR11318
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 140 of 422




                                                                 AR11319
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 141 of 422




                                                                 AR11320
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 142 of 422




                                                                AR11321
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 143 of 422




                                                                 AR11322
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 144 of 422




                                                                 AR11323
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 145 of 422




                                                                 AR11324
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 146 of 422




                                                                 AR11325
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 147 of 422




                                                                 AR11326
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 148 of 422




                                                                 AR11327
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 149 of 422




                                                                AR11328
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 150 of 422




                                                                 AR11329
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 151 of 422




                                                                 AR11330
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 152 of 422




                                                                AR11331
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 153 of 422




                                                                AR11332
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 154 of 422




                                                                 AR11333
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 155 of 422




                                                                AR11334
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 156 of 422




                                                                 AR11335
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 157 of 422




                                                                AR11336
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 158 of 422




                                                                AR11337
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 159 of 422




                                                                AR11338
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 160 of 422




                                                                 AR11339
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 161 of 422




                                                                AR11340
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 162 of 422




                                                                AR11341
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 163 of 422




                                                                AR11342
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 164 of 422




                                                                AR11343
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 165 of 422




                                                                 AR11344
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 166 of 422




                                                                AR11345
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 167 of 422




                                                                 AR11346
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 168 of 422




                                                                 AR11347
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 169 of 422




                                                                 AR11348
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 170 of 422




                                                                 AR11349
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 171 of 422




                                                                 AR11350
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 172 of 422




                                                                AR11351
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 173 of 422




                                                                AR11352
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 174 of 422




                                                                AR11353
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 175 of 422




                                                                AR11354
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 176 of 422




                                                                 AR11355
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 177 of 422




                                                                 AR11356
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 178 of 422




                                                                 AR11357
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 179 of 422




                                                                 AR11358
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 180 of 422




                                                                 AR11359
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 181 of 422




                                                                AR11360
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 182 of 422




                                                                AR11361
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 183 of 422




                                                                 AR11362
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 184 of 422




 David S. Levin (CA Bar No. 156336)
 LEVIN LAW FIRM
 405 Sherman Ave
 Palo Alto, CA 94306-1827
 Telephone: (650) 858-8500
 david@levinlawfirm.com
 Attorneys for Appellant,
 Black Rock City LLC




                             UNITED STATES DEPARTMENT OF INTERIOR
                                INTERIOR BOARD OF LAND APPEALS

 BLACK ROCK CITY LLC,                                Case Identification No.: IBLA-2019-0109

                Appellant,                           Special Recreation Permit
                                                     LLNVW03500-18-01
      V.                                             2930 (NV030.I0)

 BUREAU OF LAND MANAGEMENT,                          Declaration of Marnee Benson In Support
                                                     of Appeal
                Appellee.




I, Mamee Benson, declare as follows:

           I.       I am over 18 years old, of sound mind, and capable of making this declaration. I

am the Political Affairs Manager for appellant Black Rock City LLC ("BRC"). I have personal

knowledge of the facts set forth herein, or, if so stated, am informed and believe of their truth and

accuracy and, if called to testify, I could and would do so competently and under oath.

           2.       I joined BRC in 2014 after five years at Black Rock Solar doing public policy,

education, and renewable energy project management in Nevada. I hold a Master's degree in




                                                                                             AR11363
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 185 of 422



Public Policy and a Master's degree in Environmental Science and Natural Resource

Management, both from the University of Nevada, Reno. I obtained my Bachelor's degree in

Mathematics and have extensive academic experience in statistical analysis.

       3.      Since 1990, the Burning Man event ("Burning Man" or the "Event") has been

held over and around Labor Day weekend on public lands managed by the Bureau of Land

Management ("BLM") in what is now called the Black Rock Desert - High Rock Canyon

Emigrant Trails National Conservation Area of northern Nevada ("Black Rock NCA"). The

Event location, commonly called Black Rock City (or "the City"), has been situated within

Pershing County for about the past 20 years.

       4.      Burning Man began its tenure in the Black Rock NCA as a weekend camping trip

for a small group of people. Over nearly 30 years, the event has grown in size, popularity, and

complexity, and its peak population in 2018 -meaning     the peak number of paid participants in

attendance - was 70,248 participants. The Event's "population cap" is defined in the

BLM-issued "Special Stipulations" for the 2018 Event and "does not include volunteers,

government personnel, emergency service providers, vendors, and contractors." Actual

population varies significantly over the course of each Event.

       5.      Burning Man was produced by BRC from 1997 through 2018. In 2013, BRC

became a wholly owned subsidiary of Burning Man Project ("BMP"), a California nonprofit

public benefit corporation recognized as exempt under section 50l(c)(3) of the Internal Revenue

Code. BMP's mission is to facilitate and extend the culture of the Burning Man Event in the

larger world. Beginning in 2019, BMP is producing the Burning Man Event.




                                                 2
                                                                                         AR11364
       Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 186 of 422



        6.      BLM issues a special recreation pennit ("SRP") for the Burning Man event every

year pursuant to the requirements of the National Environmental Policy Act and Federal Land

Policy and Management Act ("FLPMA").

        7.      The permitting process has included several environmental assessments over the

years, the most recent of which covers the period 2012 to 2016, and as with previous

assessments, resulted in BLM issuing a mitigated Finding of No Significant Impact.

        8.      BRC and BLM have cooperated over the years to develop and refine a Leave No

Trace standard for the Burning Man event that BLM has adopted for use with other events on

BLM-managed public lands.

        9.      BLM typically inspects the Burning Man Event site at the end of the SRP period,

and BRC has passed every inspection.

        I 0.    Burning Man is guided by Ten Principles, which co-founder Larry Harvey

authored in 2004 "as a reflection of the Burning Man community's ethos and culture as it had

organically developed since the event's inception." Among these Principles are Communal

Effort, Civic Responsibility,   Participation,   and Radical Self-Reliance,   all of which are reflected

in BRC's dedication to health, safety, and environmental issues at Burning Man; year-round

work with cooperating agencies at the federal, state, and local levels; and the event's resulting

25-year record of compliance. Attached hereto as Exhibit A is a true and correct copy of

Burning Man's Ten Principles.

        II.     In 2018, BRC's event operations comprised more than 50 departments and teams,

and BRC engaged several thousand competent, trained, licensed, and certified health and safety

employees, contractors, and volunteers in the production of Burning Man. BRC has built these




                                                      3
                                                                                                  AR11365
       Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 187 of 422



departments and best practices over the last 30 years, and many of these individuals have more

than 20 years of experience with managing safety operations and infrastructure at Burning Man

and in their respective fields of expertise. These BRC departments were engaged year-round in

planning all aspects of the 2018 event and on-site operations, including providing emergency

medical and fire services; surveying the streets, roads, and airport; building City infrastructure;

ensuring sanitation; managing air and bus transportation services; managing participant arrival

and processing; placing more than 1,000 camps; licensing 1,000 vehicles; and educating

participants about staying safe, protecting the environment, and being good citizens of Black

Rock City.

        12.    In 2018, BRC engaged many thousand volunteers and employees to provide

services to Burning Man participants, including 800 Black Rock Rangers, who provided security

at the perimeter of scheduled artwork burns and patrolled the City on foot and bicycle 24 hours

per day for the duration of the event; 700 licensed, professional Emergency Services personnel

from a variety of medical and emergency services backgrounds, who staffed six first aid stations

located throughout the event and are responsible for responding to fires, hazardous waste

incidents, and medical calls for service; over I 00 licensed doctors, nurses, and emergency

medical personnel employed by BRC's contracted provider of advanced life support services,

National Event Services, who staffed the City's fully licensed emergency care facility and

ambulances; and 700 Gate, Perimeter and Exodus staff, who provided traffic management and

security at the entrance gates, airport and event perimeter.

       13.     BRC engaged more than 5,000 Community Services staff and volunteers to

interface with Burning Man participants, including at BRC's "Playa Info" facility, where they




                                                  4
                                                                                             AR11366
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 188 of 422



assisted participants with information and directions. BRC disseminated information to

participants 24 hours per day through its radio station, BMIR, as well as via detailed City maps

and a detailed Survival Guide distributed to all participants and available online.

        14.     In February 2017, I traveled to BLM's District Office in Winnemucca, Nevada, to

manually inspect BLM's historical Burning Man files. In the files for the 2012 Burning Man

event, I discovered a memorandum dated August 19, 2012, from Salvatore Lauro, the national

Director ofBLM's Office of Law Enforcement and Security, to Carole Carter-Pfisterer, Assistant

Director of Human Capital Management, with the subject line "Lifting of Pay Cap for Law

Enforcement Deployment to Interior Lands in Nevada in Support of2012 Burning Man event."

The memorandum was approved on August 7, 2012. A true and correct copy of the

memorandum is attached hereto as Exhibit B.

       15.      Neither I nor anyone else at BRC, to the best ofmy knowledge, has located any

other documents addressing the designation of Burning Man as an "emergency," nor has BLM

provided any.

       16.      I am informed and believe that BLM continued to apply the "emergency"

designation requested in the 2012 Lauro memorandum to all subsequent Burning Man events

through 2016. The data that BLM supplied to BRC about its labor costs each year included only

the total number of hours worked and total pay received by each staff member; it did not indicate

whether any overtime or premium pay was received or how much.

       17.      Attached hereto as Exhibit C is a true and correct copy of a spreadsheet that I

compiled, detailing costs and fees paid to BLM by BRC from 2011 through 2018, as well as

Burning Man's population in those years. The data in this spreadsheet was obtained from BLM




                                                 5
                                                                                           AR11367
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 189 of 422



cost recovery documents, Burning Man revenue and expenditure records, memoranda of

understanding between BLM and BRC, BLM proffer account records, Burning Man population

reports, and official correspondence between BLM and BRC.

        18.    The 2015 SRP planning process was impacted by various delays, including those

resulting from BLM's unprecedented request for a luxury "Blue Pit Compound" for its personnel

and VIP guests - a request that was met with media exposure, public outcry, and universal

criticism. Attached hereto as Exhibit D are true and correct copies of two articles by Jenny

Kane, published in the Reno Gazette-Journal on June 26, 2015, and titled "BLM wants $1

million VIP compound from Burning Man" and "BLM demands Burning Man provide 24-hour

access to ice cream." Attached hereto as Exhibit E is a true and correct copy of an article by

Jenny Kane, published in the Reno Gazette-Journal on June 29, 2015, and titled "Reid to BLM:

You want flush toilets at Burning Man? Go to Gerlach," which transcribes a letter sent from

Senator Harry Reid to Secretary of the Interior Sally Jewell, pointing out that such facilities

"should be beyond the scope of the permitting requirements." BLM withdrew the Blue Pit

request, and both District Manager Seidlitz and Special Agent Love were subsequently

reassigned from working on the Burning Man SRP.

        19.    On July 24, 2015,just one month before the 2015 event and days before site work

was scheduled to begin, BRC received the 2015 cost recovery agreement, which estimated

BLM's total costs would come to approximately $2.9 million that year. Included in the estimate

were a number of contracts to which BLM had already committed, although BRC had never had

the opportunity to review, discuss, or agree to the contracted services or amounts. BRC did not

receive sufficient documentation of all the costs reflected in the agreement, nor did it have time




                                                  6
                                                                                            AR11368
       Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 190 of 422



to conduct an adequate review of the agreement, as BLM staffed advised BRC staff that the SRP

could not issue until BRC had signed. BRC again had no practical choice but to accept BLM's

cost estimate, and hope that BLM would substantiate the basis for the costs reflected within it

after the event.

        20.        On January 27, 2016, BLM issued its final decision on cost recovery for the 2015

Burning Man SRP, which totaled approximately $2.8 million. Including the amounts paid for the

SOWs and the proffer account funding BLM's Burning Man Project Manager, BRC paid a total

of more than $3 .5 million for costs incurred by BLM in administering the 2015 Burning Man

SRP.

       21.         Following the 2015 departure of both Special Agent Love and District Manager

Seidlitz from BLM's leadership team for the Burning Man SRP, BRC's planning for the event

saw improvements in collaboration and cooperation with BLM. BLM did not, however, reduce

various other programs and costs that were initially escalated without justification under the prior

leadership of Special Agent Love and District Manager Seidlitz, including various expenditures

on labor, Joint Operations Center ("JOC") support and infrastructure, and communications and

IT services and equipment.

       22.         I attended meetings with BLM's planning team to discuss the terms of the 2016

and 2017 Burning Man SRPs. In some of these meetings, BLM representatives have intimated

that the agency is reluctant to change certain cost practices instituted by District Manager

Seidlitz and Special Agent Love until the Board has decided BRC pending cost appeals.




                                                   7
                                                                                               AR11369
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 191 of 422



       23.     Negotiations for the 2017 Burning Man SRP were generally unchanged from

2016. One notable difference was that BLM, for the first time since 20 I 2, did not seek to have

the Burning Man event designated an "emergency" event.

       24.     In February 2017, I was informed by Nevada State Director John Ruhs that BLM

would not be seeking an "emergency" designation for the 2017 Burning Man event. Then, on

April 26, 2017, I received an email from Black Rock Field Manager Mark Hall, advising that

instead of seeking an emergency designation for the event this year, BLM had requested and

obtained a "mission-critical work" designation for the labor of BLM personnel at the 2017

Burning Man event. A copy ofBLM's authorizing memorandum was attached to Mr. Hall's

email. Attached hereto as Exhibits F and G, respectively, are true and correct copies of that

email and memorandum.

       25.     To the best of my knowledge, BRC did not receive any information from BLM

regarding whether or not the "mission-critical work" designation was requested by BLM for

work related to the 2018 Burning Man event. BRC's understanding is that the designation was

applied to the work of all BLM personnel in connection with the 2018 Burning Man SRP.

       26.     Negotiations for the 2018 Burning Man SRP were similar to 2016 and 2017.

Again, BLM declined to change cost practices instituted by former District Manager Seidlitz and

fonner Special Agent Love, intimating that BLM would not do so unless required by this Board

in connection with one or more of BRC's pending cost appeals.

       27.     The 2018 Burning Man event took place from Sunday, August 26, through

Monday, September 3. BLM notified BRC that it had passed BLM's environmental inspection

on December 12, 2018.




                                                 8
                                                                                           AR11370
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 192 of 422



       28.    Attached hereto as Exhibit His a true and correct copy ofBLM's 2018 Burning

Man Cost Recovery Closeout Decision, which BRC received via certified mail on April 3, 2019,

including the following attachments: (0) Cost Recovery Closeout Summary;(!) Project Labor

Log; (2) BLM Contracts; (3) Travel Expenses; (4) Vehicle Utilization Expenses; and (5)

Miscellaneous Supplies and Equipment (the "2018 Cost Recovery Decision"). BLM also sent

BRC a package of documentation related to the 2018 Cost Recovery Decision, including copies

of the contracts and receipts for equipment and supply purchases reflected therein.

       29.    According to BRC's review of the Project Labor Log provided as Attachment I to

BLM's 2018 Cost Recovery Decision, at least 13 BLM employees appear to have had some role

in BLM's communications and information technology operations at the 2018 Burning Man

event. Following is a list of these 13 employees identified by BRC, along with the total number

of hours they logged to the Burning Man SRP and their role title:

              1)      J. Young: 542 hours, "Comm Chief'
              2)      Wisemore: 381 hours, "Comm Lead"
              3)      Carter: 310 hours, "Communications network support"
              4)      Dahl: 5 hours, "IT Specialist"
              5)      Grimes: 322 hours, "Event IT Equipment Specialist"
              6)      Iagulli: 328 hours, "Communications network support"
              7)      King: 438.5 hours, "Event IT security"
              8)      Lannen-Littlefield: 298 hours, "Dispatch Center Manager"
              9)      Nichols: 92 hours, "IT Specialist"
              I 0)    Rich: 182 hours, "Communications network support"
              11)     Schwirian: 274 hours, "Communications function specialist"
              12)     Suminski: 59.50 hours, "Dispatch Center Manager"
              13)     Weaver: 149.75 hours, "IMARS Support function officer"




                                                9
                                                                                         AR11371
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 193 of 422



       34.     As part ofBLM's Administrative Record for BRC's appeal ofBLM's 2015 cost

recovery decision, BLM supplied a travel spreadsheet for the 2012 Burning Man event. Attached

hereto as Exhibit I is a true and correct copy of that spreadsheet.

       35.     BRC sets the motor vehicle driving and speed restrictions for participants and

staff inside the Burning Man Closure Order area. During the event, these restrictions are 5 miles

per hour within the City, and 10 miles per hour on Gate Road, the access roadway that BRC

creates on the playa for event ingress and egress off County Road 34. Only authorized staff,

disabled, and mutant vehicles are operated inside the City; participants are not otherwise

permitted to drive, except to and from their campsites upon arrival and departure. The vast

majority of participants travel around the City on foot or by bike. Vehicle accidents of any kind

are very rare at Burning Man, and vehicle collisions and accidents causing injury are even less

common.

       36.     Attached hereto as Exhibit J is a true and correct copy of the Statement of Work

for "2018 Burning Man BLM Network & Support" that BLM produced to BRC as part of the

documentation of its contract with High Desert Internet Services.

       37.     After receiving BLM's 2017 Burning Man Cost Recovery Closeout Decision and

supporting documentation, I asked BRC's IT Operations Manager and Network Team Lead to

review BLM's technology-related contracts, and I compiled their analyses, along with additional

questions from BRC regarding BLM's labor charges and other costs, into a document that I sent

to BLM on February I 5, 2018, titled "BRC Questions to BLM Concerning 2017 Burning Man

Event SRP Cost Recovery Closeout Documents." On March 2 and 29, 2018, I received parts one

and two, respectively, ofBLM's responses to these questions, attached to emails sent by Black




                                                  10
                                                                                             AR11372
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 194 of 422



Rock Field Manager Mark Hall. Attached hereto as Exhibit K is a true and correct copy of the

part one and part two responses I received from BLM.

       38.     During a post-event debrief meeting on December 5, 2017, BLM representatives

advised me and other BRC representatives that the dedicated workstation at the Joint Operations

Center ("JOC"), ostensibly used for monitoring the camera at BLM's law enforcement

substation, was unmanned.

       39.     For more than a decade, BRC has been providing comprehensive patient care

onsite at the Burning Man event. It contracts with a specialized provider to provide advanced

life support ("ALS") services, including board-certified emergency physician care and an

extensive array of medical services, including X-ray, radiology, sonography, electrocardiogram

services, orthopedic treatment, a comprehensive pharmacy formulary, and an onsite fixed wing

air ambulance. BRC also deploys a large number of response and transport vehicles, including

ALS-capable ambulances and quick response vehicles, and provides basic medical services at six

first-aid stations located throughout the City and staffed by licensed medical professionals.

       40.     BRC's Outside Services ("OSS") team oversees the BRC program under which

providers of fee-based services to Burning Man participants can register for authorization to

provide those services on-site at the event. These providers are subject to a variety ofrestrictions

and must sign an agreement with BRC and show proof that they have obtained their own SRPs

fromBLM.

       41.     Attached hereto as Exhibit L is a true and correct copy of an excerpt from BLM's

contracting documentation with RELM Wireless Corporation, provided to BRC with BLM's

final cost recovery decision for 2018. On information and belief from BRC's Radio Systems




                                                 11
                                                                                            AR11373
      Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 195 of 422




Administrator, who reviewed BLM's RELM contract, these digital base stations could have been

rented at a much lower cost, and renting would have been more cost-efficient in the long-term,

given that this equipment will be used only for the Event and its useful lifespan is limited: if the

technology needs replacing in IO years, for example, the equipment will have had less than 10

months of use.

       42.       Attached hereto as Exhibit Mis a true and correct copy of the proposal produced

to BRC as part of the documentation of its contract with Law Enforcement Temporary Placement

Service, whom BLM engaged to provide dispatch services at the 2018 Event.

       43.       Bruno's Country Club is a property in Gerlach, Nevada, that is owned by a third

party unaffiliated with BRC and is used to house BLM personnel during Event periods. BLM has

used this property for years with no power issues. A wildland fire in the vicinity of State

Highway 447 had caused the town of Gerlach, including the Bruno's property, to lose power for

several hours. During the planning season for the 2018 Event, BLM representatives advised me

and other BRC representatives that a change to the property's wiring was essential in 2018

because BLM must ensure that its employees have uninterrupted access to air conditioning at all

times. For the same reason, BLM advised that it would now require a backup generator system

for all rooms in this privately owned hotel, including BRC-provided generators standing by

on-site for the duration of the BLM operational period, just in case the power ever goes out

again. BLM objected to BLM's demand that BRC fund electrical upgrades to a third-party

property over which BRC has control.

       44.       I am informed and believe from my review ofBLM's final cost recovery

decisions for the 2018 and prior Burning Man Events that(!) BLM annually engages the U.S.




                                                  12
                                                                                              AR11374
 Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 196 of 422




Departmentof Health and Human Services("HHS") to provide medical support for BLM

personnelon-site at the Burning Man Event; and (2) in recent years, the costs associated with

HHS's provision of services have been estimated at $20,000 but HHS has not invoiced BLM for

any amount through 2017; and (3) in 2018, HHS's serviceswere again estimated to cost $20,000

and HHS ultimately charged $2,394.88 in travel costs against its agreement with BLM, which

BLM passed on to BRC in the final cost recovery decision. Attached hereto as Exhibit N are

true and correct copies of the contractingdocuments with HHS that BLM attached to its

decision.



I declare under penalty of perjury under the laws of the United States of America that the

foregoingis true and correct. Executedthis 26th day of June, 2019, at San Francisco, California.




                                                13




                                                                                                AR11375
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 197 of 422

                                                          Exhibit   II
                                                                          A   11




                                                          Exhibit    11
                                                                          "ft."
                                                                    AR11376
                        Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 198 of 422




   The 10 Principles of Burning Man
    Burning Man co-founder Larry Harvey wrote the Ten Principles in 2004 as guidelines for the
    newly-formed Regional Network (http://regionals.burningman.com).. They were crafted not as
   a dictate of how people should be and act, but as a reflection of the community's ethos and
   culture as it had organically developed since the event's inception.

    Radical Inclusion
   Anyone may be a part of Burning Man. We welcome and respect the stranger. No
   prerequisites exist for participation in our community.

   Gifting
   Burning Man is devoted to acts of gift giving. The value of a gift is unconditional. Gifting does
   not contemplate a return or an exchange for something of equal value.

    Decommodification
    In order to preserve the spirit of gifting, our community seeks to create social environments
   that are unmediated by commercial sponsorships, transactions, or advertising. We stand
   ready to protect our culture from such exploitation. We resist the substitution of
   consumption for participatory experience.

    Radical Self-reliance
    Burning Man encourages the individual to discover, exercise and rely on his or her inner
    resources.

https ://bu ming man.org/culture/phllo sophlcaI-cen tern 0- principJes/                           Page 1 of 4


                                                                                        AR11377
,,,._   ,.., ',,,,._,,_.,,._.,   u,   .,..,,,,,,,~,.,..,,,I .,.,,,,.,,l;f   ,v,u,,

                                            Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 199 of 422




        !b.nP-:l/blog.burningman.com/1 0P-rinciP-les).
        Join the conversation in the 1O Principles
        blog series.

        Radical Self-expression
        Radical self-expression arises from the unique gifts of the individual. No one other than the
        individual or a collaborating group can determine its content. It is offered as a gift to others.
        In this spirit, the giver should respect the rights and liberties of the recipient.

        Communal Effort
        Our community values creative cooperation and collaboration. We strive to produce,
        promote and protect social networks, public spaces, works of art, and methods of
        communication that support such interaction.

        Civic Responsibility
        We value civil society. Community members who organize events should assume
        responsibility for public welfare and endeavor to communicate civic responsibilities to
        participants. They must also assume responsibility for conducting events in accordance with
        local, state and federal laws.

        Leaving No Trace
        Our community respects the environment. We are committed to leaving no physical trace of
        our activities wherever we gather. We clean up after ourselves and endeavor, whenever
        possible, to leave such places in a better state than when we found them.




                                                                                                                       Page 2 of 4
  http s .//burning man.org/cu lture/p hIIosophical-center/1 0- princIp Ies/


                                                                                                             AR11378
                       Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 200 of 422
    Participation
    Our community is committed to a radically participatory ethic. We believe that
    transformative change, whether in the individual or in society, can occur only through the
    medium of deeply personal participation. We achieve being through doing. Everyone is
    invited to work. Everyone is invited to play. We make the world real through actions that
    open the heart.

    Immediacy
    Immediate experience is, in many ways, the most important touchstone of value in our
    culture. We seek to overcome barriers that stand between us and a recognitiQn of our inner
    selves, the reality of those around us, participation in society, and contact with a natural
    world exceeding human powers. No idea can substitute for this experience.




    <<rHl l O)0rHI(Al CtNTER
      (HTTr)://~URNING   MAN.oRG/ cUlTUR[ / rHl lo)orHI(Al-(rNTrR/ ).
      THf10rRINCirlt)   Of~URNINGMAN
      (HTTP): I I~URNINGMAN.
                           0RG/CUlTURf/rHl lO)0rHICA [-( t NTt R/ 10-rRINC
                                                                         Irlt)/ )_
        fOUND[R)'VOlCt)
                     (HTTr)://~URNINGMAN.ORG/CUlTURUfHll0)0fHICA
        CtNTtR/
              f OUN
                  DtR)-V01Ct)
                          /)_
        BURNING
             ACADtMHl
                   (HTTPl://~URNINGMAN.ORG/CULTURUPHlLD)OrHIC
        CtNTtR/
             ACAD[Milll)_




i   I am lost   in   a dust storm!


    Q Search

                                                                     Stuff & Things

https://burningman.org/culture/philosophical-center/10-principles/                                 Page 3 of 4


                                                                                        AR11379
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 201 of 422

                                                           Exhibit "       fs   11




                                                           Exhibit     _!3_
                                                                      11        11

                                                                 AR11380
 Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 202 of 422




                           U.S. Deparime:mtof the Interior
                            Bureau of Land Maoag,-.ment
                                 Officeof Law Bntilf-d Md 8oourily
                                1149C S1tcOSNW,Wlllblnpia. DC2ln40


                                            August 19,2012


 Mrmotwdrm

 To:           CmoleCcmer•Pfis!a'er,Asslatmt
                                           D!lcclor,H11111a11capilal
                                                               M~

 From:                 Lauro.
               SalYlltm'e   Dlrcelor,OffloeofLawl1.af=emmt,l!ldSocurlty

               IJ11ma
                   of PayCap for Law&fut-.t~to                            rnteriorLandain NevadaIn
               &JJlPOff
                    of111e
                         2012BnmlngMln Evem

         1fmt-law cnfanieme111
I reQ11111Sf                      lloploymmnto Pub&LendslnNmldll, In~               of the 2012
BUIIIUl8MBII bedealgnmd IIS&..C4iKlijlWC, olJll'l)ial        ewat111 slllledlnS cnss0.103. If
you a;proiiloftJJ!s request1hat 1WXlld lllowfilr llftlna1h11
                                                           bkw:ddy pl)' cepu au!hormldby5
Cl!R 550.106mlthoFalrLabor StaodankAct(Fl.SA) overtimerequm,mmllumlar5 CPR.
551.211(i).fbrJaw                JAiiPAild I~            in cl!rcct
                                                                  cupportofddlcvmt. Tb=
employees"IJU!dlfmn   boCillt!fltdtopanlumpaym:lerlhcantmalumcl1111u11        «rm!nglfmtWJnm
whilbJ-'i60111lr1¥
               Che~y'ffll?k,            .


1b9 FU1Alli!1usof law~                  employee- •ss!gnedto the 2012 Bum!aa Mto BYffltdwl be
             llDdaclm!ntltel'edin            wilh~clledl'edmll         ff'8111atiollll
                                                                                  lfeppowd,
ti.tenJpormy~ofthe             bi-\WO!dypqcq>u-1 a ~~y~t'<,rdeckling
FLSf\ ilcidpkN al\alJCUlllhmo       lllltll1beooacluslonoftbo2012hnlng MmEvei,c,
iijljlilt• lm,miySep!anMr8, 2012.


'lbooo;.(lf'Law                l!Dd
                                  Securitywill c!esipte "pointof         conti,ct to keopII n,oon! of
lti,lt litl'Idnn,J,,ohullnslhe
                            datetheemapilCy     bcp!. ll!l estlmsu,nf'd!, number of employee,
             lldfllehota  eaq,aide-1fortbe ~o     misskm,llldthetype ofp;,a!llbnpay luvom,d,

cliAJ4a,
    ..td             {   J Dlsq,p!l>VCd

       tn'4 46o~
Cmo1cc:mim-.Pfllltrm'




                                                                                                        AR11381
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 203 of 422


                                                             Exhibit "   C   n




                                                         Exhibit "    C.,.
                                                                AR11382
              Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 204 of 422



                                                    BLM FEES & COSTS: 2011-2018
YEAR       LABOR         LABOR FROM       LABOR FROM      RECOVERY         RECOVERY             RATE%          COST           COST
2011     $509,206 .50                                     $767,730 58      $858,788.68          17 10%
2012     $712,836.65         40%              40%        $1,129,527.61    $1,371,731.24         18 40%          60%            60%
2013    $1,427,997.31       100%             180%        $3,007,801.00    $2,932,079.60         19.80%         114%           241%
2014    $1,780,080 07        25%             250%        $2,962,610.00    $2,765,935.61         22.90%          -6%           222%
2015    $1,620,552.05        -9%             218%        $2,944,827.00    $2,793,722 ..27       22.90%          1%            225%
2016    $1.419,657,02       -12%             179%        $2, 199,954,94   $2,166,127.41         23.10%          -22%          152%
2017    $1,515,598.67        7%              198%        $2,503,451.59    $2,341,705.34         23.40%          8%            173%
2018    $1,566,880.69        3%              208%        $2,850,825.25    $2,578,065.61         21.80%          10%           200%

YEAR     SOW/MOU          ACCOUNT          ACCOUNT      ACCOUNTNEPA       RECOVERY+         COST RECOVERY      COST        # TIMES 2011
2011        $0.00           $0.00            $0.00        $20,000.00       $878,788.68
2012        $0.00           $0 00            $0.00        $38,768,58      $1,410,499.82          61%            61%            1 61
2013        $0.00           $0 00            $0,00          $0.00         $2,932,079.60          108%          234%            3.34
2014      $600,000        $35,597.75       $33,856.00       $0.00         $3,435,389 36          17%           291%            3 91
2015      $648,282       $102,388.00         $0 00          $0.00         $3,544,392.29           3%           303%            4.03
2016      $972,133        $76,791.00       $71,570 25       $0.00         $3,286,621.18           -7%          274%            3.74
2017      $912,496          $0.00            $0.00          $0.00         $3,254,201 34           -1%          270%            3 70
2018      $919,626          $0.00            $0.00          $0.00         $3,497,691.61           7%           298%            3.98

YEAR    USE FEES 3%      COMMERCIAL       COMMERCIAL ALL BLM COSTS        GRAND TOTAL       GRAND TOTAL ALL
2011      $575,523                                    $1,454,312 00
2012      $693,792           21%             21%      $2,104,291.37            45%               45%
2013      $860,437           24%             50%      $3,792,516 99            80%               161%
2014      $906,439           5%              57%      $4,341,828 33            14%               199%
2015     $1,011,216          12%              76%        $4,555,608,20         5%                213%
2016     $1,114,522          10%              94%        $4,401,14318          -3%               203%
2017     $1,254,778          13%             118%        $4,508,979 34         2%                210%
2018     $1,275,801          2%              122%        $4,773,492 61         6%                228%




                                       BURNING MAN POPULATION: 2011-2018
YEAR   PEAK ALLOl/v'EO   PARTICIPANT       PPP OVER  PPP OVER 2011 POPULATION/              INCREASE OVER     INCREASE
2011       50,000           53,963                             -%            53,963
2012       60,900           56,149            4%               4%            56,149               4%            4%
2013       68,000           69,613            24%             29%            69,613              24%            29%
2014       68,000           65,922            -5%             22%            75,234               8%            39%
2015       70,000           67,564            2%              25%            77,219               3%            43%
2016       70,000           67,290            0%              25%            76,156               -1%           41%
2017       70,000           69,493            3%              29%            79,379               4%            47%
2018       70,000           70,248            1%              30%            78,134               -2%           45%




                                                                                                                       AR11383
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 205 of 422


                                                           Exhibit 11"J)    11




                                                        Exhibit   "L"
                                                                  AR11384
             Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 206 of 422
4/20/2018                                     RGJ Exclusive• SLM wants $1 million VIP compound from Burning Man




                         RGJ Exclusive: BLM wants $1
                         million VIP compound from
                                 Burning Man
             BURNING MAN OFFICIALS PUSH BACK AGAINST BLM'S DEMANDS FOR A VIP COMPOUND
                                                               ON THE PLAYA.

                                               J.fil1!1Y...1Sfil1!!.((staff/34917//!Hll1Y~}.,jkane@rgj.com




                                                  'Excessive' comforts
                                                     UNPRECEDENTED            REQUEST BY BLM


                                                                   SHARETHISSTORY




                                                                                                                            ...,
https://wv.Jw.rgj.com/story/news/2015/06/26/blm-wants-vip--compound-buming-man/29318493/                                     1/10


                                                                                                                  AR11385
                 Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 207 of 422
4/20/2018                                               RGJ Exclusive: BLM wants $1 million VIP compound from Burning Man




                                                                                                   e!n
                                                                                                (ltwwwrztnt:tONS.Mro/p!n"D919rm,ttonn




                                                                                                -..
                                                                                                Yd•bJtnd.1AlfWffl'f'VI~

                                                                                                """"
                                                                                                            ..
                                                                                                 monf293lsm(&mtdrg ..bUPIJ-1A'lr2f:%2Pw¥rw.mnmt1t::
                                                                                                 e:ln&PrnPr-
                                                                                                  mm,
                                                                                                 52ff7NKlr11tt:J!l?d3R7Qtfd8t'd)7dd)dq9360507R2F<,qQO:




                                                                                                --
                                                                                                 = 112c
                                                                                                 Tll21111t'PM:Pn2"51r'.'!PJ600x8CJM2flooot%2r
                                                                                                 "2frnpdl~Fho9Gml/QYfRGOOF«WIKiZB973328903::

                                                                                                 §UwAIZRRY'bf"AliH.:




                                            --                                                  --
                                                                                                 pfg!c:;;:! t    Sf     IPU1tt1-flurnlnq

                                            rhttp-Jfwww.fq   t   t;,mmlJbm:t,pbqz                Rffls;1im:
                                                            rnl&Profltprylomn(201SIQ6t'Wbfm:mab
                                            v-bttrn"t'3Aflwww



                                            -                                                     Jlll,fi
                                            mgnf293JS493/&l!Il!N!-trttrnl!M'YMW
                                                                             2                    f9ca
                                                                 ~b.,,.,,M                     no~
                                            mr:o-tt4422?J98:JgQgQl'.?441!
                                                                     n                                           rnrreZTMTTfJ>61'26fbbn::
                                            D:::l!1Z::             m..ott:    wsmt:t:     mllllsm
                                            I3~64"'\Q6QdMnml/·/rnn"ni'29Kif90Mrflo90rotplRGl/«wl]62§i/$\21191tlt
                                                        Tweet                             mmRS!!BI
                                            ~HNICr::lfbtltl             IF 1M                       m
                                            mfgbll:lllpg&,nw..                                                  11111    C:?I                Whn1111'l't':?1       :N1S29!mmS7PD!




                                     Editor's note, This story has been updated since its original publication on Friday morning
                                     to reflect additional reporting from the weekend.


                                     The U S. Bureau of Land Management Is asking Burning Man organizers to build a
                                     separate compound with anienltles such as flushing toilets, washers and dryers, and 24-
                                     hour access to Ice cream for government officials staying In Black Rock City


                                     A BumlngMan spokesmanestimatedthe compoundwouldcost the event morethan $1
                                     million, bringing Its 2015 permit fees to about $5 million. The renderings of the compound
                                     obtained by the RGJ show various accommodations set aside for VIP visitors but don't
                                     Indicate who the visiting dignitaries wilt be.


                                     BLM demands Qurofog.MfilJ proylde 24-hour access        19ice cream
                                      (https·//WWWrgj~/m:w:;/20               I SIQ6a6/hl_m-demands:buming-man-pmvide-
                                                                 brn1c-era:-ess-ice::ereamn21s706SO
                                     Re]d·Youwantflushtonetsro BurningMan?Goto Gerlach
                                       ~~/m:ws/20]                                  S/06n.6/reid-want-t01lets-h11m1ng-rngQ:
                                                                         gerlachn9J5782ID
                                     The request, unprecedentedIn Burning Man's history, has turned Into a point of contention
                                     as organizersnegotiate with the agency for their annual permlt to stage the event In the
                                     Black Rock Desert. No permit has been issued for this year's event, which runs Aug. 30 to
                                     Sept 7 Typlcally permits are issued in early August


                                      Both U .S Sen. Harry Reid and Rep. Mark Amodei reacted strongly Friday to the SLM
                                     requests. Amodei set a meeting next week with a Nevada BLM official. Reid wrote a
                                     critical letter to Interior Secretary Sally Jewell


                                     "Part of Burning Man's philosophy is self-reliance, and IMng with the elements is part of
                                      the experience," Reid wrote. "Flush toilets and laundry facilities can be found about ten
                                      miles 'rrNayIn Gertach, Nevada, if BLM's employees need such amenities."


                                      BurningMan has refused to comply with the Bl.M's request, which the federal agency
                                      submlttea
                                             onJune1,ecwflling
                                      BurningMan gave the
                                                             to6uming
                                                                    Manspol<esman
                                                                                Jim Graham.In lls response,
                                                                 SLM until Monday to set a meeting to hash out their differences.
                                                                                                                                                                         ....
 nups.11www.rg1.corn1s10rymewi:;,~v I Olvtlt ~0,mm-wams-v1p-compouna-oum1ng-rnaru.!~.,             1O"t~"'                                                                """
                                                                                                                                                               AR11386
                 Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 208 of 422
4/?0l?01R                                             RC-i.l FYr.lmtNA· RIM w~nt,::$1 miUinn VIP r.nmnn11nc1frnm R11minn M~n
                                      "We want to work this out. We're getting close to the
                                      event, but we feel that there are more common-sense
                                      and cost-effective solutions," Graham said.


                                      Burning Man declined to comment on whether its
                                      refusal to comply with BLM's requestswould Interfere
                                      with the pennit's approval.


                                      The BLM has said it needs the elaborate
                                      encampmentto support staff at the evenl The agency
                                      is raising concerns about safety after a woman was
                                      run over and killed by a vehide last year, and says the
                                      additional staff will attend to assess security                                --------                 - - -·----         - ---···--·-·· -·-
                                      conditions.
                                                                                                      lbe proposed Blue Pit compound wlll be an exclusive set-up reserved
                                                                                                      rorSLM officla.ls and VIP guests.
                                      Among the amenities induded in the request are                  (Photo; Documents obtained by tho Reno Gazette-Joumar,
                                      flushing toilets to be cleaned dally by Burning Man
                                      staff, a laundry with washers and dryers, on-Oemand
                                       hot water, arr conditioning, vanity mirrors, refrigerators
                                      and couches. The event, known for Its emphasis on self-reliance in harsh conditions,
                                       provides only basic amenities such as nonflushctbleportable toilets, for ticketed attendees


                                      ''These are not extravagant facilities," Craig Leff, a spokesman for the BLM's Washington,
                                       0. C , office said In a phone call Saturday about the accommodations at compound ''We
                                      would like to offer basic amenities for staff that will be on hand."


                                       SLMofficials contend that their staff can no longer
                                       stay in the Nprimitive"accommodations ava!lable in
                                                                                                                       rof"YAbtE' KEST,Ji()OM
                                       Gerlach, which is about 20 minutes from the event
                                                                                                                            . Tm,iliiR$,~LC
                                                                                                                           Mobil&ReitroomTrailers
                                       location.
                                                                                                                                   '    .
                                       "We're very concerned about where we put people

                                                                                                                                                   __
                                                                                                                                                -.----
                                                                                                                                                    __..,. ,.
                                                                                                                                                    -
                                                                                                                                                   __
                                                                                                                                                ....
                                       that are part of our staff and that are part of the
                                       support and permitting," BLM Winnemucca Dlstrict
                                                                                                                                                __
                                                                                                                                                ,IID,_\llll __
                                                                                                                                                    ,......, ""'
                                                                                                                                                                      _

                                       Manager Gene Seidlitz said on Thursday                                                                   .....
                                                                                                                                                     _.......,...,
                                                                                                                                                    _,_
                                                                                                                                                 ......    ....
                                                                                                                                                 ..,__,..,..~
                                       "It's safe to say that if you were working 14 to 16
                                       hours a day in whit~ut conditions on the hot
                                       playa, you don't want them to be unrested. Safety,
                                       security and health is paramount That, I will not
                                       forgo."


                                       Another BLM spokesman sald the amenitieswere
                                       slmllar to what the U.S military provides overseas.
                                                                                                              A brochure featuring a layout by Portable Restroom
                                                                                                              Trailers LLC was re:itured in documents obtained by the
                                       ''This Is the same stuff they have for deployments                     Reno Gazette-Jouma.l.
                                       In Afghanistan," Stephen Clutter, with the Nevada                      (Photo: Document$ obtafn&d t,y the Reno Gazette-JoumaO

                                       state BLM office, said Saturday


                                       Details of the BLM's request were lnduded tn an
                                       email exchange obtained by the RGJ between a Burning Man official and Bob Abbey, the
                                       fonner BLM director who is now a consultant for Burning Man organizers.


                                       "Having been a career SLM employee, I expect agency employees to behavecompetently
                                       and professionally in their interactions with the public," Abbey said in his email. "I don't see
                                       these traits being applied in their dealingswith (Black Rock City)."


                                       Abbey went on to 5af that BLM won't "change their strategy of threatening your permit
                                       until you agree to everything they are demanding including the latest BSproposal for
                                    providing VIP facilities for law enforcement and (Department of Interior) officials."
 nups.11www.rgJ.com1storymews,4'UI o,uo, 4'0101m-wams-vtp-compouna-ournmg-maru-'ti'-' 104~'"                                                                                          """
                                                                                                                                                                  AR11387
               Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 209 of 422
4J?n/?01R                                                  RCi.l Fffin~hm·     RIM w::int~ !h1 millil"ln VIP mmnn11nrl frnm R11minn M::1n
                                       BLM SpecialAgent Dan Love of Salt Lake City was cited multiple times as the person
                                       behind many of the SLM requests, accordingto the
                                       emails, Love will have a personal bathroomtrafler
                                       to be shared with only one other official, according
                                       to documents


                                       Love also led the BLM operation against Nevada
                                       rancher Cliven Bundy that ended in a standoffwith
                                       Bundy's am,ed supporters. He did not return
                                       requests for comment this week.


                                       The VIP encampment,called the Blue Pit, is a new
                                       request this year It is in addition to the more bare-
                                       bones accommodationsfor the employeeswho will
                                       be staying at the BLM's headquarters, which
                                       houses up to 150 wor1<lngstaff during the main
                                       event

                                       The headquarters also are expected to have
                                       trallers with flushable toilets and sinks, though no
                                                                                                                      (Photo:   APJ
                                       showers or washers and dryers are requested.The
                                       headquarterswill be located at the end of the 12-
                                       mile playa entry road, 12 mnes north of Gerlach.
                                       The Blue Pit compound is about two mlles past the
                                       playa on County Road 34 near an old gravel pll




                                                             Congressional action
                                                                 IN YEARS PAST, VISITING GOVERNMENT
                                                                   OFFICIALS HAVE STAYED IN GERLACH


                                        Amodei, R-Carson City, ls Investigatingwhere the BLM's directions are coming from, he
                                        said Friday from washlngton, D.C


                                        "My primary concern in this is from a government and ethies standpoint This is the first
                                        time this has come up. This didn't happen last year, or the year before,wAmodei said


                                        Amodei rs meeting Thursday with Seldlitz at the \11/innemucca
                                                                                                    office. While Amodei initially
                                        intended the meeting to be about the Nevada sage grouse, the main topic now will be
                                        Burning Man, he said.


                                        'We're sure as hell going to want to know who's sleeping there," Amodei said of the
                                        exduslve compound. "If you love Burning Man, buy a ticket, take leave and go have a
                                        blast•


                                        Amodei's office does not believe that the demands are coming from the BLM's
                                        VVinnemuccaor Nevada state offices


                                        Instead, Amodei said he thinks higher level officials with the U S. Department of Interior or
                                                            O.C, offic:eare giving directions.
                                        the BLM's VVash1ngton,


                                        Leff said he thought the request came from the bureau's VVinnemuccaoffic:e,but was
                                        likely a collaboration among several personnel.



               HERE
                  ARETHEDOCUMl:NTS
                                BEHIND
                                     IILM'S
                                         'IILUli
                                              PIT',AMP
               These are the propossd designs fOfthe Bl.M's encampment at this year's Burning Man In the Black Rock Oeserl
                                                                                                                                                      .....
                                                                                                                                                      4flU
 nups,uwww.rgJ.corwstorymews,
                           -'V I o,vc, -'OJD1m-wams-V1p-compouna-oummg-marv
                                                                         "~., 1~~.)I


                                                                                                                                            AR11388
              Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 210 of 422
                                                  Rn;.1 FvrJn~vA·   RIM w:int~ ~1 millinn VIP Mmnn11nrl frnm R11minn M:in




                                BLM acting state director John Ruhs didn't return phone calls to the RGJ on Friday for
                                comment


                                Reid, 0-Nev., also reacted Friday to the RGJ report that appeared the same day online.
                                Reid wrote to Departmentof Interior Secretary Sally Jewell.


                                "I read today the account in the Reno Gazette-Journalof the unprecedented and
                                extravagant requests allegedly being made by the Bureau of Land Management (SLM) as
                                conditions for permitting Burning Man for their annual event In September 2015," he wrote,
                                "Burning Man has been held in the Black Rock Desert for 23 years and, in addition to the
                                untold cultural benefits that the annual festival brings to Nevada, the event contributes an
                                estimated $35 million to Nevada's economy each year."


                                 Reid went on In the letter to question the necessity of the BLM's request


                                "VvttlleI agree that the BLM should take its permitting duties seriously and work with
                                 Bllming Man to both guarantee the safety of Its participants and the protection of the
                                 environment, providing outlandishly unnecessary facilities for the BLM and its guests
                                 should be beyond the scope of the permitting requirements," Reid wrote.


                                 "Part of Burning Man's phllosophy Is self-reliance, and living with the elements is part of
                                 the experience. Flush toilets and laundry facilities can be found about ten miles away ln
                                 Gerlach, Nevada, If BLM's employees need such amenities."




                                                                                                                                         :>llU
nnps:uwww.rgJ.COflt/StorymeW&-"V1orvo1.,:,0101m-wams•v1p-compouna-oum1ng-manr"\f-'
                                                                              1o--t~.1,




                                                                                                                               AR11389
                 Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 211 of 422
4/?0/?01   A.                                          R(U FY(•Ju~iuP. RI M waeint~ $1 millinn VIP mmnn11nrl frnm R11minn Mim




                                                             Who are the VIPs?
                                                              "IT DOES HAVE THE INTEREST OF THE
                                                                   DEPARTMENT OF INTERIOR'


                                     Wtiile one map names some of the government officials who will be staying at the
                                     compound, it does not name the dozen or so ''VIPs."


                                     The RGJ has filed a Freedom of Information Act request for the schedules of federal
                                     officials who could be at the event


                                     In years past. visiting government officials have stayed in Gerlach or at BLM's barracks
                                     nearby


                                     Most of the VIPs will be state and federal BLM officials who are concerned with the safety
                                     and security of Bummg Man based on a BLM assessment of the 2014 event, Seidlitz said.


                                     The assessment includes a critical review of the handling of Alicia Louise Clpicch1o's
                                     death in 2014 Cipicchio, 29, was hit by a vehicle during the early morning hours of Aug
                                     28


                                      Burning Man and BLM officials traveled to Vlashington, D.C , in April to discuss officials'
                                      concerns and also Burning Man's proposed growth to a 100,000-person event in the
                                      future About 70,000 are expected to attend this year


                                      As to who wl!I be included in the VIP crew making its w~ to Burning Man this year,
                                      Seidlitz said that he likely will not know until the,day of the event


                                      "Right now, I don't have the exact names. But there
                                      are those In upper leadership at the state level of BLM
                                      and the national level of BLM," Seidlitz said, "Based
                                      on the issues and concerns of last year, it does have
                                      the interest of the Department of Interior"


                                      Seidlitz said that Washington officials are concerned
                                      about upholding the standards of the "American
                                      public" and they will be coordinating visits to Burning
                                      Man while making other stops in the West.


                                      "Burning Man rs on everyone's Hst. They come out to
                                      see the event, and to meet with everyone from BLM,"
                                                                                                                        PTf1 TTTTTT~TT
                                                                                                                                    TfTF17
                                      Seidlitz said, adding that officials also will be watching
                                                                                                       A blueprint of the propMed BLM headquarters Is pictured in this
                                      Seidlitz to ensure that he is addressing Burning Man's           Image obtained by the Rena Gazette-Journal.
                                      safety concerns from last year                                   (Photo. Documents obtained by the Reno Gazette-Journal)



                                      None of the VIPs will be staying the entire period that
                                      the Blue Pit compound will be set up, from Aug 27
                                      through Sept. 11 Many will be popping in for a day, maybe a half-day, Seidlitz said




                                                      What about the permit?

 nups.1,www rgJ.corn,s1orymewSJ.£U1:,1uo1.£010Im-wants-vIp-compouna-ournmg-ma111.£";;J,'J
                                                                                        I O"ll;J,'J/                                                                     0/IU



                                                                                                                                                             AR11390
              Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 212 of 422
AJ?nl?nrn                                           R~.I   !=vdu~IVA'   RIM   w:infa t1 millinn   VIP mmnn11nrl   frnm R11m1nn M::an
                                                    BURNING      MAN     PERMIT COULD COST NEARLY $5
                                                                              MILLION.


                                 Burning Man would need more time to comply with the BLM's requests as is, Graham
                                 said. Some of the staff already are preparing to go to the playa to begin setup of the
                                 event


                                 BLM is "asking for services and amenities that seem to be beyond what should be
                                 required to administer the permlt,° Graham sald


                                 "Every year, it's an ongoing negotiation. Every year, we reach an agreement and
                                 consensus, but these thlngs were kind of big." Graham said


                                 Seidlitz said that the BLM Is wilting to compromise
                                 on its llst of requirements. He said Burning Man


                                                                                                                            ..._.._____
                                                                                                                                           ____
                                 officials haven't outlined their issues with the
                                 request to him yet.                                                                      ""'

                                                                                                                          ------    ___
                                                                                                                          ..............
                                                                                                                                  _, __ "'"'°"""'
                                                                                                                          ""Y!'-""'i--•1o----·--
                                                                                                                          _.,...,._,,
                                                                                                                                   ...
                                                                                                                                     w._.
                                                                                                                                          _
                                                                                                                          ,,_..,,...,....,.,.
                                                                                                                              ...___
                                                                                                                                                  ..--
                                                                                                                                                 "'_
                                                                                                                                              ...-__
                                                                                                                                                                 _..
                                                                                                                                                                  _,.._...,
                                                                                                                                                                            .,..

                                 Last year, Burning Man paid the BLM more than $4
                                 million for the special recreation permit, whlch                                           -·--·-----
                                                                                                                          ____
                                                                                                                          -·----......_
                                                                                                                          .,_,
                                                                                                                              __..____.....,_
                                                                                                                          .........


                                                                                                                          ...          ......
                                                                                                                                      , ... lo<      .........
                                                                                                                                                  _.._. ....
                                                                                                                                              ...................
                                                                                                                                                                   ......
                                                                                                                                                                      ,_



                                                                                                                          ---~-----
                                                                                                                          ---
                                                                                                                          5:=tF:a:~~~
                                                                                                                          _,,               ,.........
                                 allows the e'-'.entto have up to 70,000 people each
                                                                                                                               ____          ..
                                                                                                                                                                -- --
                                 year                                                                                                                                   .., .,
                                                                                                                                                                ''!Ill'"'
                                                                                                                                                                      ___
                                                                                                                                                                ......,...,.........
                                 Burning Man detailed the costs paid to the BLM                                                                                             ....
                                 annually in a letter sent Wednesday Among the




                                                                                                                       ®t~~m~
                                 dues that Burning Man paid BLM last year were·
                                                                                                                       ~A~1M!l                     IK!EVQllc:,;..c,9:"Qoe!~<llll'-"""'"
                                 $2.75 million for cost recovery, $700,000 for land
                                 use permit fees and $600,000 for headquarters
                                 infrastructure                                                                                                       Ct::
                                                                                                                                                  sa,~,,,-r
                                                                                                                                                                         ft
                                 The permitting cost has gone up substantially over
                                 the past four years, despite the unchanged                               A brochure featuring a proposed showertraner layout was
                                                                                                          featured In documents obtained by the Reno Gazette-
                                 population cap                                                           Joumal.
                                                                                                          (Photo.·Documents obtained by the Reno Gazefle.Joumal)

                                  In 2011, Burning Man paid $858,000; in 2012, $1.4
                                  million and in 2013, $2,9 million,


                                 This year, Burning Man expects the additional requirements alone to cost between $1
                                  million and $1,2 million, which would bring total dues paid to the BLM to nearly $5 million,
                                  Graham said Burning Man's special recreation permit is the largest in the country


                                 "There's always somethlng, Every year, we work through it," Grahaljl said


                                  BLM spokesman Clutter was optimistic an agreement could be reached.


                                  'We've been working for 22 years wlth (Black Rock City). It's complex; we all do want to
                                  make It successful," he said Saturday "We're confident that we're going to be able to work
                                  through these,"




mtps.11www.rgJ
             ..corrus1orymews1.!V1:::,1voI£omIm-wams-vIp-compouno-oummg-ma111£\:l,j
                                                                                104::,.,,                                                                                                   ff   IV




                                                                                                                                                                                  AR11391
                Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 213 of 422
                                                     Rr-U J:°vr!lu~ivA   Al M w:int~   !1:1 millinn   \/IP    N"lmnmmrl     frnm A11minn M:in




                                                                                                                            ="-------·-
                                                                                                                                 \!:.~~
                                                                                                                                 ;:;.."'::-
                                                                                                                                      ..-::.:=-.
                                                                                                                                 :-:...-=--
                                                                                                             A blueprint of the proposed SLM dining area Is pictured In this lmage
                                                                                                             obtained by the Reno Gazette.Journal.
                                                                                                             {Photo· Documents obtaiood by the Reno Gazette-Joumal)




                                                 Pricey assets and services
                                                     "THE SLM INSISTS THAT IT NEEDS THE ~ASSETS
                                                                          AND SERVICES:


                                   The exdusive compound for officials and VIPs would significantly increase Burning Man's
                                   cost this year.


                                   Burning Man estimated in its letter that it would cost an additional $250,000 "just in
                                   plumbfng and sanitation for this facility" and another $50,000 for the washers and dryers
                                   For the first time, BLM is also asking Buming Man to cover the $253,000 cost of new
                                   radios.


                                   More routine costs indude the $120,000 for portable buildings and stages and $109,300
                                   for the rental of Bruno's Motel m Gerlach for BLM administration and law enforcement
                                   personnel


                                   The BLM insists that it needs the "assets and services," according to 13 pages of
                                   "statement of work" documents. Statement of work documents detail the work that Burning
                                   Man is supposed to contract out.


                                   The memorandum of understanding is a 2014 agreement between BLM and Burning Man
                                   that outlines the BLM's general expectations through 2016.


                                   Included in the documents are two brochures for Portable Restroom Trailers LLC, a
                                   company that provides "luxury~ service trailers. The restroom trailers Include ceramic
                                   urinals and flush toilets as well as "on-demand hot water tanks for endless hot water"


                                   Also included are documents that insist Burning Man contact two Utah-based food
                                   vendors, Houston's Catering and Meier's Catering, Burning Man stated that it would prefer
                                   to use the local, Gerlach-based Empire Store as a food vendor

                                    "(The proposal) is very, very preliminary," Seidlitz said Thursday "Nothing has been
                                    signed It's just one step in a very long dance of what we do with them per the
                                    (memorandum of understanding) "


                                    Jenny Kane Is RGJ Med;a's Burning Man reporter She has been covering the beat since
                                    January, Prior to Joining the RGJ, she worked at the Virgin Islands Daily News and the
                                    Daily Timesin Farmington, N M Follow her on Twitter @jenny_kane.



                                                                                                                                                                                     01 LU
nups.uwww ..rgJ.c:on11s1orymewS1
                              .::u 1-01vo1.::010In1-wams-v1p-compouna-ournrng-marn
                                                                                L~.l I M~.ll




                                                                                                                                                                      AR11392
                 Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 214 of 422
4/?0/?n1A                                              R~.J Frrlm:JvA· RIM w:i.nt~ $1 millinn VIP r.f'lmnni1nl1 frnm Ruminn M:i.n




                                                                                                           In 20 . The sun rises behind a woodand neon statue,
                                                                                                           the centerpiece of the annual Buming Man festival,
                                                                                                           (Pfloto: Debta Reid)




                                                                                SHARETHISSTORY




                                                                                                  flll
                                                                                                 :r



                                                                                                 --
                                                                                                            r*rwrtrnrctH          !Lum:nc'?'




                                                                                                 -
                                                                                                 gaf~-P?OJ(nprytn,wsl2015A¥,1?61h(a,-


                                                                                                 """"'
                                                                                                  ""'
                                                                                                 rnrznt2S11MfWi5cn!fdkl•bttmH1%ZBUR
                                                                                                                                 ltlil:e<Jaaltt:
                                                                                                 .,..
                                                                                                 p:;tµqm12f-

                                                                                                 S?Ff?lX 7 )::retW"artfMT                F1@:817n'.?F:1'.1m:::




                                                                                                 ---
                                                                                                 =
                                                                                                  /0,

                                                                                                 ~IR:
                                                                                                 ~!5\'?A?:'.WlF?21?&n90PY~9                                      QJ4ii4

                                                                                                 Gf,4r,,4[7opu4hMaf+!4:




                                                                                                  -
                                             /lr.trp;/Am'r'MM?tmrntftlqrp.phpt                    Mz                .
                                             v-ftttpd'.,Ul(mm;,pl,mm/mwtn,intZQli'i'A'V'l4"Wa    gl/klaJI


                                             """"'
                                              ""'
                                             """""""'
                                             -'1lffl1«"293lHfiltftmq,"1t•bttm:H'l1mWmarwu-
                                                                         ihw.          mim.
                                                                                                  1/tM,
                                                                                                 sarntHKa
                                                                                                  fRtJ:l
                                             mm-l0f22tbbfPPZZ57To/X                             TWLJCl10b9reAnt#«t
                                              fl!l:              wt-tztfPd-1:Z 1 1                  ,C         WCOMMW?M1m:
                                                                                        /11JJJkHJ




                                                                                                              -
                                             Zf1JHl:               mmri::     imrm:-
                                             ~P??l!MS'C:'!?97':ffmdW107$Wl"l2/Rto90CPt'RIMfl~
                                                           11Mtet
                                                           r     e:nr,,tpn~                           mi
                                             mltJfDaJJw&rtU-                                                                                   !AP   MMC    =
                                                                                                                                                                          "tf/lU
 nups.,,www rw.corru~tory,news,1:.u 101uo,1:.0101m-wams-v1p<ampouno-oum1ng-marut:.-::,., 1M'!:J"1



                                                                                                                                                           AR11393
               Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 215 of 422




        BLM demands Burning Man provide 24-hour access to
        ice cream
         .ls!!.!!y..lS.!m!l.,
                        jkane@rgj.com   Published 2:13 p.m. PT June 26. 20151 Updated 7:35 a.m. PT Juue 29, 2015



                                              Choco Tacos, M&Ms, licorice and Chobani Greek Yogurt are just a few of the food items officials for the U .S
                                              Bureau of Land Management are demanding Burning Man organizers provide them at this year's festival,
                                              according to documents obtained by the Reno Gazette-Journal.

                                              Those demands by the BLM, unprecedented in Burning Man's history, have turned into a point of contention as
                ,__:,..:...;.,,
                      -    ,"'
                          ~,•"-
                                              organizers negotiate with the agency for their annual permit to stage the event in the Black Rock Desert this
                                              summer.
         (Photo: unalozmen /Getty
         lmagesliStockphoto)                  Burning Man officials have pushed back against the SLM, saying the demands are excessive and that they
                                              cannot meet all of them

"BLM is not significantly increasing its staffing this year and it appears to (Black Rock City) that some of these additional requests are above and beyond
what is needed ul'lder regulatory requirements for BLM to administer to permit," Burning Man wrote in a response to the BLM requests obtained by the
RGJ
        RG,J Exclusive: BLM wants $1 million VIP comP-ound _fromBurning.Mm!
           !htt(,!s://www.rgi,com/longtorm/news/201          S/06/26/bim-wants-vip-com11ound-
                                         burmng-man/29318493/)

        Reid.You want flush toilets at Burning Man? Go to Gerlach
         .(!.illP.S
                 ://www ,fgJ ,com/ stofY./news/20 15106/26/reid-want-toi lets-buming:!!ll!ll:gQ:.
                                             gedacb/29357821/).

Here rs the unedited list of food demands that BLM delivered to Burning Man organizers earlier this month:

Mandatory Items for Breakfast

• Butter and margarine, instant hot cereal, jelly or jam, peanut butter, salt, pepper, sugar, cream (or substitute) These items shall be Individually
packaged Mustard, ketchup, steak sauce, salt and pepper shall be provided in approved dispensers or original bottles in the dining trailer area

• Salsa, hot peppers, brown sugar and raisins or other dried fruit shall also be made available, in appropriate serving containers, not individually
packaged

Mandatory Items for Hot Lunch/ Dinners

• Butter and margarine, Jellyor Jam, peanut butter, mustard, ketchup, steak sauce, salt, pepper, sugar, cream (or substitute), tea and hot chocolate. These
items shall be indMdually packaged Mustard, ketchup, steak sauce, salt, and pepper and other large scale condiments shall be provided in approved
dispensers or original bottles in the dining tent area

• Salsa and hot peppers shall also be made available, in appropriate serving containers, not individually packaged.

• A variety of dessert will need to be served with each dinner

• Salad bar should be available for both lunch and dinner.

Hot meals between scheduled meal hours (These items are only available during non-meal hours. Please see Attachment 3 for meal Umesand more

datailsJ



                                                                                                                                          AR11394
               Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 216 of 422
• Grilled Cheese Sandwich


• Quesadilla


• Deli Sandwiches


• Hamburger


• Hot dogs


• Grilled chicken


• Chicken fingers


• Veggies


Mandatory items for 24 Hour Service Bar


• Hot Regular Brewed Coffee (regular and decaffeinated). Flavored coffee may be served in addition to regular coffee at the Contractor's option


• Hot Water


• Hot Chocolate


• Chilled 100% Fruit Juice


• Brewed Coffee


• Tea Bags (regular and decaffeinated}


• Cold Drinks (Coke Products)


• Iced Tea (regular and decaffeinated)


• Assortment of Dry Cereal (Golden Grahams, Fruit loops, Raisin Bran and 1 other flavor)


• Oatmeal


• Chobani Greek Yogurt

• Yogurt


• Bread both white and wheat


• English muffins


• Milk - Both white and chocolate milk shall be available


• Milk alternative (almond, vanilla, and soy)

• lndudlng but not limited to the following: Personal pizzas, Hot Pockets, burritos, noodle cups, M&Ms, Snickers. Payday, Skittles, ltcorice, jerky, meat and
cheese snacks, cookies, brownies, protein bars, nuts, chips, popcorn, fresh fruit, apples, oranges, bananas, etc.


Ice Cream: This needs to be in a standalone freezer for Ice cream avallablo all day long


• Drumstick


• Chaco Taco


, lndiVidual
         served
              Icecream
                     assorted
                           flavors



                                                                                                                                        AR11395
                 Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 217 of 422
• Popsicles


• Ice cream sandwiches


And here's a list of meal suggestions by BLM:

Hot/Cold Breakfast


• Eggs - 2 fresh eggs (3 when scrambled) or 6 oz. of liquid eggs (no egg product).


• Meat - 4 oz (raw uncooked weight)


• Bread or Hot cakes or French toast or waffles - or equivalent starch (equal to 3 (1 to 1½ oz.} slices of bread.


• Potatoes - 6 oz. or equivalent starch


• Fresh F rult


• Muffin(s) or equivalent - 3 oz.


Lunch and Hot Dinners


• Steak -10 oz. (boneless) or 14 oz. (bone-in), or Beef-10   oz. (boneless) or 14 oz. (bone-in}, or


• Beef and Pork Ribs -10 oz. (boneless) or 18 oz. (bone-in), or Pork-10 oz. (boneless) or 14 oz. (bone-in),, or Poultry- 8 oz (boneless) or 14 oz. (bone-
in), or Ham - 8 oz. (boneless) or 12 oz (bone-in). or Fish - 8 oz.


Non Meat Protein - 4 oz


• Vegetables - 4 oz.


• Potatoes - 6 oz. or equivalent starch


• Bread - Two 1 to 1½ oz slices or equivalent starch


• Dessert - 4 oz


Self-Service Salad Bar shall contain:


• Five salad toppings


• One tossed green salad with equal amounts of three types of leafy vegetables


• Three types of salad dressings (regular and/or low/non-fat)


• Three salad condlments


Sack Lunch

• Regular and vegetarian sack lunches shall be provided as ordered by AJ Ramos. Vegetarian sack lunches shall be prepared for the Ovo-Lacto
vegetarian classification level and shall consist of the same quantities and items as regular sack lunches

• Definition Ovo-Lacto Vegetarian - This is the most common form of vegetarianism. Ovo-Lacto vegetarians do not eat meat, chicken, fish or flesh of any
kind, but do eat eggs and dairy products Sub categories are Ovo vegetarians that eat eggs but not dairy products, while Lacto vegetarians eat dafry
products but not eggs


• NOTE. Pre-prepared sandwiches shall not be frozen. Sack lunches shall consist of the following items.


Entree 1 - One Meat Sandwich (or Sandwich with Non•meatSubstitute for Vegetarian)


• The sandwich shall be wrapped in plastic wrap or plastic bags




                                                                                                                                      AR11396
                  Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 218 of 422
• The sandwich shall contain two 1 to 1½ oz slices of bread.


• The meat sandwich shall contain 3½ oz. sliced whole muscle meat or a combination of sliced whole muscle meat and cheese or equivalent vegetarian
substitute


• Appropriate individually packaged condiments shall be provided and not be put directly on the sandwich.


Entree 2 • Variety Item


• Fruit• The fruit shall be one apple or one orange or other fresh fruit of comparable size.


• Factory.Wrapped or Resealable Individually Wrapped Snack• Two (2) or more snacks with a co(Tibined minimum nutritional value of at least 600
calories It is prefeFred that these snacks be high in complex carbohydrate content. All ingredients shall be identified and attached to the product for easy
identification


•Condiments•       Four individual factory•wrapped packets of condiments appropriate for the entrees being served.


• Paper Napkin and Pre-Moistened Towelette


Menu Variety


Menu items shall provide variety on a daily basis as to the types of meat and bread used in sandwiches, other sack lunch entrees snacks, Juices and
other meat items served Menus may include a wide variety of recipes. The following are examples of variety options.


• Meat


• Beef


• Steaks - rib, loln, T-bone, New York, sirloin, cubed, filet and pepper steak


• Roast • Prime rib and sliced roast.


• Short Ribs - baked, broiled and barbecued


• Ground Beef. lasagna, meat loaf, meatballs in spaghetti sauce and ground beef patties


• Pork


• Chops• loin cut, spare-ribs, country style ribs and barbecued.


• Roast • sliced and tenderloin


• Ham • sliced.


• Sausage


• Chops • grilled and barbecued


• Roast - sliced


• Poultry


• Sliced, or whole pieces or parts (such as breast, thigh or leg).


• Fish - grilled, baked fillets or steaks.


 • Processed Meat Items. pastrami, Polish/Italian sausage and corned beef.


 • Breakfast Meat. ham, bacon, Sausage, steak and pork chops,


 • Eggs. Fried, hard•boiled, poached, omelets or scrambled




                                                                                                                                          AR11397
               Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 219 of 422
• Bread and Equlvalent Starches - wheat, white, 7-grain, rye, pumpernickel, French, garlic, biscuits, muffins, rolls, croissants. bagels, cornbread, donuts,
sourdough, tortilla and pita pocket.


• Dry Cereal - Varieties of flaked, toasted, or baked cold cereals and granola.

• Hot Cereal - Oatmeal or grits, Cream of V\lheat®, etc.


• Fruit - oranges, tangerines, apples, bananas, grapes, pears, peaches, plums, nectarines, grapefruit. or melons


• Dried Fruit - apricots, cherries, dates, mango, pineapple, pears, banana chips, peaches, prunes, raisins or other dried fruit


• Vegetables - broccoli, cauliflower, asparagus, com, peas. gre.en beans, mixed vegetables, etc.


• Non Meat Protein - BBQ beans, vegetarian patty, vegetarian hot dog, Tofu, beans, soybean product, bean burritos, peanut butter, cheese, tempeh,
quinoa, hummus.


• Potatoes and Equivalent Starches - baked, mashed, fried, boiled, scalloped, rice, stuffing. pasta, sweet potatoes, or yams.


• Juice - orange, tomato, grape, V8ITJtype, apple, cranberry, or pineapple.


• Sandwich Meat and/or Cheese - ham, corned beef, roast beef, turkey, pork, beef pastrami, chicken, cheddar, Swiss, or other natural cheese, excluding
American processed cheese.


Salad Bar

• Salad Toppings - kidney, garbanzo or pinto beans, carrots, mushrooms, celery, cauliflower, green/red bell peppers, broccoli, cheese, cottage cheese,
beets, peas, tomatoes, eggs, cucumbers.


• Prepared Salads - macaroni. carrot and raisin, potato, pea, gelatin, coleslaw, fruit, rice or pasta salads.


• Tossed Salad Greens - romaine, endive, Iceberg, green leaf, red leaf, butter, spinach, or cabbage.


• Fruit - melons, peaches, grapes, bananas, strawberries, pears, applesauce or seasonal fruit


• Salad Dressings - regular and low/non-fat French, Ranch, Italian, vinaigrette, Thousand Island, Blue Cheese, etc.


• Salad Condiments - croutons, wheat nuts, sunflower seeds, crackers and taco chips, bread sticks, olives, pickles, or other fresh pickled or marinated
vegetables.

• Dessert - cakes, cookies, pies, cobblers, puddings, pastries or Ice cream.


• Tea - black, herbal, green, and spiced. Flavored tea may be served in addition to regular tea at the Contractor's option


• Milk -white, (V\lliole, 2%, Skim), and Chocolate.


• Milk alternative


• Snack Varieties - Candy bars, bagged candy, trail mix, cookies, and brownies. Granola bars, energy bars, fresh vegetables, pretzels, shelled nuts.
Factory packaged meats such as dried meats, sausage, pepperoni, jerky, etc., are acceptable. Processed cheese and cheese food products are allowed
for this Item only The Government retalns its full right to reject any product offered under this paragraph If the quality of the product is rejected by users.
For variety two different products shall be used each day.


Read or Share this story: http://on.rgJ.com/1BTmtFr




                                                                                                                                            AR11398
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 220 of 422


                                                           Exhibit"   E "




                                                          Exhibit"    6
                                                                AR11399
                     Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 221 of 422
Reid to BLM: You want flush toilets at Burning Man? Go to Gerlach                                                                                      2/22{16, 12:16 PM




            Reid to BLM: You want flush toilets at Burning Man? Go
            to Gerlach
              fll1enn1      Kani:,jkane@rgj.com    7:35 am PDT June 29, '2015



                                                   Senate Minority Leader Harry Reid, 0-Nev., sent a letter Friday to Secretary of the Interior Sally Jewell
                                                   following the Reno Gazette-Journal's investigation into lavish demands the U.S. Bureau of Land Management
                                                   made to Burning Man organizers.

                                                   Rep. Mark.Amodei, R-Nev., also reacted to the news that BLM is demanding Burning Man proVidea $1 million
                                                   encampment for federal agents at the event this summer. He said he'~ concerned about the ethics of BLM's
                                                   request.
              (Photo: AP)
                                                   "I don't think it was driven out of Nevada. I think it was driven out of Utah, or D.C., or both," Amodei said in an
   interview with the RGJ on Friday. 'We have a big problem. 15 VIP accommodations, and soft-serve ice cream 24-hours a day. With all due respect, those
   dots do not connect"

   Here's Reid's letter to Jewell In full:

   "Dear Secretary Jewell:

   "I read today the account in the Reno Gazette-Journalof the unprecedented and extravagant requests allegedly being made by the Bureau of Land
   Management (SLM) as conditions for pennitting Burr11ngMan for their annual event in September 2015. Burning Man has been held in the Black Rock
   Desert for 23 years and, in addition to the untold cultural benefits that the annual festival brings to Nevada, the event contributes an estimated $35 million
   to Nevada's Economy each year.

   "I care strongly about the environment In the Black Rock Desert and was glad to author the legjslation that created the Black Rock Desert-High Rock
   Canyon-Emigrant Trails National Conseivation Area where Burning Man is held VVhileI agree that the BLM should take lts permitting duties seriously
   and work with Burning Man to both guarantee the safety of its participants and the protection of the environment, providing outlandishly unnecessary
   facilities for the SLM and its guests should be beyond the scope of the permitting requirements. Part of Burning Man's philosophy is self-reliance and
   living with the elements is part of the experience Flush toilets and laundry facilities can be found about ten miles away in§~~~£!:!, Nevada, if-~-~-~:~
   employees need such amenities.

   "I appreciate your attention to this matter. If you have any questions please feel free to contact me or have your staff contact Sara Moffat of my staff."

   Read or Share this story· http://on rgj com/1LB6nm8




                                   XFINITY· Xl Triple Play




http .//www. rgj, com/ sto ry/news/2015/06/26   /reid-want- toilets-burning-man-go-gerlach/293   57821/                                                        Page 1 of 1




                                                                                                                                                   AR11400
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 222 of 422

                                                                      11
                                                          Exhibit               11




                                                       Exhibit    _£
                                                                 11

                                                                   AR11401
                                                                           11
          Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 223 of 422

From: Hall, Mark <mehall@blm.gQl!>
Date: Wed, Apr 26, 2017 at 1:45 PM
Subject: Emergency status changed to mission critical work status
To: Mamee Benson<mamee.benson@burningman.org>,Rosalie Barnes<rosalie@burningman.org>



Hi Marnee, Hi Rosalie,

Sorry I forgot to send this to you two when it cam ein originally. The emergency status of
the event has been changed; LEO and others will be getting their fair overtime via the
"mission-critical work" clause (instead of the emergency clause).

Let me know if you have any questions, etc.

Best, MEH
Mark E. Hall, PhD
Field Manager
Black Rock Field Office
Winnemucca District Office
7.7.5-623:.!5'19.-




                                                                                       AR11402
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 224 of 422



                                                         Exhibit   "G n




                                                          Exhibit " (;    11
                                                                   AR11403
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 225 of 422




                      United States Department of the Interior
                                  BUREAUOF LANDMANAGEME:-0    T
                                        NevadaStateOffice
                                       1340Finnnciat
                                                   Boule\-ard
                                        Reno,Nevada89502-7147
                                           http:ttw:mv,hhp
                                                        goy/nv
In ReplyReferTo:
8312 (NV9l0IWNDO)                             APR13 2017

  Memorandum

To:              Assistant Director (\V0700)
                 AUn:Anzam:tt~Randall.DeputyAssistnntDirector,HumanCapitalManagement

 From:           John F.•Rul~---~~-
                 State Dtrect

                 Lifting of Pay Cap for personneldeployment to Public Lands in Nevada in support of the
                 2017 Burning Man Event

 I respectfullyrequest that the BLM designate personneldeployment to public lands in Nevada to support
 the 2017 Burning Man Event as "missioncriticalworK' in accordant< with S CFR 550. 106(b)(I). My
 request allows lifting the bi-weekly pay cap oulhori:zodby 5 CFR 550. 106 and the Fair Labor Standards
 Act (FLSA) overtime under 5 CFR 55!.21 l(t) for personnel participating in direct support of the 2017
 BurningMan Event. Emplo)ccs would be enthledto premiumpayunderthe nnnualma~imumearning
 limitationswhile performingthe mission criticalworkunderthe limitntionsdescribedin 550.106(c) and
 550.107.

 The FLSA status of the employees assigned lo the 2017 Burning Man Event shall be reviewed and
 administeredin nccordancewith the previouslycited federalregulations. The tcmpora.1)waiver of the
 biweekly pay cap, os well as the mission critical work for deciding FLSA design:,tions.will begin pay
 period 18 (August 20, 2017), and continue until theconclusion of the 2017 Burning Man Event, at the end
 of pay period 19 (September 16, 2017).
 The BLM, Winnemucca District, Black Rock Field Office ";udesignate a point of contact to keep the
 records,includingthe date(s)thatthe missioncriticalwork is conducted.the numberof employees
 affected,hoursexpendedfor the.specific mis'iion,anddle type of premiumpay involved.


~J    Approved           [ J Disapproved



                                oeill                    4-13-11
                                                        pate




                                                                                                           AR11404
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 226 of 422




                                                                AR11405
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 227 of 422




                                                                AR11406
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 228 of 422




                                                                AR11407
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 229 of 422




                                                                AR11408
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 230 of 422




                                                                AR11409
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 231 of 422




                                                                AR11410
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 232 of 422




                                                                AR11411
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 233 of 422




                                                                AR11412
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 234 of 422




                                                                AR11413
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 235 of 422




                                                                AR11414
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 236 of 422




                                                                AR11415
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 237 of 422




                                                                AR11416
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 238 of 422




                                                                AR11417
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 239 of 422




                                                                AR11418
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 240 of 422




                                                                AR11419
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 241 of 422




                                                                AR11420
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 242 of 422




                                                                AR11421
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 243 of 422




                                                                AR11422
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 244 of 422




                                                                AR11423
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 245 of 422




                                                                 AR11424
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 246 of 422




                                                                 AR11425
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 247 of 422




                                                                AR11426
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 248 of 422




                                                                AR11427
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 249 of 422




                                                                 AR11428
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 250 of 422




                                                                AR11429
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 251 of 422




                                                                 AR11430
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 252 of 422




                                                                 AR11431
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 253 of 422




                                                                AR11432
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 254 of 422




                                                                AR11433
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 255 of 422




                                                                AR11434
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 256 of 422




                                                                AR11435
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 257 of 422




                                                                AR11436
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 258 of 422




                                                                 AR11437
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 259 of 422




                                                                AR11438
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 260 of 422




                                                                AR11439
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 261 of 422




                                                                AR11440
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 262 of 422




                                                                AR11441
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 263 of 422




                                                                AR11442
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 264 of 422




                                                                AR11443
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 265 of 422




                                                                AR11444
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 266 of 422




                                                                 AR11445
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 267 of 422




                                                                AR11446
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 268 of 422




                                                                 AR11447
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 269 of 422




                                                                 AR11448
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 270 of 422




                                                                AR11449
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 271 of 422




                                                                 AR11450
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 272 of 422




                                                                AR11451
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 273 of 422




                                                                AR11452
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 274 of 422




                                                                AR11453
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 275 of 422




                                                                AR11454
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 276 of 422




                                                                AR11455
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 277 of 422




                                                                AR11456
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 278 of 422




                                                                AR11457
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 279 of 422




                                                                 AR11458
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 280 of 422




                                                                AR11459
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 281 of 422




                                                                 AR11460
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 282 of 422




                                                                 AR11461
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 283 of 422




                                                                AR11462
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 284 of 422




                                                                AR11463
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 285 of 422




                                                                 AR11464
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 286 of 422




                                                                 AR11465
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 287 of 422




                                                                 AR11466
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 288 of 422




                                                                AR11467
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 289 of 422




                                                                AR11468
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 290 of 422




                                                                AR11469
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 291 of 422




                                                                 AR11470
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 292 of 422




                                                                AR11471
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 293 of 422




                                                                AR11472
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 294 of 422




                                                                AR11473
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 295 of 422




                                                                AR11474
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 296 of 422




                                                                AR11475
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 297 of 422




                                                                AR11476
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 298 of 422




                                                                AR11477
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 299 of 422




                                                                AR11478
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 300 of 422




                                                                AR11479
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 301 of 422




                                                                AR11480
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 302 of 422




                                                                AR11481
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 303 of 422




                                                                AR11482
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 304 of 422




                                                                AR11483
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 305 of 422




                                                                AR11484
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 306 of 422




                                                                AR11485
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 307 of 422




                                                                AR11486
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 308 of 422




                                                                AR11487
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 309 of 422




                                                                AR11488
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 310 of 422




                                                                AR11489
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 311 of 422




                                                                AR11490
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 312 of 422




                                                                AR11491
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 313 of 422




                                                                AR11492
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 314 of 422




                                                                AR11493
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 315 of 422




                                                                AR11494
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 316 of 422




                                                                AR11495
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 317 of 422




                                                                AR11496
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 318 of 422




                                                                AR11497
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 319 of 422




                                                                 AR11498
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 320 of 422




                                                                AR11499
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 321 of 422




                                                                AR11500
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 322 of 422




                                                                AR11501
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 323 of 422




                                                                AR11502
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 324 of 422




                                                                AR11503
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 325 of 422




                                                                 AR11504
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 326 of 422




                                                                AR11505
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 327 of 422




                                                                AR11506
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 328 of 422




                                                                AR11507
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 329 of 422




                                                                AR11508
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 330 of 422




                                                                AR11509
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 331 of 422




                                                                 AR11510
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 332 of 422




                                                                 AR11511
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 333 of 422




                                                                 AR11512
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 334 of 422




                                                                 AR11513
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 335 of 422




                                                                 AR11514
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 336 of 422




                                                                 AR11515
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 337 of 422




                                                                 AR11516
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 338 of 422




                                                                AR11517
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 339 of 422




                                                                AR11518
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 340 of 422




                                                                AR11519
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 341 of 422




                                                                AR11520
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 342 of 422




                                                                AR11521
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 343 of 422




                                                                 AR11522
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 344 of 422




                                                                 AR11523
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 345 of 422




                                                                 AR11524
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 346 of 422




                                                                AR11525
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 347 of 422




                                                                 AR11526
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 348 of 422




                                                                AR11527
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 349 of 422




                                                                 AR11528
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 350 of 422




                                                                AR11529
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 351 of 422




                                                                AR11530
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 352 of 422




                                                                AR11531
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 353 of 422




                                                                 AR11532
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 354 of 422




                                                                 AR11533
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 355 of 422




                                                                 AR11534
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 356 of 422




                                                                 AR11535
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 357 of 422




                                                                AR11536
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 358 of 422




                                                                AR11537
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 359 of 422




                                                                AR11538
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 360 of 422




                                                                 AR11539
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 361 of 422




                                                                 AR11540
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 362 of 422




                                                                AR11541
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 363 of 422




                                                                AR11542
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 364 of 422




                                                                AR11543
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 365 of 422




                                                                 AR11544
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 366 of 422




                                                                 AR11545
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 367 of 422




                                                                AR11546
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 368 of 422




                                                                AR11547
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 369 of 422




                                                                AR11548
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 370 of 422




                                                                AR11549
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 371 of 422




                                                                AR11550
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 372 of 422




                                                                AR11551
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 373 of 422




                                                                AR11552
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 374 of 422




                                                                 AR11553
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 375 of 422




                                                                AR11554
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 376 of 422




                                                                AR11555
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 377 of 422




                                                                AR11556
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 378 of 422




                                                                AR11557
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 379 of 422




                                                                AR11558
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 380 of 422




                                                                AR11559
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 381 of 422




                                                                AR11560
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 382 of 422




                                                                AR11561
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 383 of 422




                                                                AR11562
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 384 of 422




                                                                AR11563
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 385 of 422




                                                                AR11564
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 386 of 422




                                                                AR11565
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 387 of 422




                                                                AR11566
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 388 of 422




                                                                AR11567
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 389 of 422




                                                                AR11568
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 390 of 422




                                                                 AR11569
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 391 of 422




                                                                AR11570
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 392 of 422




                                                                AR11571
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 393 of 422




                                                                 AR11572
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 394 of 422




                                                                 AR11573
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 395 of 422




                                                                 AR11574
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 396 of 422




                                                                AR11575
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 397 of 422




                                                                 AR11576
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 398 of 422




                                                                AR11577
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 399 of 422




                                                                AR11578
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 400 of 422




                                                                AR11579
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 401 of 422




                                                                AR11580
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 402 of 422




                                                                AR11581
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 403 of 422




                                                                AR11582
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 404 of 422




                                                                AR11583
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 405 of 422




                                                                AR11584
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 406 of 422




                                                                AR11585
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 407 of 422




                                                                AR11586
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 408 of 422




                                                                AR11587
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 409 of 422




                                                                 AR11588
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 410 of 422




                                                                 AR11589
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 411 of 422




                                                                 AR11590
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 412 of 422




                                                                AR11591
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 413 of 422




                                                                 AR11592
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 414 of 422




                                                                AR11593
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 415 of 422




                                                                 AR11594
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 416 of 422




                                                                AR11595
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 417 of 422




                                                                 AR11596
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 418 of 422




                                                                AR11597
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 419 of 422




                                                                 AR11598
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 420 of 422




                                                                AR11599
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 421 of 422




                                                                 AR11600
Case 1:19-cv-03729-DLF Document 35-9 Filed 07/12/21 Page 422 of 422




                                                                 AR11601
